


Exhibit 10.48

 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

EXECUTION VERSION

 

AIRCRAFT LEASE AGREEMENT

 

Dated as of October 31, 2008

 

BETWEEN

 

C.I.T. LEASING CORPORATION

as Lessor

 

and

 

HAWAIIAN AIRLINES, INC.

as Lessee

 

--------------------------------------------------------------------------------

 

One (1) Airbus A330-200 Aircraft

Manufacturer’s Serial Number [    ]

Scheduled Delivery Date:  November 2010

 

--------------------------------------------------------------------------------

 

This Aircraft Lease Agreement may be executed in several counterparts.  To the
extent, if any, that this Aircraft Lease Agreement constitutes chattel paper (as
such term is defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction) no security interest in this Aircraft Lease Agreement
may be created through the transfer of possession of any counterpart other than
the original counterpart so marked “Chattel Paper Original” on the signature
page thereof.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

CONTACTS - LESSOR

 

Primary Business Contact:

 

Kathleen Park, Vice President

C.I.T. Leasing Corporation

300 South Grand Avenue

10th Floor

Los Angeles, CA 90071, U.S.A.

Tel:  (213) 613-2532

Fax:  (213) 613-2566

e-mail:  kathleen.park@cit.com

 

Payment Inquiries:

Technical Inquiries:

 

 

Carolle Sorel

Asset Manager

C.I.T. Leasing Corporation

e-mail: aerospaceassetmgmt@cit.com

11 West 42nd Street, 12th Floor

 

New York, NY 10036

 

Tel: (212) 461-7837

 

Fax: (877) 525-9183

 

e-mail: carolle.sorel@cit.com

 

 

 

Utilization Reporting:

Financial Reporting

 

 

Asset Manager

General Counsel

e-mail: aerospaceassetmgmt@cit.com

C.I.T. Leasing Corporation

with a copy to: carolle.sorel@cit.com

11 West 42nd Street, 12th Floor

 

New York, NY 10036

 

Tel: (321) 723-0002

 

Fax: (212) 461-5402

 

e-mail: jennifer.villa@cit.com

 

 

Insurance Reporting:

Legal Contact:

 

 

Insurance Administrator

Chief Counsel — Transportation Finance

C.I.T. Leasing Corporation

C.I.T. Leasing Corporation

Operations Department

11 West 42nd Street, 12th Floor

11 West 42nd Street, 13th Floor

New York, NY 10036

New York, New York 10036

Tel: (212) 461-5507

U.S.A.

Fax: (212) 461-5402

Tel: (212) 461-7830 or 7834

 

Fax: (877) 525-9183

 

e-mail: michelle.lynn@cit.com

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

CONTACTS - LESSEE

 

Primary Business Contact

 

Russell Ryan, Senior Director — Fleet Planning and Financial Products

Hawaiian Airlines, Inc.

3375 Koapaka Street, Suite G-350

Honolulu, Hawaii 96819

Tel:  +808-835-3022

Fax:  +808-835-3699

e-mail:  russell.ryan@hawaiianair.com

 

Payment Inquiries:

Technical Inquiries:

 

 

Phyllis Freund

Yesso Tekerian

Director, Financial Service

Senior Director - Engineering

Tel: +808-835-3014

Tel: +808-835-3375

Fax: +808-836-4795

Fax: +808-834-4860

e-mail: phyllis.freund@hawaiianair.com

e-mail: yesso.tekerian@hawaiianair.com

 

 

Utilization Reporting:

Financial Reporting:

 

 

Mark Balakrishnan

Shan Hiraoka

Manager Maintenance Systems & Reliability

Director — Corporate Reporting

Tel: +808-835-3375

Tel: +808-838-5518

Fax: +808-835-3460

Fax: +808-835-3015

e-mail: mark.balakrishnan@hawaiianair.com

e-mail: shan.hiraoka@hawaiianair.com

 

 

Insurance/Risk Management Contact:

Legal Contact:

 

 

Phyllis Freund

Hoyt H. Zia

Director, Financial Service

Senior Vice President, General Counsel

Tel: +808-835-3014

and Corporate Secretary

Fax: +808-836-4795

Tel: +808-835-3613

e-mail: phyllis.freund@hawaiianair.com

Fax: +808-835-3690

 

e-mail: hoyt.zia@hawaiianair.com

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Article

 

Page

1.

DEFINITIONS AND INTERPRETATION

1

2.

LEASE TERM; NATURE OF LEASE

2

 

2.1.

Lease Term

2

 

2.2.

Nature of Lease

2

3.

RENT

3

 

3.1.

Agreement to Pay Rent

3

 

3.2.

Basic Rent at Delivery

3

 

3.3.

Supplemental Rent

3

 

3.4.

Obligation to Perform Unconditional

3

4.

SECURITY DEPOSIT

4

 

4.1.

Security Deposit Amount

4

 

4.2.

Nature of Security Deposit

4

 

4.3.

Application of Security Deposit

4

 

4.4.

[Reserved]

4

 

4.5.

Repayment of Security Deposit

4

5.

PAYMENTS

5

 

5.1.

Lessor’s Account

5

 

5.2.

Payments on Non-Business Days

5

 

5.3.

Timing of Payments

5

 

5.4.

Late Payment

5

 

5.5.

Calculation of Interest and Prorating of other Payments

5

 

5.6.

Payments in United States Dollars

5

 

5.7.

Retention of Certain Payments

5

 

5.8.

Application of Payments

6

6.

AIRCRAFT SPECIFICATION; LESSEE INVOLVEMENT WITH SELLER

7

 

6.1.

Aircraft Specification

7

 

6.2.

Lessee Involvement with Seller

7

7.

CONDITIONS PRECEDENT TO DELIVERY

9

 

7.1.

Conditions Precedent to Lessor’s Performance

9

 

7.2.

Conditions Precedent to Lessee’s Performance

9

8.

DELIVERY; TERMINATION FOR DELAY; EVENT OF LOSS PRIOR TO DELIVERY; RISK OF LOSS

11

FOLLOWING DELIVERY

 

 

8.1.

Delivery Location and Timing

11

 

8.2.

Delivery Subject to Seller Delivery

11

 

8.3.

Termination for Delay

11

 

8.4.

Seller’s Right to Terminate

12

 

8.5.

Event of Loss to Aircraft Prior to Delivery

12

 

8.6.

Lessee Acceptance of Aircraft

12

 

8.7.

Risk of Loss to Aircraft following Delivery

12

 

8.8.

Waiver of Remedies for Delay in Delivery

12

 

8.9.

Seller Compensation for Delay

12

9.

LESSEE’S REPRESENTATIONS, WARRANTIES AND COVENANTS

13

 

9.1.

Lessee’s Representations and Warranties

13

 

9.2.

Application of Representations and Warranties; Survival

14

 

9.3.

Lessee’s General Covenants

14

10.

LESSOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS; DISCLAIMERS

16

 

10.1.

General Representations and Warranties of Lessor

16

 

10.2.

Covenant of Quiet Enjoyment

16

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

 

10.3.

Disclaimer; Waiver of Warranties; Waiver of Remedies

16

 

10.4.

Disclaimer and Waiver of Incidental, Consequential, Special and Punitive Damages

18

 

10.5.

No Duty of Indemnitees To Inspect, Etc.

19

11.

GENERAL OPERATION OF THE AIRCRAFT

20

 

11.1.

General Operation

20

 

11.2.

Insured Operations

20

 

11.3.

Carriage of Goods

20

 

11.4.

Operational Expenses

21

 

11.5.

Compliance with Laws

21

 

11.6.

[Reserved]

22

12.

MAINTENANCE, MODIFICATION AND OPERATION OF THE AIRCRAFT

23

 

12.1.

General

23

 

12.2.

Accomplishment of Tasks, Repairs and Related Items

23

 

12.3.

Information on Maintenance

23

 

12.4.

Aircraft Documents in English Language

24

 

12.5.

Originals

24

 

12.6.

Performance of Maintenance

24

 

12.7.

Alterations, Modifications and Additions

24

 

12.8.

Replacement of Parts

26

 

12.9.

Title to Parts

27

 

12.10.

Temporary Replacement of Parts

28

 

12.11.

Exchanging Parts

28

 

12.12.

Temporary Attachment and Removal of Engines

28

 

12.13.

Installation of Items of Equipment on Other Aircraft

30

 

12.14.

Failure to Reinstall Engines and Items of Equipment on the Aircraft

30

13.

MAINTENANCE RESERVES

31

 

13.1.

Maintenance Reserves

31

 

13.2.

Discrepancies

31

 

13.3.

Rights in Maintenance Reserves

31

 

13.4.

Claims for Reimbursement - Timing

31

14.

SELLER’S AND MANUFACTURER’S WARRANTIES AND SUPPORT

33

 

14.1.

Assignable Warranties

33

 

14.2.

Reassignment; Assignment of Lessee Warranties

33

 

14.3.

Warranty Claims

33

 

14.4.

Assignment of Training, Product Support and Technical Assistance

33

15.

SUBLEASING AND WET LEASING

34

 

15.1.

Subleasing

34

 

15.2.

Wet Leasing

35

 

15.3.

No Independent Subleasing of Items of Equipment

36

 

15.4.

Expenses

36

 

15.5.

Lessee Remains Liable

36

16.

REPORTING AND INSPECTIONS

37

 

16.1.

Financial Reporting

37

 

16.2.

Aircraft Utilisation and Other Reporting/Information

37

 

16.3.

Further Information; Inspections

38

 

16.4.

Technical Report Prior to Return of Aircraft

39

17.

REGISTRATION; PERFECTION OF OWNER’S TITLE; LIENS

40

 

17.1.

Registration

40

 

17.2.

Identification Plates

40

 

17.3.

Aviation Authority Acknowledgment

40

 

17.4.

Authorisation to Make Perfection Filings

40

 

17.5.

Perfection of Title

40

 

17.6.

Cape Town Convention

41

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

 

17.7.

Permitted Liens

43

18.

GENERAL INDEMNITY

44

 

18.1.

Scope

44

 

18.2.

Lessee’s Release

44

 

18.3.

Repayment

45

 

18.4.

Payment

45

 

18.5.

Exclusion

45

 

18.6.

After-Tax Nature of Indemnity

45

 

18.7.

Survival

45

19.

INSURANCE

46

 

19.1.

Obligation to Insure

46

 

19.2.

Liability Insurance

46

 

19.3.

Contractual Liability Tail Coverage for Liability Insurance

46

 

19.4.

Insurance Against Loss or Damage to the Items of Equipment

46

 

19.6.

Requirements for All Insurance

47

 

19.7.

Reports

48

 

19.8.

Assignee of Lessor’s Interests

49

 

19.9.

Failure to Insure

49

 

19.10.

Lessor’s Right to Insure

49

 

19.11.

Changes to Insurance Practices

49

 

19.12.

AVN 67B

49

20.

LOSS AND DAMAGE TO THE AIRCRAFT AND ITEMS OF EQUIPMENT

51

 

20.1.

Risk of Loss and Damage

51

 

20.2.

Notification of Loss and Damage

51

 

20.3.

Event of Loss — Aircraft/Airframe

51

 

20.4.

Event of Loss — Engine or APU

52

 

20.5.

Event of Loss — Landing Gear

53

 

20.6.

Repairable Damage

54

 

20.7.

Documents Loss

54

 

20.8.

Application of Payments from Governmental Authorities

55

 

20.9.

No Lessor Liability to Repair or Replace Following Delivery

55

21.

TAXES; TAX INDEMNITY

56

 

21.1.

Indemnity

56

 

21.2.

Tax Filings; Information

57

 

21.3.

Payment of Taxes and Indemnities

57

 

21.4.

Contest

58

 

21.5.

Refunds; Tax Savings

59

 

21.6.

Effect of Event of Default on Indemnitee Payment Obligations

60

 

21.7.

Withholding Tax Exemption Documentation

60

 

21.8.

Non-Party Indemnitees

60

 

21.9.

Survival

60

22.

RETURN OF AIRCRAFT

61

 

22.1.

Time and Place

61

 

22.2

Condition

61

 

22.3

Lessee’s Continuing Obligations

61

 

22.4.

Legal Status Upon Return

62

 

22.5.

Airport and Navigation Charges

62

23.

EVENTS OF DEFAULT

63

24.

LESSOR’S RIGHTS AND REMEDIES FOLLOWING AN EVENT OF DEFAULT

65

 

24.1.

Lessor’s Rights Following an Event of Default

65

 

24.2.

De-Registration

68

 

24.3.

Present Value of Payments

68

 

24.4.

Damages After Re-Lease or Sale

68

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

 

24.5.

Remedies Cumulative

69

 

24.6.

Lessor’s Exercise of Remedies

69

 

24.7.

Application of Payments Following Default or Event of Default

69

 

24.8.

Use of Termination Date

69

25.

ASSIGNMENT AND TRANSFER

70

 

25.1.

No Assignment by Lessee

70

 

25.2.

Transfer of Lessor’s Interests

70

 

25.3.

Cooperation with Transfers

70

 

25.4.

Financings

70

 

25.5.

Cooperation with Financings

71

26.

LAW AND JURISDICTION

72

 

26.1.

Governing Law

72

 

26.2.

Consent to Jurisdiction

72

 

26.3.

Process Agent and Service of Process

72

 

26.4.

Jurisdiction and Forum

72

 

26.5.

Waiver of Jury Trial

72

 

26.6.

Waiver of Immunity

73

27.

MISCELLANEOUS

74

 

27.1.

Severability and Illegality

74

 

27.2.

Amendments

74

 

27.3.

Lessor’s Right to Perform; Lessor’s Right to Delegate and Servicer

74

 

27.4.

Counterparts

74

 

27.5.

Delivery of Documents by Electronic Means

74

 

27.6.

Survival

74

 

27.7.

Entire Lease

74

 

27.8.

Successors and Assigns

75

 

27.9.

Brokers

75

 

27.10.

Transaction Costs

75

 

27.11.

Time is of the Essence

75

 

27.12.

Language

75

 

27.13.

No Rights of Third Parties

75

 

27.14.

Delegation

75

 

27.15.

Further Assurances

76

 

27.16.

Rights at Law

76

 

27.17.

Confidentiality

76

 

27.18.

Notices

77

 

27.19.

Section 1110

77

 

27.20.

No Future Documentation Fee

77

28.

CRAF PROGRAM

78

 

28.1.

Commitment to CRAF

78

 

28.2.

Indemnification by United States Government

78

 

28.3.

No Geographical Limits

78

 

28.4.

Notice of Default

78

 

28.5.

Receipt of Payments

79

 

Appendices

 

 

 

1

Definitions

 

2

Commercial Terms

 

 

A.

Lease Term

 

 

B.

Rent, Security Deposit, Insurance and other Financial Matters

 

 

C.

Escalation

 

 

D.

Maintenance Reserves

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

 

E.

Return Conditions

 

3

Acceptance Certificate

 

4

Lease Supplement

 

5

Participation Agreement

 

6

Conditions Precedent/Post-Delivery Items

 

7

Return Acceptance Certificate

 

8

Forms

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------

 

THIS AIRCRAFT LEASE AGREEMENT is made as of October 31, 2008 by and between:

 

1.                                       C.I.T. LEASING CORPORATION, a company
organized and existing under the applicable laws of the State of Delaware and
having its principal place of business at 505 Fifth Avenue, New York, New York,
10017 (“Lessor”); and,

 

2.                                       HAWAIIAN AIRLINES, INC., a company
organized and existing under the applicable laws of Delaware and having its
principal place of business at 3375 Koapaka Street, Suite G-350, Honolulu,
Hawaii 96819, U.S.A. (“Lessee”).

 

WHEREAS:

 

Lessee wishes to lease from Lessor and Lessor wishes to lease to Lessee the
Aircraft on the terms and subject to the conditions of this Lease.

 

NOW THEREFORE IT IS AGREED as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1.                              Unless the context otherwise requires, all
capitalized terms used in this Lease shall have the meanings given such terms in
Appendix 1 or as may otherwise be defined in this Lease.

 

1.2.                              References to Articles, Sections and
Appendices are to be construed as references to the articles, sections and
appendices of and to this Lease and references to this Lease include the
Appendices.

 

1.3.                              Words importing the plural shall include the
singular and vice versa.

 

1.4.                              Reference to “Lessee”, “Lessor”, “Financing
Party” or any other Person shall include the successors, assigns and transferees
of such Person.

 

1.5.                              The headings in this Lease are for convenience
of reference only and shall not define or limit any of the terms or provisions
hereof.

 

1.6.                              References to (or to any specified provision
of) this Lease or any Operative Document shall mean this Lease or such Operative
Documents as in force for the time being and as amended, novated, substituted or
supplemented from time to time in accordance with this Lease or such Operative
Document.

 

1.7.                              References to “hereby”, “herein”, “hereof”,
“hereunder”, and other like words shall refer to this Lease including, without
limitation, as supplemented by the Lease Supplement.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

2.                                      LEASE TERM; NATURE OF LEASE

 

2.1.                              Lease Term.

 

(a)                                  Lessor shall lease the Aircraft to Lessee
for the period stated in Appendix 2A.

 

(b)                                 The Lease Term shall commence at Delivery
and shall end on the Termination Date and shall include, if applicable, the
Extension Term.

 

2.2.                              Nature of Lease.  At all times during the
Lease Term, full legal title to the Aircraft and each Item of Equipment shall
remain vested in Lessor to the exclusion of Lessee, notwithstanding the delivery
of the Aircraft to, and the possession and use thereof by, Lessee.  This Lease
and the Lease Supplement, together, transfer to Lessee with respect to the
Aircraft a leasehold interest only and Lessor is the owner and lessor of the
Aircraft, and Lessee is the lessee of the Aircraft, for all purposes, including
for purposes of the application of all relevant laws, regulations, rules,
administrative practices and policies, and all relevant financial accounting
principles.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

2

--------------------------------------------------------------------------------


 

3.                                      RENT

 

3.1.                              Agreement to Pay Rent.  As rental for the
Aircraft, Lessee shall pay to Lessor Basic Rent, in advance, on each Rent
Payment Date in respect of each Rent Period.  Basic Rent during any Extension
Term shall be the Fair Market Rental Value of the Aircraft, as set forth in
Appendix 2A, Section 4.

 

3.2.                              Basic Rent at Delivery.  The amount of Basic
Rent due and payable by Lessee for each Rent Period, including adjustments
calculated in accordance with Appendix 2B, Section 1, shall be set forth in the
Acceptance Certificate.  If the Delivery Date is on or after the 15th day of the
calendar month, Lessee’s first payment of Basic Rent due at Delivery shall
include Lessee’s payment of Basic Rent due and payable for the second Rent
Period of the Lease Term

 

3.3.                              Supplemental Rent.  Lessee shall pay to
Lessor, or to whomsoever shall be entitled thereto, any and all Supplemental
Rent within ten (10) days after demand or such other relevant period as may be
provided herein.

 

3.4.                              Obligation to Perform Unconditional.  This
Lease is a net lease and Lessee’s obligation to pay Rent and to perform its
other Obligations shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation:

 

(a)                                  any withholding, set-off, counterclaim,
recoupment, defense or other right which Lessee may have against Lessor or any
other Person for any reason whatsoever (whether in connection with the
transactions contemplated hereby or any other transactions), including, without
limitation, any breach by Lessor of its warranties, agreements or covenants
contained herein or in any of the other Operative Documents;

 

(b)                                 any defect in the title, registration,
airworthiness, condition, design, operation, or fitness for use of, or any
damage to or loss or destruction of, the Aircraft, or any interruption or
cessation in the use or possession thereof by Lessee or any other Person for any
reason whatsoever;

 

(c)                                  any Liens with respect to the Aircraft;

 

(d)                                 an Event of Loss with respect to the
Aircraft or any Item of Equipment;

 

(e)                                  the invalidity or unenforceability or lack
of due authorization or other infirmity of this Lease or any absence of right,
power or authority of Lessor or Lessee to enter into this Lease;

 

(f)                                    any insolvency, bankruptcy, examinership,
reorganization, administration, liquidation or similar proceedings affecting the
enforcement of creditor’s rights generally by or against Lessor or Lessee;

 

(g)                                 any other circumstance or happening of any
nature whatsoever, whether or not similar to any of the foregoing; or

 

(h)                                 any imposition of Taxes.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

3

--------------------------------------------------------------------------------


 

4.                                      SECURITY DEPOSIT

 

4.1.                              Security Deposit Amount.  Lessee shall pay the
Security Deposit in cash into Lessor’s bank account in accordance with the
provisions of Appendix 2B, Section 2.

 

4.2.                              Nature of Security Deposit.  Except as
otherwise expressly provided in this Lease, the Security Deposit shall be
non-refundable.  The Security Deposit shall be the sole, absolute and
unconditional property of Lessor, may be freely commingled by Lessor with its
general funds and dealt with by Lessor in such manner as Lessor may see fit.  If
and to the extent that, under applicable law in any relevant jurisdiction, the
Security Deposit is considered to be the property of Lessee, the Security
Deposit shall be held by Lessor as security for the full, timely and faithful
performance by Lessee of the Obligations and Lessee hereby assigns and charges
in favor of Lessor, and hereby grants to Lessor a first priority security
interest in, the Security Deposit to secure such payment and such performance,
and in such circumstances Lessee shall not create or permit to exist any Lien in
or otherwise dispose of the Security Deposit.  Lessee shall, from time to time,
execute and file with the appropriate Governmental Authorities any and all
documents necessary or reasonably requested by Lessor to evidence and perfect
such security interest in favor of Lessor with respect to the Security Deposit.

 

4.3.                              Application of Security Deposit.  If an Event
of Default has occurred and is continuing hereunder, in addition to all other
rights Lessor has under this Lease or applicable Law, Lessor may set-off
against, use, apply or retain all or any part of the Security Deposit in full or
partial payment of amounts due and payable by Lessee or any Affiliate of Lessee,
as applicable, under any Operative Document and to compensate Lessor for any
expense it may incur as a result of, or to compensate Lessor for any loss
suffered as a consequence of, the occurrence of such Event of Default, or to
apply toward losses or expenses Lessor may suffer or incur as a result of the
occurrence of an Event of Default.

 

4.4.                              [Reserved.]

 

4.5.                              Repayment of Security Deposit.  Provided no
Default or Event of Default has occurred and is continuing, the Security
Deposit, less any reasonable costs incurred by Lessor, or costs incurred by
Lessor on behalf of Lessee for which Lessee or any Affiliate of Lessee, as
applicable, is responsible hereunder in connection with the termination or
cancellation of this Lease or return of the Aircraft, shall be paid over to
Lessee promptly after (i) the Termination Date, (ii) the date of termination of
this Lease as set forth in Section 8.5, or (iii) the date of termination of this
Lease as a result of Lessor’s failure or inability to tender the Aircraft for
delivery due to a breach of Lessor’s obligations hereunder or due to the
cancellation or termination of the Purchase Agreement, and, in each case, the
satisfaction by Lessee, in full, of its Obligations (including any Obligations
to pay Supplemental Rent specified in Section 22.3(c) and to correct
discrepancies identified in the Return Acceptance Certificate, but excluding
those other Obligations expressly provided herein to survive the Termination
Date and which are not due for performance on or as of such date).

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

4

--------------------------------------------------------------------------------


 

5.                                      PAYMENTS

 

5.1.                              Lessor’s Account.  All payments of Rent,
Security Deposit and in respect of Maintenance Reserves shall be made by Lessee
to Lessor’s bank account identified in Appendix 2B, Section 3 or to such other
account designated in writing by Lessor.  Lessee shall, together with such
payment, identify the source of such payment and refer to the make, model and
Manufacturer’s serial number of the Aircraft.

 

5.2.                              Payments on Non-Business Days.  When any
payment under any Operative Document would otherwise be due to Lessor on a day
that is not a Business Day, the due date for payment shall be the preceding
Business Day.

 

5.3.                              Timing of Payments.  Payments due under this
Lease shall be made by Lessee for credit to Lessor not later than 3:00 P.M. New
York, New York time on the due date.

 

5.4.                              Late Payment.  If Lessee fails to pay to
Lessor any sum on its due date for payment under this Lease or any other
Operative Document, including any payment of Supplemental Rent, Lessee shall pay
to Lessor on demand interest on such sum from the due date up to the date of
actual payment (including non-payment following the issuance of a judgment) at
the Past Due Rate.

 

5.5.                              Calculation of Interest and Prorating of other
Payments.

 

(a)                                  All interest payable under this Lease or
any other Operative Document shall accrue from day to day and be calculated on
the basis of actual days elapsed and a 360 day year.

 

(b)                                 All payments of a monthly nature under this
Lease and any other Operative Document, including, but not limited to payments
of Basic Rent and in respect of Maintenance Reserves, that accrue on a monthly
basis and for which the payment due is for less than a complete month shall be
pro rated on a daily basis based on a month consisting of thirty (30) days.

 

5.6.                              Payments in United States Dollars.  All
amounts to be paid hereunder shall be paid in Dollars, in immediately available
funds.  The specification of Dollars in this transaction is of the essence and
Dollars shall be the currency of account in any and all events.  The obligations
of Lessee hereunder shall not be discharged by an amount paid in another
currency, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on prompt conversion to Dollars and transfer to Lessor at
Lessor’s account under normal banking procedures does not yield the amount of
Dollars owing to Lessor.  If Lessor receives an amount in respect of Lessee’s
liability under this Lease, or if such liability is converted into a claim,
proof, judgment or order, in a currency other than Dollars, Lessee will
indemnify Lessor (on an After-Tax Basis if such Lessee liability is payable on
an After-Tax Basis) as an independent obligation against any loss arising out of
or as a result of such receipt or conversion.  If the amount received by Lessor,
when converted into Dollars (at the market rate at which Lessor is able on the
relevant date to purchase Dollars in New York with that other currency) is less
than the amount owed in Dollars Lessee will, forthwith on demand, pay to Lessor
(on an After-Tax Basis if such Lessee liability is payable on an After-Tax
Basis) an amount in Dollars equal to the deficit.  In addition, Lessee waives
any right it may have in any jurisdiction to pay any amount due or to become due
hereunder in a currency other than Dollars.

 

5.7.                              Retention of Certain Payments.  Any amount
referred to in any Operative Document which is payable to or retainable by
Lessee shall not be paid to or retained by Lessee at any time when a Default or
Event of Default shall have occurred and be continuing, but instead such amount
shall be paid to or held by Lessor as security for Lessee’s Obligations to be
held and applied in

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5

--------------------------------------------------------------------------------


 

accordance with the provisions of this Lease.  At such time as there shall not
be continuing any Default or Event of Default, such amount shall be paid to
Lessee to the extent not applied in accordance with the preceding sentence. 
Where Lessor would, but for this Section 5.7 or any similar provision in any
Operative Document, be obliged to make any payment to Lessee pursuant to any
Operative Document, Lessor may elect to make such payment but shall be entitled
to deduct or withhold from such payment any amount then due and payable but
unpaid by Lessee under or in respect of Lessee’s Obligations.

 

5.8.                              Application of Payments.  Following notice to
Lessee of any shortfall and an opportunity to cure the same within one
(1) Business, Day, Lessor may apply any payment received from Lessee under any
Operative Document which is less than the full amount then due and owing to
Lessor in respect of Lessee’s Obligations in such proportions, order and manner
as Lessor may, in its absolute discretion, determine, notwithstanding any
designation or instruction for application that may have been made by Lessee.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

6

--------------------------------------------------------------------------------


 

6.                                      AIRCRAFT SPECIFICATION; LESSEE
INVOLVEMENT WITH SELLER

 

6.1.                              Aircraft Specification.  The Aircraft shall be
delivered to Lessee by Lessor on the Delivery Date in the configuration set
forth in the Detail Specification.

 

(a)                                  Following execution of this Lease, Lessee
may from time to time prior to Delivery request Agreed Options be incorporated
into the Aircraft.  Any Agreed Options are subject to Seller’s and, if
applicable, any BFE vendor’s lead-time, engineering and manufacturing
requirements and shall not cause a delay to the Scheduled Delivery Date.  All
BFE selected by Lessee for installation on the Aircraft shall first be approved
by Lessor and must be from Seller’s approved BFE vendors unless otherwise
consented to by Lessor and Seller and provided the same is in compliance with
Seller’s lead-time, engineering and manufacturing requirements and shall not
cause a delay to the Scheduled Delivery Date.  Lessee shall pay for the costs
associated with any such Agreed Options pursuant to Article 3 and Appendix 2B,
Section 1.

 

(b)                                 A summary listing of all such Agreed Options
shall be attached to the Acceptance Certificate at Delivery.

 

6.2.                              Lessee Involvement with Seller.

 

(a)                                  Lessee’s Inspection of Aircraft.  During
the course of manufacture and final assembly of the Aircraft and at Delivery,
Lessee shall, at its own cost, risk and expense, have its own representative
present to inspect the Aircraft at the Seller’s premises and to ensure its
conformity with the Detail Specification and the requirements of this Lease. 
Lessee shall participate in all ground inspections and demonstration/acceptance
flights conducted by or on behalf of Lessor with respect to the delivery of the
Aircraft to Lessor.  If Lessee’s inspections reveal that the Aircraft does not
comply with the Detail Specification, Lessor will (for its own behalf and at
Lessee’s request) promptly cause the Seller to correct any such defects and make
the Aircraft available for re-inspection to Lessee.  Lessee acknowledges that in
accepting the Aircraft it is relying on its own inspection and knowledge of the
Aircraft in determining whether it conforms with the Detail Specification and
meets the requirements of this Lease and specifically disclaims any reliance
upon any representation or assurance by any Indemnitee or any representative or
agent thereof in making such determination. Lessee further acknowledges that any
assumption that Lessor will cure any nonconformity of the Aircraft, discovered,
difficult to discover, or undiscovered, is not reasonable unless both (x) the
nonconformity or possibility of nonconformity and (y) Lessor’s agreement to cure
or cause the cure of such nonconformity are expressed in a written instrument
signed by Lessor and Lessee delivered at or before the execution and delivery of
the Acceptance Certificate and Lease Supplement; provided, however, Lessor shall
use its best efforts to cause Seller, at the request of Lessee, to cure such
nonconformity.  Except for any express commitment by Lessor to cure or cause the
cure of any nonconformity evidenced by a written instrument of the type
described in (y) above, no Indemnitee will be liable for any failure of the
Aircraft to conform with the requirements of this Lease at the time of
acceptance of the Aircraft by Lessee.

 

(b)                                 Participation Agreement.  Lessee’s rights
under the preceding clause (a) shall be exercised pursuant to the terms of the
Participation Agreement to be entered into as of the date of this Lease.

 

(c)                                  Compliance.  Lessee’s representative
designated under this Section 6.2 shall comply with Seller’s occupational health
and safety and security requirements as the same are advised by Lessor or any
party acting by or through Lessor and shall not unreasonably

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

7

--------------------------------------------------------------------------------


 

interfere with Seller’s or Lessor’s performance of their respective obligations
in connection with the manufacture and delivery of the Aircraft while at
Seller’s premises.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

8

--------------------------------------------------------------------------------


 

7.                                      CONDITIONS PRECEDENT TO DELIVERY

 

7.1.                              Conditions Precedent to Lessor’s Performance. 
Lessor’s obligation to deliver and lease the Aircraft to Lessee hereunder shall
be subject to the following conditions precedent being complied with to Lessor’s
satisfaction or being waived by Lessor in its discretion:

 

(a)                                  the Aircraft being in compliance with the
Detail Specification and otherwise in the condition required for Delivery under
this Lease;

 

(b)                                 no Event of Loss having occurred with
respect to the Aircraft;

 

(c)                                  no Default or Event of Default having
occurred and be continuing;

 

(d)                                 the receipt by Lessor of each item
identified in Appendix 6 by the date required for such item appearing therein;
and

 

(e)                                  Seller having tendered the Aircraft for
purchase by Lessor under the Purchase Agreement in accordance with the Detail
Specification and otherwise in the condition required for delivery thereunder.

 

In the event of a disagreement between Lessor and Lessee as to whether the
Aircraft is in compliance with the Detail Specification and otherwise in the
condition required for Delivery under this Lease solely as a result of a
disagreement between Seller and Lessor as to whether the Aircraft is in
compliance with the Detail Specification under the Purchase Agreement, Lessor
and Lessee agree to promptly and reasonably cooperate with one another in good
faith to resolve such disagreement.  Lessee acknowledges that there may be minor
discrepancies from the Detail Specification and that pursuant to the Purchase
Agreement, Lessor may be required to accept delivery of the Aircraft under such
circumstances.  Lessee acknowledges that it will act promptly and reasonably to
consider such discrepancies and to determine whether such discrepancies must be
resolved prior to a Delivery or whether such discrepancies may be resolved after
Delivery (at no cost or expense to Lessee).

 

7.2.                              Conditions Precedent to Lessee’s Performance
Lessee’s obligation to lease the Aircraft from Lessor hereunder shall be subject
to the following conditions precedent being complied with to Lessee’s
satisfaction or being waived by Lessee in its discretion.

 

Subject to compliance by Lessee with the conditions precedent specified in this
Section 7, Lessee shall have received the following:

 

(a)                                  executed copies of the Assignment of
Warranties (Airframe), Consent to Assignment of Warranties (Airframe),
Assignment of Warranties and Product Support (Engines), and the Consent to
Assignment of Warranties and Product Support (Engines), each substantially in
form appearing in Appendix 8 attached hereto;

 

(b)                                 a certificate from Lessor confirming that
the representations and warranties contained in Article 10.1 hereof are true and
accurate on and as of such date as though made on and as such date (except to
the extent that such representations and warranties relate solely to an earlier
date);

 

(c)                                  a copy of this Lease, the Participation
Agreement and the Lease Supplement, each duly executed by Lessor;

 

(d)                                 a receipt for the Security Deposit; and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

9

--------------------------------------------------------------------------------


 

(e)                                  the Aircraft (i) shall be painted in
Lessee’s livery, subject to (x) Lessee providing all paint specifications,
schematics and/or all other items required by Seller with respect to such
painting and (y) in the time period required by Seller and (ii) shall be in
compliance with the Detail Specification (except as otherwise agreed to by and
between the Lessor and Lessee in writing pursuant to the Exceptions Letter
attached to the Acceptance Certificate) and otherwise in the condition required
for Delivery under this Lease.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

10

--------------------------------------------------------------------------------

 

8.                                      DELIVERY; TERMINATION FOR DELAY; EVENT
OF LOSS PRIOR TO DELIVERY; RISK OF LOSS FOLLOWING DELIVERY

 

8.1.                              Delivery Location and Timing.  Lessor shall
deliver the Aircraft in the condition required by this Lease to Lessee and
Lessee shall accept the Aircraft under this Lease on the Scheduled Delivery Date
at the Delivery Location.  Delivery of the Aircraft to Lessee under this Lease
shall occur immediately upon delivery of the Aircraft to Lessor by the Seller,
whereupon the Lease Term shall commence. Lessor will promptly notify Lessee from
time to time as Lessor is notified by the Seller of when the exact Scheduled
Delivery Date is expected to occur, and in any event, Lessor shall deliver to
Lessee any notices it receives from Seller within one (1) Business Day of the
date Lessor receives such notices from Seller of the date of the exact Scheduled
Delivery Date, and shall promptly advise Lessee if such Scheduled Delivery Date
is required to be delayed (and, if a delay is required, Lessor shall advise
Lessee of the revised Scheduled Delivery Date and shall keep Lessee reasonably
fully advised of any developments in respect thereof).

 

8.2.                              Delivery Subject to Seller Delivery.  Delivery
of the Aircraft is subject to and expressly conditioned upon delivery of the
Aircraft by Seller to Lessor.  Lessor shall not be liable or responsible to
Lessee for and Lessee hereby expressly waives any right to any Claims arising or
the exercise of any remedies from or in connection with any delay by Seller in
the delivery of, or failure to deliver, the Aircraft to Lessee under this Lease,
and Lessee shall not be released from its Obligation to take delivery of the
Aircraft under this Lease as a result of any such delay except, in each case, in
accordance with Section 8.3; provided that the foregoing release and waiver by
Lessee shall not apply with respect to any Claims solely and directly
attributable to (i) Lessor’s wilful misconduct or gross negligence, (ii) in the
event Delivery is cancelled due to Lessor’s failure to comply with the terms of
the Purchase Agreement, or (iii) in the event Delivery does not occur due to
Lessor’s failure to comply with the terms of this Lease; provided however that
in each case above, Lessee’s liability for such Claims shall be governed by
Section 10.3 (e).

 

8.3.                              Termination for Delay.  If (w) the Scheduled
Delivery Date is scheduled or rescheduled to a date that will cause Delivery to
be delayed after the Outside Delivery Date, or (x) Lessor notifies Lessee that
Lessor has received written notice from Seller that a delay is anticipated by
Seller that will cause Delivery to be delayed to a date after the Outside
Delivery Date, or (y) the Outside Delivery Date has occurred and the Aircraft
has not been delivered to Lessee (irrespective of whether Lessor’s performance
is required under Section 7.1(a) or 7.1(e) of this Agreement) , or (z) Lessor
notifies Lessee that the Purchase Agreement has been terminated or cancelled
then by written notice given within fifteen (15) days after the first to occur
of (i) Lessee’s receipt of such Lessor notice or (ii) the Outside Delivery Date,
either party may by written notice to the other terminate this Lease and this
Lease will terminate on the date of receipt of such notice by the non-notifying
party.  In the event of such termination, neither party will have any further
liability to the other party except that Lessor will return to Lessee the
Security Deposit in accordance with Section 4.5 (but without any deduction) and
shall pay the Airbus Damages (as defined and in accordance with Section 8.9
below) to Lessee which shall be Lessee’s sole and exclusive remedy for a
termination due to a delay pursuant to this Section 8.3.  If such termination
notice is not given within such fifteen (15) day period, each of Lessor and
Lessee shall have waived its right to terminate this Lease for delay under this
Section 8.3 (but in the case of Lessee, not its right to receive the Airbus
Damages) and, subject to Lessor’s agreement with Seller to a revised Scheduled
Delivery Date (which shall be binding upon Lessee), this Lease shall remain in
full force and effect, the Aircraft shall be delivered to Lessee in accordance
with the terms of this Lease on the revised Scheduled Delivery Date and any
further delay not occasioned by the fault or negligence of Lessor shall be
deemed an Excusable Delay.  Lessor agrees to promptly notify Lessee of the
events referred to in sub-clauses (x) and (z) of this Section 8.3.  After a
termination of this Lease pursuant to this Section 8.3, in the event Lessor
renegotiates the Purchase Agreement with Seller such that Lessor once again has
the opportunity to take delivery of the Aircraft, Lessor agrees to give written
notice to Lessee that the Aircraft is once again available for lease and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

11

--------------------------------------------------------------------------------


 

Lessee will provide written notice within fifteen (15) Business Days of Lessor’s
notice as to whether it desires to lease the Aircraft; provided that any such
lease of the Aircraft would be in accordance with terms and conditions to be
mutually agreed to by and between Lessor and Lessee.

 

8.4.                              Seller’s Right to Terminate.  Lessee’s rights
under Section 8.3 are subject and subordinate to any rights that Seller may have
under the Purchase Agreement with Lessor in connection with a delay in delivery
of the Aircraft to Lessor that occurs or is anticipated to occur after the
Outside Delivery Date.  If Seller exercises any right it may have to terminate
Lessor’s right to purchase the Aircraft on account of any such delay, Lessor
shall promptly advise Lessee of such termination (and in any event within two
(2) Business Days of such termination) and this Lease shall automatically
terminate and Lessor will return to Lessee the Security Deposit in accordance
with Section 4.5 (without deduction of any costs or expenses).

 

8.5.                              Event of Loss to Aircraft Prior to Delivery. 
If an Event of Loss with respect to the Aircraft occurs prior to Delivery,
Lessor will notify Lessee promptly following receipt of notice from the Seller
and this Lease shall automatically terminate whereupon neither party will have
any further liability to the other except that Lessor will return to Lessee the
Security Deposit in accordance with Section 4.5 (without deduction of any costs
or expenses).

 

8.6.                              Lessee Acceptance of Aircraft.  If Lessee
fails to (x) comply with the conditions contained in this Lease so as to allow
Delivery to take place immediately following delivery of the Aircraft by Seller
to Lessor or (y) take delivery of the Aircraft when properly tendered for
delivery by Lessor in the condition required under this Lease, Lessee will be
liable for and shall indemnify Lessor for all reasonable costs and expenses
incurred by Lessor as a result thereof including (but without limitation) any
payments (other than the purchase price) which Lessor becomes obligated to make
to Seller.  For the avoidance of doubt, Lessor shall use commercially reasonable
efforts to mitigate such costs and expenses.

 

8.7.                              Risk of Loss to Aircraft following Delivery. 
Upon Delivery, risk of loss or damage to the Aircraft shall pass to Lessee for
the Lease Term.

 

8.8.                              Waiver of Remedies for Delay in Delivery. 
Lessor shall not be liable to Lessee for any delay or failure in Delivery to
Lessee which is an Excusable Delay.  Pursuant to Section 10.3, Lessee’s only
rights or remedies for a delay in delivery, or anticipated delay in delivery, of
the Aircraft not caused or occasioned by an act or failure to act by Lessor as
provided for in Section 8.2 (i), (ii) or (iii) above, are those rights and
remedies provided for in this Article 8 and Section 10.3.

 

8.9.                              Seller Compensation for Delay.   
Notwithstanding the foregoing Section 8.8, if Lessor receives compensation from
the Seller in respect of a delay in delivery of the Aircraft under the Purchase
Agreement with the Seller, Lessor will pay over to Lessee in cash at Delivery
(or, at Lessor’s option, as a credit against Lessee’s first payment of Basic
Rent due at Delivery) or on the Outside Delivery Date, if this Lease is
terminated, twenty-five percent (25%) of any cash compensation actually received
by Lessor or the value of any monetary credits actually received by Lessor from
the Seller, if any, in respect of such delay (the “Airbus Damages”).  The
foregoing agreement by Lessor is not nor shall it be deemed to be the assumption
by Lessor of any direct obligation to Lessee to pay any compensation to Lessee
on account of any such delay, but merely an agreement by Lessor to pay over to
(or credit, as applicable) Lessee (or to cause the same to be paid or credited)
any monies (or the value in cash of any monetary credits) actually received by
Lessor, if any are received, from the Seller with respect to any such delay.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

12

--------------------------------------------------------------------------------


 

9.                                      LESSEE’S REPRESENTATIONS, WARRANTIES AND
COVENANTS

 

9.1.                              Lessee’s Representations and Warranties. 
Lessee represents and warrants to Lessor that:

 

(a)                                  Lessee is a company duly organized and
validly existing under the laws of its State of Organization and has the
corporate power and authority to carry on its business as it is being conducted.

 

(b)                                 Lessee has the corporate power to enter into
and perform, and has taken all necessary corporate action to authorize the entry
into, performance and delivery of each Operative Document and upon execution by
the other parties thereto the Operative Documents will constitute the valid and
legally binding obligations of Lessee, enforceable against Lessee in accordance
with their respective terms, except where the enforceability thereof may be
limited by applicable bankruptcy, insolvency or other laws affecting creditors’
rights generally.

 

(c)                                  The execution and delivery of, the
performance of its Obligations under, and compliance by Lessee with the
provisions of, the Operative Documents will not (i) contravene any existing
applicable law of its State of Organization or the State of Registration (or
federal and other divisional governmental laws applicable therein),
(ii) conflict with, or result in any breach of any of the terms of, or
constitute a default under, any agreement or other instrument to which Lessee is
a party or is subject or by which it or any of its property is bound,
(iii) contravene or conflict with any provision of its constitutional and/or
organizational documents or (iv) result in the creation or imposition of, or
oblige it to create, any Lien over its undertaking or any of its assets, rights
or revenues.

 

(d)                                 Lessee is not in payment default or other
material breach of any material agreement to which it is a party or by which it
may be bound and no litigation, arbitration or administrative proceeding is
taking place or, to the best of its knowledge, pending or threatened against
Lessee which could have a material adverse effect on its ability to perform its
Obligations.

 

(e)                                  The audited financial statements of
Holdings for each financial year are certified by independent auditors and as
delivered to Lessor have been prepared in accordance with GAAP which have been
consistently applied and fairly present the financial position of Holdings and
its consolidated subsidiaries (including Lessee) as at such date and the results
of the operations of Lessee for the financial year ended on such date and, as at
such date, Holdings did not have any significant liabilities (contingent or
otherwise) or any unrealized or anticipated losses which are not disclosed by,
or reserved against in, such financial statements and there has been no material
adverse change in the business or financial condition of Holdings or Lessee
since publication of such financial statements.

 

(f)                                    Other than making a filing in respect of
this Lease in the State of Registration with the Aeronautics Authority and with
the IR, it is not necessary, in order to ensure the legality, validity,
enforceability or admissibility in evidence of any Operative Document, that such
Operative Document or any other instrument be notarised, filed, recorded,
registered or enrolled in any court, public office or elsewhere or that any
stamp, registration or similar tax or charge be paid in relation to any of the
Operative Documents.

 

(g)                                 Lessee has received and complied with or
will, prior to the Delivery Date, receive and comply with, each authorization
required for the valid authorization, execution, delivery and performance of
this Lease and each other Operative Document, the validity and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13

--------------------------------------------------------------------------------


 

enforceability hereof and thereof and the compliance, satisfaction or
performance by Lessee with or of all monetary and other Obligations hereunder
and thereunder and all such authorizations are, or prior to the Delivery Date
will be, valid and in full force and effect.

 

(h)                                 The choice by Lessee of New York law to
govern the Operative Documents and the submission by Lessee to the jurisdiction
of the New York courts is valid and binding on Lessee.

 

(i)                                     In any proceedings taken in any
jurisdiction in relation to any of the Operative Documents, Lessee will not be
entitled to claim for itself or any of its assets immunity from suit, execution,
attachment or other legal process.

 

(j)                                     Lessee has paid or caused to be paid all
fees or charges assessed and due against it (or against any aircraft owned by or
leased to or operated by it) by any airport or air navigation authority
assessing landing or navigation fees or charges in respect of the Aircraft or
any other aircraft owned by or leased to or operated by it.

 

(k)                                  Holdings’ Annual Report on Form 10-K for
2007 filed with the SEC and each of Holdings’ Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K subsequently filed by Holdings with the SEC, as of
the date it was filed with the SEC (or, if such report has been amended, in each
case as amended through the Delivery Date), did not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(l)                                     No Default or Event of Default has
occurred and is continuing.

 

(m)                               Lessee is solvent and able to pay its debts as
the same fall due and the transactions contemplated by the Operative Documents
are of commercial benefit to it and in its commercial interests.

 

(n)                                 Lessee has duly filed all material Tax
returns that it is required by applicable Laws to file, has duly paid all
material Taxes stated to be due and payable in such Tax returns and has duly
paid all Taxes stated to be due in any communication issued by any taxing
authority other than Taxes (i) which are being contested in good faith by
appropriate proceedings in accordance with applicable Law, (ii) for which
adequate reserves are maintained in accordance with GAAP, and (iii) the contest
of which does not involve any risk of criminal penalty or any reasonable
possibility of any sale, forfeiture, confiscation, seizure or loss of, or the
imposition of a Lien on, any Item of Equipment or any interest therein.

 

9.2.                              Application of Representations and Warranties;
Survival.  Each representation and warranty set out in Section 9.1 shall be
deemed to be repeated on the Delivery Date by reference to the facts and
circumstances existing on such date and shall survive the execution hereof and
the delivery of the Aircraft.

 

9.3.                              Lessee’s General Covenants.  Lessee covenants
to Lessor that it will:

 

(a)                                  preserve and maintain (i) its corporate
existence and (ii) all of its rights, privileges and franchises in every
jurisdiction in which the character of the property owned or the nature of the
business transacted by it makes licensing or qualification necessary;

 

(b)                                 pay or cause to be paid (i) all Taxes
required by applicable Laws to be paid by it (whether such Taxes are imposed
upon it or upon its income and profits or upon any property belonging to it or
otherwise) prior to the date on which any penalty accrues, except

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

14

--------------------------------------------------------------------------------


 

Taxes which it is contesting in good faith by appropriate proceedings provided
that such contest does not involve any risk of criminal penalty or any
reasonable possibility of sale, forfeiture, confiscation, seizure or loss of, or
the imposition of any Lien on, any Item of Equipment or any interest therein,
and (ii) all other lawful claims which, if not paid, are reasonably likely to
result in the imposition of a Lien upon the Aircraft or any part thereof;

 

(c)                                  remain duly qualified to operate the
Aircraft under applicable Law;

 

(d)                                 maintain in full force and effect all
governmental consents, licenses, authorizations, approvals, declarations,
filings and registrations obtained or effected in connection with this Lease and
every document or instrument contemplated hereby and to take all such additional
action as may be necessary in connection herewith or therewith.  Lessee further
undertakes to timely obtain or effect any new or additional governmental
consents, licenses, authorizations, approvals, declarations, filings or
registrations as may become necessary for Lessee’s performance of its
Obligations;

 

(e)                                  not merge or consolidate with or into or be
acquired by any Person or sell, lease or otherwise dispose of all or
substantially all of its properties, without the prior written consent of
Lessor, which consent will not be unreasonably withheld;

 

(f)                                    notify Lessor of any change to Lessee’s
registered office for service of process or any change in Lessee’s jurisdiction
of incorporation not more than thirty (30) days following such change;

 

(g)                                 not (i) except as otherwise permitted in
this Lease, voluntarily suspend its certificated operation of the Aircraft or
its fleet of Airbus A330’s or (ii) permit to be revoked, canceled or otherwise
terminated, whether by act or omission, all or substantially all of the
franchises, concessions, permits, rights or privileges required for the conduct
of business and operations of Lessee or the free and continued use and exercise
thereof;

 

(h)                                 pay promptly when due all navigation and
en-route charges and all other charges payable by Lessee for the use of or
services provided at any airport, whether in respect of the Aircraft or any
other aircraft in Lessee’s fleet;

 

(i)                                     not represent or hold out Lessor, any
Financing Party or any Affiliate of the foregoing as carrying goods or
passengers on the Aircraft or being in any way connected to operation of the
Aircraft; and

 

(j)                                     If any items delivered to Lessor by
Lessee in connection with this Lease are required by this Lease to have a
validity and effectiveness for the Lease Term, but have or are of a duration or
effectiveness that is for less than the Lease Term when originally delivered,
cause replacements, extensions or supplements thereof to be timely delivered to
Lessor during the Lease Term to ensure that Lessor maintains at all times during
the Lease Term the benefits initially afforded by such items and the continued
effectiveness and validity of the same for the Lease Term.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

15

--------------------------------------------------------------------------------


 

10.                               LESSOR’S REPRESENTATIONS, WARRANTIES AND
COVENANTS; DISCLAIMERS

 

10.1.                        General Representations and Warranties of Lessor. 
Lessor represents and warrants to Lessee that:

 

(a)                                  Lessor is a company duly organized and
validly existing under the laws of its State of Organization and has the
corporate power and authority to carry on its business as it is being conducted;

 

(b)                                 Lessor has the corporate power to enter into
and perform, and has taken all necessary corporate action to authorize the entry
into, performance and delivery of each Operative Document to which it is a party
and upon execution by the other parties thereto the Operative Documents to which
it is a party will constitute its valid and legally binding and enforceable
obligations;

 

(c)                                  the execution and delivery of, the
performance of its obligations under, and compliance by Lessor with the
provisions of, the Operative Documents to which it is a party will not
(i) contravene any existing applicable law of its State of Organization (or
federal and other divisional governmental laws applicable therein),
(ii) conflict with, or result in any breach of any of the terms of, or
constitute a default under, any agreement or other instrument to which Lessor is
a party or is subject or by which it or any of its property is bound, or
(iii) contravene or conflict with any provision of its constitutional and/or
organizational documents;

 

(d)                                 Lessor has received and complied with or
will, prior to the Delivery Date, receive and comply with, each authorization
required for the valid authorization, execution, delivery and performance of
this Lease and each other Operative Document, the validity and enforceability
hereof and thereof and the compliance, satisfaction or performance by Lessor
with or of all monetary and other Obligations hereunder and thereunder and all
such authorizations are, or prior to the Delivery Date will be, valid and in
full force and effect;

 

(e)                                  on and as of Delivery, Lessor shall have
the right to lease the Aircraft to Lessee; and

 

(f)                                    Lessor is a Citizen of the United States.

 

10.2.                        Covenant of Quiet Enjoyment.

 

(a)                                  Lessor covenants that so long as an Event
of Default shall not have occurred and be continuing, Lessee shall quietly enjoy
the Aircraft without interference by Lessor, any Financing Party or by any
Person lawfully claiming by or through Lessor.  The exercise by Lessor of its
rights under any Operative Document shall not constitute a breach of this
Section 10.2.

 

(b)                                 Lessor shall procure that any Financing
Party granted a Lien on the Aircraft shall give an undertaking to Lessee on
terms substantially in the form set out in Appendix 8.

 

10.3.                        Disclaimer; Waiver of Warranties; Waiver of
Remedies.

 

(a)                                  LESSEE AGREES THAT IT ACCEPTS DELIVERY OF
THE AIRCRAFT AND EACH ITEM OF EQUIPMENT “AS-IS, WHERE-IS”.  LESSEE ACKNOWLEDGES
AND AGREES THAT NO INDEMNITEE HAS, OR SHALL BE DEEMED TO HAVE

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

16

--------------------------------------------------------------------------------


 

MADE, (WHETHER BY VIRTUE OF HAVING LEASED THE AIRCRAFT UNDER THIS LEASE, OR
HAVING ACQUIRED THE AIRCRAFT, OR HAVING DONE OR FAILED TO DO ANY ACT, OR HAVING
ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO THIS LEASE OR
OTHERWISE), AND LESSOR, FOR ITSELF AND FOR EACH INDEMNITEE, HEREBY SPECIFICALLY
DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE
(EXCEPT AS HEREIN BELOW PROVIDED), AIRWORTHINESS, CONDITION, DESIGN, OPERATION,
MERCHANTABILITY, FREEDOM FROM CLAIMS OF INFRINGEMENT OR THE LIKE, OR FITNESS FOR
USE FOR A PARTICULAR PURPOSE OF THE AIRCRAFT, OR AS TO THE QUALITY OF THE
MATERIAL OR WORKMANSHIP OF THE AIRCRAFT, THE ABSENCE THEREFROM OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE OR CAPABLE OF DISCOVERY, OR AS TO ANY
OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING ANY
IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF
TRADE), WITH RESPECT TO THE AIRCRAFT; AND LESSEE HEREBY WAIVES, RELEASES,
RENOUNCES AND DISCLAIMS EXPECTATION OF OR RELIANCE UPON ANY SUCH WARRANTY OR
WARRANTIES.  NO INDEMNITEE SHALL HAVE ANY RESPONSIBILITY OR LIABILITY TO LESSEE
OR ANY OTHER PERSON, WHETHER ARISING IN CONTRACT OR TORT OUT OF ANY NEGLIGENCE
OR STRICT LIABILITY OF LESSOR OR OTHERWISE, FOR (i) ANY LIABILITY, LOSS OR
DAMAGE CAUSED OR ALLEGED TO BE CAUSED DIRECTLY OR INDIRECTLY BY THE AIRCRAFT OR
ANY ITEM OF EQUIPMENT OR BY ANY INADEQUACY THEREOF OR DEFICIENCY OR DEFECT
THEREIN OR BY ANY OTHER CIRCUMSTANCE IN CONNECTION THEREWITH, (ii) THE USE,
OPERATION OR PERFORMANCE OF THE AIRCRAFT OR ANY RISKS RELATING THERETO,
(iii) THE DELIVERY OR DELAY IN DELIVERY (WHERE ANY SUCH DELAY IS NOT DUE TO THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LESSOR) OR EXCUSABLE DELAY, OR
(iv) OPERATION, SERVICING, MAINTENANCE, REPAIR, IMPROVEMENT OR REPLACEMENT OF
THE AIRCRAFT OR ANY ITEM OF EQUIPMENT.  THE WARRANTIES AND REPRESENTATIONS SET
FORTH IN THIS SECTION 10.3 ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AND NO INDEMNITEE
SHALL BE DEEMED TO HAVE MADE ANY OTHER WARRANTIES.

 

(b)                                 LESSEE ACKNOWLEDGES THAT THE DESCRIPTION OF
THE AIRCRAFT SET FORTH IN THIS LEASE AND ANY OPERATIVE DOCUMENTS IS BASED UPON
INFORMATION SUPPLIED BY THE SELLER AND, AS APPLICABLE, EACH MANUFACTURER. 
LESSEE REPRESENTS TO LESSOR THAT LESSEE HAS USED ITS OWN JUDGMENT IN SELECTING
THE AIRCRAFT AND HAS DONE SO BASED ON ITS SIZE, DESIGN AND TYPE.  LESSEE
ACKNOWLEDGES THAT THE RENT AND OTHER AMOUNTS HAVE BEEN CALCULATED HAVING DUE
REGARD FOR THE PROVISIONS OF THIS SECTION 10.3.

 

(c)                                  IN CONSIDERATION OF (i)  LESSEE’S RIGHTS
HEREUNDER TO INSPECT THE AIRCRAFT AND (ii) LESSOR’S ASSIGNMENT TO LESSEE OF ANY
EXISTING AND ASSIGNABLE WARRANTIES OF SELLER AND ANY MANUFACTURER, LESSEE HEREBY
AGREES THAT ITS ACCEPTANCE OF THE AIRCRAFT AT DELIVERY AND ITS EXECUTION AND
DELIVERY OF THE ACCEPTANCE CERTIFICATE CONSTITUTE LESSEE’S WAIVER OF THE
WARRANTY OF DESCRIPTION, ANY CLAIMS LESSEE MAY HAVE AGAINST LESSOR BASED UPON
THE FAILURE OF THE AIRCRAFT TO CONFORM WITH SUCH DESCRIPTION AND ANY AND ALL
RIGHTS IT MAY HAVE UNDER

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

17

--------------------------------------------------------------------------------


 

APPLICABLE LAW.  EVEN IF AT ANY TIME THE FAILURE OF THE AIRCRAFT TO CONFORM TO
SUCH DESCRIPTION SUBSTANTIALLY IMPAIRS THE VALUE AND UTILITY OF THE AIRCRAFT AND
EITHER (1) LESSEE ACCEPTED THE AIRCRAFT BASED ON A REASONABLE ASSUMPTION THAT
THE NONCONFORMITY WOULD BE CURED AND IT WAS NOT CURED WITHIN THE TIME PROVIDED
OR, IF NOT PROVIDED, WITHIN A REASONABLE PERIOD OF TIME OR (2) LESSEE ACCEPTED
THE AIRCRAFT WITHOUT DISCOVERING THE NONCONFORMITY BUT LESSEE’S ACCEPTANCE OF
THE AIRCRAFT WAS REASONABLY INDUCED EITHER BY AN INDEMNITEE’S ASSURANCES OR BY
THE DIFFICULTY OF DISCOVERING ANY DEFECT PRIOR TO ACCEPTANCE, LESSEE AGREES NOT
TO LOOK TO ANY INDEMNITEE FOR DAMAGES OR RELIEF ARISING OUT OF THE FAILURE OF
THE AIRCRAFT TO CONFORM TO SUCH DESCRIPTION.

 

(d)                                 DELIVERY BY LESSEE TO LESSOR OF THE
ACCEPTANCE CERTIFICATE WILL BE CONCLUSIVE PROOF AS BETWEEN LESSOR AND LESSEE
THAT LESSEE HAS EXAMINED AND INVESTIGATED THE AIRCRAFT, INCLUDING THE ENGINES
AND THE AIRCRAFT DOCUMENTS AND THAT EACH IS IN THE CONDITION REQUIRED HEREUNDER
AND WITHOUT DEFECT, EXCEPT AS SPECIFICALLY SET FORTH IN SUCH CERTIFICATE,
(WHETHER OR NOT DISCOVERABLE OR DIFFICULT OF DISCOVERY AT DELIVERY) AND
OTHERWISE IN EVERY WAY SATISFACTORY TO LESSEE.

 

(e)                                  LESSEE HEREBY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS WHICH IT MAY NOW HAVE OR WHICH
AT ANY TIME HEREAFTER MAY BE CONFERRED UPON IT, BY STATUTE OR OTHERWISE, TO
SUSPEND ITS PERFORMANCE HEREUNDER OR TO TERMINATE, CANCEL, QUIT OR SURRENDER
THIS LEASE, INCLUDING, WITHOUT LIMITATION, (X) ON ACCOUNT OF ANY GROUNDS OF
INSECURITY WITH RESPECT TO LESSOR’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
LEASE AND (Y) ON ACCOUNT OF ANY REPUDIATION BY LESSOR OF ANY OF ITS OBLIGATIONS
UNDER THIS LEASE, EXCEPT IN ACCORDANCE WITH THE EXPRESS TERMS HEREOF.  EACH
PAYMENT OF RENT MADE BY LESSEE TO LESSOR SHALL BE FINAL AND LESSEE WILL NOT SEEK
TO RECOVER ANY PART OF SUCH PAYMENT FROM LESSOR FOR ANY REASON WHATSOEVER,
EXCEPT FOR NEGLIGENCE OR MANIFEST ERROR IN THE CALCULATION OF THE AMOUNT OR
REMITTANCE OF SUCH PAYMENT.  LESSEE’S COVENANTS AND PROMISES IN THIS LEASE ARE
IRREVOCABLE AND INDEPENDENT UPON DELIVERY HEREUNDER, AND NONE OF SUCH COVENANTS
OR PROMISES IS SUBJECT TO CANCELLATION, TERMINATION, MODIFICATION, REPUDIATION,
EXCUSE, OR SUBSTITUTION WITHOUT LESSOR’S CONSENT OR THE CONSENT OF SUCH OTHER
PERSON TO WHOM THE COVENANT OR PROMISE RUNS.  LESSEE AGREES THAT ITS ONLY RIGHT
WITH RESPECT TO A DEFAULT BY LESSOR UNDER THIS LEASE IS, AFTER COMPLYING WITH
ITS OBLIGATIONS UNDER THIS LEASE, TO MAKE A CLAIM AGAINST LESSOR FOR ACTUAL
DAMAGES RESULTING DIRECTLY FROM SUCH DEFAULT OR EXCEPT AS EXPRESSLY PERMITTED
UNDER ARTICLE 8 OF THIS LEASE.

 

10.4.                        DISCLAIMER AND WAIVER OF INCIDENTAL, CONSEQUENTIAL,
SPECIAL AND PUNITIVE DAMAGES.  LESSEE AGREES THAT IT SHALL NOT BE ENTITLED TO
RECOVER, AND HEREBY DISCLAIMS AND WAIVES ANY RIGHT THAT IT MAY OTHERWISE HAVE TO
RECOVER, (i) INCIDENTAL, CONSEQUENTIAL, SPECIAL AND PUNITIVE DAMAGES, AND/OR
(ii) DAMAGES IN CONNECTION WITH ANY INTERRUPTION OF SERVICE, LOSS OF BUSINESS OR
ANTICIPATED PROFITS AS A

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

18

--------------------------------------------------------------------------------


 

RESULT OF ANY BREACH OR ALLEGED BREACH BY LESSOR OF ANY OF THE AGREEMENTS,
REPRESENTATIONS OR WARRANTIES OF LESSOR CONTAINED IN THIS LEASE OR ANY OPERATIVE
DOCUMENTS, IN EACH CASE OTHER THAN THE RETURN OF THE SECURITY DEPOSIT PAID BY
THE LESSEE AND PAYMENT OF AIRBUS DAMAGES PAYABLE PURSUANT TO SECTION 8.9.

 

10.5.                        NO DUTY OF INDEMNITEES TO INSPECT, ETC.  NO
INDEMNITEE SHALL HAVE ANY DUTY OR OBLIGATION TO DETERMINE WHETHER ANY ITEM OF
EQUIPMENT IS REQUIRED TO BE OVERHAULED OR MAINTAINED, OR TO OBSERVE OR INSPECT
THE OVERHAUL OR MAINTENANCE OF ANY ITEM OF EQUIPMENT OR TO CONFIRM OR VERIFY THE
FITNESS OR QUALIFICATION OF LESSEE OR ANY APPROVED MAINTENANCE ORGANIZATION TO
PERFORM ANY MAINTENANCE TO ANY ITEM OF EQUIPMENT AND NO INDEMNITEE SHALL INCUR
ANY LIABILITY OR OBLIGATION IN CONNECTION WITH THE FOREGOING OR BY REASON OF THE
FAILURE OF ANY ITEM TO BE PROPERLY MAINTAINED OR BY REASON OF ANY INDEMNITEE’S
ELECTION TO OBSERVE OR INSPECT OR NOT TO OBSERVE OR INSPECT ANY MAINTENANCE
CHECK OR OTHER MAINTENANCE OF ANY ITEM OF EQUIPMENT PERFORMED DURING THE LEASE
TERM.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

19

--------------------------------------------------------------------------------


 

11.                               GENERAL OPERATION OF THE AIRCRAFT

 

11.1.                        General Operation.  Lessee will:

 

(a)                                  comply with the Law in any country or
jurisdiction which may from time to time be applicable to the Aircraft and its
use, maintenance and operation, including but not limited to the holding of all
certificates, licenses, permits, authorizations and regulations, and take all
commercially reasonable steps to ensure that the Aircraft is not used for any
illegal purpose;

 

(b)                                 not use any Item of Equipment in any manner
contrary to:

 

(i)                                     any Manufacturer’s operating manuals or
instructions, or in violation of any airworthiness certificate or registration
relating thereto; or

 

(ii)                                  any recommendation of the Manufacturer of
such Item of Equipment, or regulation of the Aeronautics Authority or for any
purpose for which the Aircraft is not designed or reasonably suitable;

 

(c)                                  ensure that all personnel directly or
indirectly employed by it in connection with the operation and maintenance of
the Aircraft have the qualifications and hold the licenses required by the
Aeronautics Authority and applicable Law;

 

(d)                                 use the Aircraft solely in commercial
passenger and cargo (provided such cargo is carried exclusively in the cargo
compartments of the Aircraft) operations for which Lessee is duly authorized by
the Aeronautics Authority and under applicable Law and from a base located
within the State of Registration or Lessee’s State of Organization;

 

(e)                                  not utilize the Aircraft for purposes of
training, qualifying or re-confirming the status of cockpit personnel except for
the benefit of Lessee’s cockpit personnel, and then only if the use of the
Aircraft for such purpose is not disproportionate to the use for such purpose of
other similar model aircraft within Lessee’s fleet of aircraft; and

 

(f)                                    obtain and maintain in full force and
effect all certificates, licenses, permits and authorizations required for the
making of payments required by, and the compliance by Lessee with its other
Obligations under, this Lease.

 

11.2.                        Insured Operations.  Lessee will not use or locate
or permit the Aircraft or any Item of Equipment to be used or located in any
manner, for any purpose or at any location which is not covered by the insurance
policies and the scope of coverage Lessee is required to carry and maintain as
set forth in this Lease.  Lessee will not carry any goods of any description
excepted or exempted from such policies or do any other act or permit to be done
anything which could reasonably be expected to invalidate or limit any such
insurance policy or coverage provided thereunder.

 

11.3.                        Carriage of Goods.  Lessee shall not knowingly,
exercising due diligence, use the Aircraft for the carriage of:

 

(a)                                  whole animals living or dead except in
compliance with I.A.T.A. regulations, except domestic pet animals carried in a
suitable container to prevent the escape of any liquid and to ensure the welfare
of the animal;

 

(b)                                 cargo to the extent forbidden pursuant to
Section 2 (Limitations) of the I.A.T.A. Dangerous Goods Regulations, as revised,
from time to time;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

20

--------------------------------------------------------------------------------

 

(c)                                  nuclear fuels or waste, illegal drugs, or
the like or any other goods, materials or items of cargo which are prohibited by
Law or regulation; or

 

(d)                                 any other cargo which (i) could reasonably
be expected to cause damage to the Aircraft or (ii) the carriage of which might
cause damage that would not be adequately covered by insurance.

 

11.4.                        Operational Expenses.  Lessee shall pay or procure
payment of all expenses incurred in the operation of the Aircraft during the
Lease Term including, without limitation, expenses of flight crews, cabin
personnel, fuel, oil, lubricants, maintenance, insurance, landing and navigation
fees, airport charges, passenger service and any and all other expenses or
claims of any kind or nature incurred during the Lease Term, arising directly or
indirectly in connection with or related to the use, movement, operation,
storage or location of the Aircraft or any Item of Equipment.  The obligations
of Lessee under this Section 11.4 arising prior to any cancellation, termination
or expiration of the Lease Term shall continue in full force and effect,
notwithstanding such cancellation or termination (whether arising out of an
Event of Default or otherwise) or expiration, and shall be enforceable by
Lessor.

 

11.5.                        Compliance with Laws.  Lessee will:

 

(a)                                  not cause or permit the Aircraft to proceed
to, or remain at, any location to the extent then prohibited by a prohibition
order or restriction of applicable Law (or any similar order, regulation or
directive) by any Governmental Authority of the State of Registration or
Lessee’s or Lessor’s State of Organization or any Governmental Authority of the
country in which such location is situated; and

 

(b)                                 not, to Lessee’s best knowledge after
reasonable and customary diligence, use or permit the use of the Aircraft or any
Item of Equipment with, for or on behalf of any Person:

 

(i)                                     whose property or interests in property
are blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 24, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (as the same is in effect during the Lease Term);

 

(ii)                                  in violation of the United States Bank
Secrecy Act, as amended, or any applicable regulations thereunder;

 

(iii)                               contrary to any of the sanctions programs
administered by the Office of Foreign Assets Control of the United States
Department of Treasury (“OFAC”), any regulations promulgated thereunder by OFAC
or under any affiliated or successor governmental or quasi-governmental office,
bureau or agency, or any enabling legislation or executive order relating
thereto (ref: www.ustreas.gov/offices/enforcement/ofac/);

 

(iv)                              on the list of “Specially Designated
Nationals” and “Blocked Persons” or subject to the limitations or prohibitions
under any OFAC regulation or executive order, as the same are amended from time
to time;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

21

--------------------------------------------------------------------------------


 

(v)                                 who is the subject of a United Nations
sanction or whose assets have been frozen by enabling legislation of the same in
the State of Registration or Lessee’s State of Organization; or

 

(vi)                              who is the subject of or which use is contrary
to any Laws similar to or consistent with the foregoing clauses (i) through
(v) as the same are enacted in the Lessee’s State of Organization or the State
of Registration;

 

as any or all of the same are amended or supplemented from time to time, and
including any successor Laws as the same are enacted from time to time.

 

11.6.                        [Reserved.]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

22

--------------------------------------------------------------------------------


 

12.                               MAINTENANCE, MODIFICATION AND OPERATION OF THE
AIRCRAFT

 

12.1.                        General.  Lessee, at its own expense, shall cause
the Aircraft and each Item of Equipment to be serviced, repaired, overhauled,
tested and maintained:

 

(a)                                  in accordance with the Maintenance Program
and the applicable Manufacturer’s Repair Manuals including, without limitation,
the Manufacturer’s recommended corrosion prevention and control program for the
Aircraft;

 

(b)                                 so as to keep each such Item in as good
operating condition and appearance as when delivered to Lessee hereunder,
ordinary and reasonable wear and tear excepted;

 

(c)                                  in compliance with all Manufacturers’
service bulletins designated by such Manufacturer as either (x) an alert service
bulletin or (y) a mandatory service bulletin, either of which by their terms
(i) is applicable to the respective Item of Equipment and (ii) specify
compliance during the Lease Term;

 

(d)                                 in compliance with all other Manufacturer’s
service bulletins which require compliance in order to maintain the validity of
warranties; and

 

(e)                                  in compliance with all Airworthiness
Directives which by the terms of each such AD require compliance during the
Lease Term and which shall be accomplished in accordance with such AD and
without application or utilization of any alternate method of compliance,
provided, however, solely to the extent compliance with any AD issued by the
Certificating Authority (an “EASA AD”) will cause Lesee to be in violation of
FAA Requirements, Lessee shall not be required to comply with such EASA AD.

 

12.2.                        Accomplishment of Tasks, Repairs and Related
Items.  Lessee shall cause, at its expense, all Tasks to be accomplished on the
Aircraft as they become due, with no discrimination toward the Aircraft with
respect to any maintenance accomplished on similar model aircraft within
Lessee’s fleet of aircraft.  To the extent that the Maintenance Program permits
certain Tasks to be accomplished on a sampling basis, Lessee nevertheless shall
accomplish on the Aircraft all such Tasks that, by the terms of such Tasks, are
applicable to the Aircraft. Any damage, defects or corrosion discovered during
the Lease Term shall be repaired in accordance with the applicable
Manufacturer’s Repair Manual approved procedures at the sole expense of Lessee
(except to the extent any such expense is otherwise covered by a Manufacturer
warranty, and in such an event Lessee shall be solely responsible for any
expense not covered by any such warranty), and Lessee shall obtain Required
Approval with respect to (i) any repairs, and (ii) modifications to the Airframe
structure, electrical system, Engines, APU or Landing Gear, accomplished during
the Lease Term which have not been approved by the Manufacturer and the
Certificating Authority in addition to any approval received by Lessee from the
Aeronautics Authority with respect to any such repairs or modifications,
provided, in the event Lessee does not obtain Required Approval at the time any
such repair or modification is accomplished, Lessee shall nevertheless obtain
such Required Approval upon the earlier to occur of (x) an Event of Default
having occurred, provided, that if Lessee cures such Event of Default, then
after obtaining each Required Approval that was previously deferred, Lessee may
resume such deferrals in the future, provided further that, upon any subsequent
Event of Default, Lessee shall be required to obtain all other such Required
Approvals that were deferred and will not be entitled to any further such
deferrals, or (y) the Termination Date.

 

12.3.                        Information on Maintenance.  Lessee, at its cost
and expense, shall furnish Lessor, at such times during the Lease Term as Lessor
shall reasonably request, copies of records maintained relating to the Aircraft,
with a certificate signed by an officer of Lessee affirming that all the
maintenance work represented by such records was accomplished by an Approved
Maintenance

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

23

--------------------------------------------------------------------------------


 

Organization and that the maintenance work represented by such records was
performed in compliance with the terms of this Lease.

 

12.4.                        Aircraft Documents in English Language.  Lessee, at
its cost and expense, shall maintain all Aircraft Documents in the English
language, including Aircraft Documents required by the applicable Aeronautics
Authority to be maintained in respect of each Item of Equipment, and promptly
furnish to Lessor upon Lessor’s request such information as may be required to
enable Lessor to file any reports required to be filed with any Governmental
Authority because of Lessor’s ownership of the Aircraft.

 

12.5.                        Originals.  All Aircraft Documents, including
records and documentation of maintenance accomplished on the Aircraft and any
Item of Equipment shall be retained by Lessee until the Termination Date, at
which time all records and Aircraft Documents shall be returned to Lessor in
original (not duplicate) form, except to the extent maintained electronically. 
Any such Aircraft Documents and/or other records and documentation maintained
electronically must be maintained in accordance with an FAA approved electronic
record keeping system and upon redelivery of the Aircraft to Lessor, Lessee
shall, at Lessee’s expense, provide Lessor with (i) a copy of such FAA approval,
(ii) digital (scanned) copies of the original records and (iii) any software
necessary to read and print such electronic documentation.

 

12.6.                        Performance of Maintenance.  All Maintenance Checks
shall be accomplished only at Approved Maintenance Organizations which shall be
approved by Lessor in writing prior to the commencement of such Maintenance
Check, such approval not to be unreasonably withheld.  All other maintenance on
the Aircraft will be performed by Lessee using personnel that are approved and
appropriately certified by the Aeronautics Authority to perform such
maintenance.

 

12.7.                        Alterations, Modifications and Additions.

 

(a)                                  Required Alterations, Modifications and
Additions.  Lessee, at its own cost and expense, shall make such alterations,
modifications and additions to the Aircraft and any Items of Equipment as may be
required from time to time to comply with:

 

(i)                                     all Manufacturers’ service bulletins
designated by such Manufacturer as either (x) an alert service bulletin or (y) a
mandatory service bulletin, either of which by their terms (1) is applicable to
the respective Item of Equipment and (2) specify compliance during the Lease
Term;

 

(ii)                                  Airworthiness Directives which by the
terms of each such AD require compliance during the Lease Term and which shall
be performed in accordance with such AD and without application or utilization
of any alternate method of compliance; provided, however, that (i) Lessee shall
not be required to comply with any EASA AD until the earlier to occur of (x) an
Event of Default having occurred, provided, that if Lessee cures such Event of
Default, then after obtaining each Required Approval that was previously
deferred, Lessee may resume such deferrals in the future, provided further that,
upon any subsequent Event of Default, Lessee shall be required to obtain all
other such Required Approvals that were deferred and will not be entitled to any
such further deferrals, or (y) the Termination Date, and (ii) solely to the
extent compliance with any EASA AD will cause Lessee to be in violation of FAA
Requirements, Lessee shall not be required to comply with such EASA AD; and

 

(iii)                               all Laws and regulations of the Aeronautics
Authority which require compliance during the Lease Term.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

24

--------------------------------------------------------------------------------


 

(b)                                 Discretionary Alterations, Modifications and
Additions.

 

(i)                                     Except as set forth in the preceding
clause (a) or the following clause (ii), Lessee shall not make any alteration,
modification or addition to (A) the Airframe or any galleys, lavatories,
avionics, APU or Engines without the prior written consent of Lessor or (B) any
other Item of Equipment unless in accordance with the requirements of the
Maintenance Program and the regulations of the Certificating Authorities.

 

(ii)                                  Notwithstanding the provisions of the
preceding clause (i), Lessor’s consent shall not be required for any
discretionary alteration, modification or addition that Lessee wishes to perform
to the Aircraft or any Item of Equipment provided that any such alteration,
modification or addition does not require or result in a modification to the
Aircraft structure or electrical wiring system, and is:

 

(A)                              for the installation of additional or enhanced
Items of Equipment (and not in substitution for the same); or

 

(B)                                is cosmetic (and non-structural) in nature in
order for Lessee to display its name, logo or other identification or
advertising; or

 

(C)                                to the Aircraft interior configuration that
(1) utilizes the existing seat track system (without modification), (2) does not
require the addition to, removal of or modification of any Aircraft structure,
(3) does not impair the value or utility of the Aircraft or any Item of
Equipment or adversely affect compliance with the type certificate data sheet of
the Aircraft, and (4) does not cause any change in the category or status of the
Aircraft as defined by the Manufacturer.  Notwithstanding anything to the
contrary herein, Lessee may request Lessor’s written consent to return the
Aircraft in such modified configuration at the time of the request of such
modification or subsequent to that and prior to the Termination Date, and such
written consent shall be at Lessor’s sole discretion, and shall be nonrevocable
by Lessor.

 

(c)                                  Removed Items — Title and Risk of Loss. 
Except with respect to any Part that has been replaced in accordance with the
terms of this Article 12, and where title to such replacement part has
transferred to Lessor, title to any and all Items of Equipment removed from the
Aircraft in accordance with this Section 12.7 shall remain with Lessor and risk
of loss or damage to the same shall remain with Lessee during the Lease Term and
Lessee shall keep, store and maintain the same in accordance with Manufacturer’s
Repair Manual requirements and standard industry practice for return to Lessor
on the Termination Date if Lessor elects to have the Aircraft de-modified in
accordance with the following clause (d), and title to any such Part that has
been replaced in accordance with the terms of this Article 12 shall without
further act, vest in Lessee, whereupon such Part shall no longer be deemed a
Part hereunder.  Any Part not replaced by Lessee in accordance with the above
shall remain the property of Lessor.

 

(d)                                 De-Modification of Aircraft.  At Lessor’s
option Lessee shall, in connection with Return, de-modify and restore the
Aircraft to the condition and configuration it was in prior to the
accomplishment of any alterations, modifications or additions performed in
accordance with this Section 12.7, assuming such condition was in compliance
with the terms of this Lease, notwithstanding the provision of Lessor’s consent
under Section 12.7(b)(i), if

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

25

--------------------------------------------------------------------------------


 

the same is provided, or otherwise.  Notwithstanding anything to the contrary
herein, Lessee may request Lessor’s written consent to return the Aircraft in
such modified configuration at the time of the request of such modification or
subsequent to that and prior to the Termination Date.  Any such written consent
shall be at Lessor’s sole discretion, and shall be nonrevocable by Lessor.

 

12.8.                        Replacement of Parts.  Lessee, at its own cost and
expense, shall promptly replace all Parts which may from time to time become
worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever.  In addition, in
the ordinary course of maintenance, service, repair, overhaul or testing, Lessee
may remove any Part, whether or not worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use;
provided that Lessee shall as promptly as practicable either reinstall such
Part or replace such Part pursuant to the terms of this Article 12.  Each
replacement part prior to installation in the Aircraft or any Item of Equipment:

 

(a)                                  shall be free and clear of all Liens;

 

(b)                                 shall be in as good operating condition
and shall have a value, utility, maintenance, modification and repair status at
least equal to the Part replaced, assuming such replaced Part was in the
condition and repair required to be maintained by the terms hereof;

 

(c)                                  shall have documentation certifying
compliance with all applicable Certificating Authority or Aeronautics Authority
requirements, including, without limitation, if applicable:

 

(i)                                     a Certificating Authority Form and, if
not indicated on such form, a teardown report indicating time since Overhaul and
a description of work accomplished with respect to such part by an Approved
Maintenance Organization;

 

(ii)                                  Overhaul records;

 

(iii)                               documentation of modification status and
compliance with Airworthiness Directives; and

 

(iv)                              any other appropriate documentation applicable
to the maintenance and repair status of such part; and

 

(d)                                 shall:

 

(i)                                     have the same part number (except to the
extent the Manufacturer has superseded the part number of such Part, and in such
an event the superseding part number shall be an acceptable alternate pursuant
to the Manufacturer’s Repair Manual or a Required Approval) and be of the same
Manufacturer as the replaced Part, provided, however, such replacement part may
be of a different Manufacturer solely to the extent that such replacement part:

 

(A)                              is an expendable or consumable part or is a
part that has a line item price of less than One Thousand Five Hundred Dollars
($1,500) in Base Year Dollars; provided that this Section 12.8(d)(i)(A) shall
not apply to rotable parts; and

 

(B)                                such part is installed on the Airframe, and
not on or in any Engine, Landing Gear, or the APU.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

26

--------------------------------------------------------------------------------


 

(ii)                                  with respect to Time Controlled Parts,
have not accumulated more time since new (and time since Overhaul if such
replaced Part has previously been Overhauled) than that of the replaced Part.

 

12.9.                        Title to Parts.

 

(a)                                  Parts Replacement in Connection with
Maintenance.  Any Part removed from the Airframe or any Item of Equipment shall
remain the property of Lessor and subject to this Lease, no matter where
located, until such time as such Part shall be replaced by a part which has been
incorporated or installed in or attached to the Aircraft or an Item of Equipment
pursuant to the requirements for replacement parts specified in Section 12.8 and
title to such replacement part has been vested in Lessor.  Except as set forth
in Section 12.10, immediately upon any replacement part becoming incorporated,
installed or attached to the Aircraft or an Item of Equipment as provided above,
such part shall become the property of Lessor, title to such replacement part
shall immediately vest in Lessor and such replacement part shall become subject
to this Lease and be deemed a Part for all purposes hereof to the same extent as
the Part which it has replaced.  Once the replacement part has become subject to
this Lease, title to the Part so replaced shall immediately vest in Lessee, free
and clear of all rights of Lessor and any Financing Party.

 

(b)                                 Parts Replacement in Connection with
Discretionary Alterations, etc.  So long as no Default or Event of Default shall
have occurred and be continuing, at any time during the Lease Term, Lessee may
remove any Part from an Item of Equipment that was installed pursuant to
Lessee’s accomplishment of an alteration, modification or addition pursuant to
Section 12.7(b), provided that:

 

(i)                                     such Part is in addition to and not in
replacement of or in substitution for, any Part originally incorporated or
installed in or attached to such Item at the time of delivery thereof hereunder
or any Part in replacement of, or substitution for, any such original Part;

 

(ii)                                  such Part is not required to be
incorporated or installed in or attached or added to such Item pursuant to the
terms hereof;

 

(iii)                               such Part can be removed from such Item
without diminishing or impairing the value, utility or airworthiness which such
Item would have had at such time had such alteration, modification or addition
not occurred; and

 

(iv)                              such Part is not required to be installed on
or attached to such Item of Equipment by the Aeronautics Authority in order to
maintain the airworthiness certification of the Aircraft for passenger
operation.

 

Upon removal of any such Parts, Lessee shall restore the area where such
Part was removed so that it is in the condition it would have been had such
Part not been installed, assuming such condition was in compliance with the
terms of this Lease, and so that such removal is undetectable.  Title to any
Part removed by Lessee in accordance with the provisions of this
Section 12.9(b) shall, without further act, vest in Lessee whereupon such
Part shall no longer be deemed a Part hereunder.  Any Part not removed by Lessee
in accordance with the above shall remain the property of Lessor.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

27

--------------------------------------------------------------------------------


 

12.10.                  Temporary Replacement of Parts.  Provided no Event of
Default has occurred and is continuing, at any time during the Lease Term, any
Part incorporated or installed in or attached or added to any Item of Equipment
may be replaced temporarily with a part which does not satisfy the requirements
of Section 12.8; provided that

 

(a)                                  there shall not have been available to
Lessee at the time and in the place that such substitute or replacement part was
required to be installed on the Airframe or Engine a replacement part complying
with the requirements of Section 12.8;

 

(b)                                 it would have resulted in an unreasonable
disruption of the operation of the Aircraft and/or the business of Lessee as an
airline to have grounded the Aircraft until such time as a replacement part
complying with the requirements of Section 12.8 became available for
installation on the Aircraft;

 

(c)                                  Lessee shall have notified Lessor as soon
as practicable after the making of such substitution or replacement;

 

(d)                                 as soon as practicable after installation of
the same on the Airframe or Engine (and in any event no later than the earliest
to occur of (i) thirty (30) days following such installation, (ii) the Scheduled
Termination Date or (iii) the Termination Date) Lessee shall remove any such
part not complying with the requirements of Section 12.8 and replace the same
with a part complying with such requirements.

 

Upon the replacement by Lessee of any such non-conforming part pursuant to the
foregoing clause (d), title to such replacement part shall, without further act,
vest in Lessor and such part shall be deemed a Part hereunder.

 

12.11.                  Exchanging Parts.  Any Part removed from the Aircraft or
any Item of Equipment in the course of performance of maintenance on the same
may be subjected by Lessee to normal exchanges customary in the airline industry
in the ordinary course of Lessee’s business provided that (x) the parts
replacing such removed Parts are incorporated, installed in or attached to the
Aircraft or such Item of Equipment promptly following the removal of such Parts,
and (y) all applicable requirements of the Aeronautics Authority or the
Certificating Authority shall be adhered to with respect to all such Parts being
incorporated, installed, or attached, whether or not such Part was originally
removed from the Aircraft or any Item of Equipment or is a replacement for any
such removed Part.  Lessee shall, whether or not such exchanged part is owned by
Lessee at the time such exchange is completed, comply or ensure the continued
compliance with the requirements of Sections 12.8, 12.9 and 12.10 as applicable
prior to installation of the same into the Aircraft or any Item of Equipment.

 

12.12.                  Temporary Attachment and Removal of Engines.

 

(a)                                  Installation of Other Engines.

 

(i)                                     In the regular course of performance of
Lessee’s Obligations under this Lease, Lessee may temporarily remove an Engine
from the Airframe and install an engine on the Airframe that is owned by Lessee
or which is subject to a lease, conditional sale agreement, trust indenture or
other security agreement, provided that such other engine is (x) free and clear
of all Liens except the rights of the parties to the lease or conditional sale
or other security agreement covering such engine and as the same are otherwise
permitted to exist pursuant to Section 17.7, and (y) Lessee, or if Lessee is not
the owner of the engine, the lessor, conditional seller, indenture trustee or
secured party of any such engine agrees in writing in a form satisfactory to

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

28

--------------------------------------------------------------------------------


 

Lessor that it will not acquire or claim, as against Lessor, any right, title or
interest in or any adverse right, title or interest to the Airframe or any Item
of Equipment as the result of any such engine being installed on the Airframe. 
If any of the respective interests of Lessor or any relevant Financing Party in
any Item of Equipment is impaired or otherwise adversely affected by virtue of
installation of such engine on the Airframe, Lessee shall promptly remove such
engine from the Airframe, and if such removal is not completed within five
(5) days from the date on which Lessee obtains actual knowledge of such
impairment or adverse effect, such event will be deemed an Event of Default
pursuant to Section 23(k).

 

(ii)                                  Lessee shall comply with the requirements
of Section 19.4(c) for as long as such engine is installed on the Airframe and
the engine shall be removed from the Airframe and the removed Engine reinstalled
on the Airframe upon the occurrence and continuation of a Default or Event of
Default, but in any event, not later than the Termination Date.

 

(iii)                               Lessor hereby agrees for the benefit of any
lessor of any engine leased to Lessee or any secured party or mortgagee of an
engine owned by Lessee subject to a security interest or mortgage granted by
Lessee or any conditional seller of an engine purchased by Lessee subject to a
conditional sale agreement that neither Lessor nor its successors or assignees
will acquire or claim, as against such lessor, secured party, mortgagee or
conditional vendor, or its assignee, any right, title or interest in any engine
owned by such lessor under such lease or subject to a security interest,
mortgage or conditional sale interest in favor of such secured party, mortgagee
or conditional seller under such security agreement, mortgage or conditional
sale agreement as the result of such engine being installed on the Airframe at
any time while such engine is subject to such lease, security interest, mortgage
or conditional sale agreement.

 

(b)                                 Installation of Engines on other Airframes. 
Provided no Default or Event of Default has occurred and is continuing, Lessee
may install an Engine removed from the Airframe on any other airframe of the
same type operated by and in Lessee’s fleet of aircraft, but only if:

 

(i)                                     Lessee has title to such other airframe
and such airframe is free and clear of all Liens (except as the same are
permitted to exist pursuant to Section 17.7); or

 

(ii)                                  such other airframe is leased to Lessee or
owned by Lessee subject to a conditional sale or other security agreement,
provided that such airframe is free and clear of all Liens except the rights of
the parties to the lease or conditional sale or other security agreement
covering such airframe and as the same are otherwise permitted to exist pursuant
to Section 17.7, and (B) prior to such installation on an airframe that is
leased to Lessee or owned by Lessee subject to a conditional sale or other
security agreement, Lessor shall have received from the lessor, conditional
seller or secured party of such airframe a written agreement (which may be the
lease, security agreement or conditional sale agreement covering such airframe),
in form and substance reasonably satisfactory to Lessor, whereby such lessor,
secured party or conditional seller expressly agrees that neither it/they nor
its/their successors or assigns will acquire or claim any right, title or
interest in any Engine by reason of such Engine being installed on such airframe
at any time while such Engine is subject to this Lease or is owned by Lessor. 
If any of the respective interests of Lessor or any relevant Financing Party in
an Engine is impaired or otherwise adversely affected by

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

29

--------------------------------------------------------------------------------


 

virtue of installation on any such other airframe, Lessee shall promptly
reinstall such Engine on the Airframe, failing which such impairment or adverse
effect will be deemed an Engine Loss;

 

and in either case, Lessee shall comply with the requirements of Section 19.4
for as long as such Engine is installed on such other airframe and the Engine
shall be removed from such other airframe for reinstallation on the Airframe
upon the occurrence and continuation of a Default or Event of Default, but in
any event, not less than sixty (60) days prior to the Scheduled Termination
Date.

 

12.13.                  Installation of Items of Equipment on Other Aircraft. 
Subject to the preceding provisions of this Article 12, Lessee may permit any
Item (excluding Landing Gear) to be installed on another aircraft solely to the
extent such aircraft is within Lessee’s fleet of aircraft owned or leased by
Lessee; provided, however, upon the occurrence and continuation of a Default or
Event of Default following the removal of any such Item from the Aircraft,
Lessee shall promptly, but in no event later than ten (10) days following such
Default or Event of Default:

 

(a)                                  reinstall on the Aircraft each such Item
not then currently installed thereon, assuming such Item is in airworthy
condition, or

 

(b)                                 in the event such Item is not in an
airworthy condition, such Item shall be restored promptly to an airworthy
condition and reinstalled on the Aircraft or, in the case of a Part, such
Part may be exchanged in accordance with Section 12.11.

 

12.14.                  Failure to Reinstall Engines and Items of Equipment on
the Aircraft.  If Lessee fails to comply with the requirements set forth in
Sections 12.12 and 12.13 hereof, the provisions of Section 8 of Appendix 2B,
under the heading of “Maintenance, Modification and Operation of the Aircraft”
shall be applicable.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

30

--------------------------------------------------------------------------------

 

13.                               MAINTENANCE RESERVES

 

13.1.                        Maintenance Reserves.  Lessee shall make payments
to Lessor in respect of the Maintenance Reserves in accordance with Appendix 2D,
on a monthly basis, within ten (10) days following the last day of each Rent
Period, with the first payment due ten (10) days following the second Rent
Payment Date; provided that Lessee’s final payment in respect of Maintenance
Reserves shall be made on the Termination Date.

 

13.2.                        Discrepancies.  If Lessee’s actual utilization of
the Aircraft is greater than Lessee’s utilization of the Aircraft reported to
Lessor in accordance with Article 16, Lessee shall make up any deficiency
payments in respect of Maintenance Reserves to Lessor within three (3) Business
Days of the date of receipt of written notice from Lessor.

 

13.3.                        Rights in Maintenance Reserves.

 

(a)                                  All amounts paid by Lessee in respect of
Maintenance Reserves are the sole and exclusive property of Lessor (subject to
Lessee’s claims for reimbursement from the Maintenance Reserves made pursuant to
this Lease provided (x) no Payment Default or (y) Event of Default has occurred
and is continuing) and Lessor shall be entitled to freely commingle such moneys
with its several funds and deal with such moneys as Lessor sees fit.  
Notwithstanding such stated intent, if and to the extent that the Maintenance
Reserves or any part thereof, under any applicable Law or otherwise, are
determined to be security deposits or otherwise the property of Lessee or if it
is so determined those monies are a debt owed to Lessee or that Lessee shall
have any interest in those monies, Lessee and Lessor agree that subclauses
(i) and (ii) below shall apply.

 

(i)                                     Pursuant to applicable Law, Lessee
hereby grants to Lessor a first and prior perfected Lien and possessory security
interest in the Maintenance Reserves as security for Lessee’s Obligations,
including, without limitation, the obligations of Lessee to maintain and return
the Aircraft and each Item of Equipment in the condition required by this Lease.

 

(ii)                                  Lessee shall not assign, hypothecate or
otherwise transfer its interests, if any, in the Maintenance Reserves.

 

(b)                                 Upon and following a Payment Default or
Event of Default, and in addition to all other rights Lessor may have under this
Lease under applicable Law, Lessor may use, apply or retain all or any portion
of the Maintenance Reserves, and, without limitation, Lessor may immediately or
at any time thereafter, while any Payment Default or Event of Default is
continuing, without prior notice to Lessee (x) offset all or any part of the
Obligations against the liabilities of Lessor in respect of any obligations of
Lessor, or (y) apply the Maintenance Reserves in or towards the payment or
discharge of the Obligations in such order as Lessor sees fit.  If Lessor uses
or applies all or any portion of such Maintenance Reserves, such application
shall not be deemed a cure of any Payment Default or Event of Default, and
Lessee shall within three (3) Business Days after written demand therefore
deposit with Lessor in cash an amount sufficient to fully restore each such
Maintenance Reserve account to its original sum prior to such application plus
any amount then due for payment by Lessee in respect of Maintenance Reserves.

 

13.4.                        Claims for Reimbursement - Timing.  Any claim by
Lessee for reimbursement from the Maintenance Reserves made pursuant to this
Lease shall be made within the earlier to occur of (x) one hundred eighty (180)
days following the completion date of the Maintenance Check for

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

31

--------------------------------------------------------------------------------


 

which such claim is being made and (y) the Termination Date, provided, however,
in the event Lessee does not have sufficient information necessary to submit
such claim to Lessor by the time of the Termination Date, Lessee shall
nevertheless notify Lessor of such pending claim on or prior to the Termination
Date and such claim for reimbursement may then be made by Lessee following the
Termination Date, but in no event later than the date that occurs one hundred
eighty (180) days following the completion of the Maintenance Check for which
such claim is being made.  Should Lessee fail to make such claim within such
time period (or agree with Lessor in writing concerning an alternate disposition
for such claim), Lessee shall thereafter be forever barred and estopped from
making a claim in respect of such maintenance.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

32

--------------------------------------------------------------------------------


 

14.                               SELLER’S AND MANUFACTURER’S WARRANTIES AND
SUPPORT

 

14.1.                        Assignable Warranties.  At Delivery Lessor will
assign or make available to Lessee for the duration of the Lease Term the
benefit of all warranties given to Lessor by the Seller and the Engine
Manufacturer pursuant to the airframe and engine warranty assignment agreements
substantially in the forms appearing in Appendix 8. Lessor further agrees to
assign or otherwise make available to Lessee such rights as Lessor may have
under any warranty, service policy or product support plan of any manufacturer,
vendor, subcontractor or supplier with respect to the Aircraft, any Engine or
any Part, to the extent the same may legally be assigned or otherwise made
available to Lessee.  Lessor agrees that it will not amend the Purchase
Agreement if the amendment would have a materially adverse effect on the
Aircraft or alter the Detail Specification or if it would affect the Scheduled
Delivery Date of the Aircraft, unless Lessee otherwise consents, which consent
will not be unreasonably withheld.

 

14.2.                        Reassignment; Assignment of Lessee Warranties.  On
the Termination Date:

 

(a)                                  the benefit of any warranty and other
rights assigned or made available by Lessor to Lessee pursuant to this Lease
will be reassigned automatically and without further act or writing to Lessor or
its designee; provided that upon the occurrence and continuation of an Event of
Default, Lessor may instruct any Manufacturer of any Item of Equipment, by a
reservation of rights, to make any payments of monies under any warranty claims
made by Lessee directly to Lessor for further credit to Lessee upon and subject
to Lessee’s cure of such Event of Default; and

 

(b)                                 Lessee shall assign and shall be deemed to
have assigned to Lessor on and as of the Termination Date, at no charge to
Lessor, any and all warranties Lessee has obtained in connection with any
maintenance or services performed on the Aircraft or any Item of Equipment
during the Lease Term.

 

14.3.                        Warranty Claims.  Lessee will diligently and
promptly pursue any valid claims it may have under the warranties assigned to it
hereunder with respect to the Aircraft and other Items of Equipment.  At the
request of Lessor, Lessee shall provide an itemized list to Lessor not later
than the earlier of (x) fourteen (14) days prior to the Scheduled Termination
Date and (y) the Termination Date of all such warranty claims made by Lessee
during the Lease Term to the extent historical records of the same are
maintained by Lessee.

 

14.4.                        Assignment of Training, Product Support and
Technical Assistance.  Contemporaneously with execution of the Participation
Agreement, Lessor shall assign or cause to be assigned to Lessee certain rights
to Seller and Engine Manufacturer training, product support and on-site
technical assistance.  If Lessee fails to take Delivery of the Aircraft when
tendered in accordance with this Lease (except as a result of a delay described
in Section 8.3), Lessee will immediately pay to Lessor an amount equal to the
Dollar value of such training (x) consumed by Lessee or (y) forfeited by Lessor,
based on what the training and on-site technical assistance would have cost
Lessee had Lessee purchased such training directly from Airframe Manufacturer
and Engine Manufacturer. For the avoidance of doubt, this will include (i) an
Airbus technical representative at Lessee’s premises for six (6) months after
the Delivery Date, (ii) flight transition courses for eight (8) flight crews,
consisting of one (1) captain and one (1) first officer per crew, to include
ETOPS training, (iii) one hundred (100) days of maintenance training and
(iv) one (1) cabin attendant course for up to three (3) cabin attendant
instructors.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

33

--------------------------------------------------------------------------------


 

15.                               SUBLEASING AND WET LEASING

 

15.1.                        Subleasing.  Provided no Default or Event of
Default has occurred and is continuing, Lessee may, subject to the restrictions
contained in Section 11.6, enter into Permitted Subleases for the Aircraft with
Permitted Sublessees provided that:

 

(a)                                  The term of such Permitted Sublease is not
for a period exceeding the Lease Term and shall expressly prohibit
sub-subleasing of the Aircraft and any Item of Equipment independent of the
Airframe;

 

(b)                                 the rights of the Permitted Sublessee under
such Permitted Sublease are at all times expressly subject and subordinate to
the rights of Lessor hereunder and to the interests of any Financing Parties and
shall contain a provision substantially to the effect of:

 

“Anything in this sublease to the contrary notwithstanding, the sublessee’s
rights hereunder to the possession, use and enjoyment of the Airframe, and if
attached to the Airframe at the commencement of the sublease or if subsequently
delivered to sublessee during the term of the sublease, the Engines in
accordance with the terms hereof shall be subject to the Aircraft Lease
Agreement dated October 31, 2008, (the ‘Primary Lease’) between C.I.T. Leasing
Corporation, as lessor (the ‘Primary Lessor’), and the sublessor hereunder, in
respect of the Aircraft, Airframe and Engines, and the sublessee confirms and
agrees that this sublease is in all respects subject and subordinate to the
Primary Lease.  Upon notice to the sublessee hereunder by the Primary Lessor
that an Event of Default (as defined in the Primary Lease) has occurred and is
continuing, and that the Primary Lease shall have been cancelled or terminated
pursuant to the terms thereof, the Primary Lessor may, at its option, by written
notice to the sublessee after the date of such cancellation or termination:

 

(i)                                     require the sublessee to enter into an
agreement in form and substance satisfactory to the Primary Lessor, attorning to
and recognizing the Primary Lessor, as the sublessor hereunder and reconfirming
all of the obligations of the sublessee hereunder, or

 

(ii)                                  terminate this sublease and require prompt
delivery by the sublessee of the Aircraft to the Primary Lessor, in accordance
with the return provisions of this sublease.

 

Unless the sublessee shall have received any such written notice from the
Primary Lessor requiring attornment or terminating this sublease, the sublessee
shall be and remain fully obligated hereunder notwithstanding the continuance of
any Event of Default under the Primary Lease or the termination or cancellation
thereof pursuant to the terms thereof.”;

 

(c)                                  If the Permitted Sublessee is not a U.S.
Air Carrier, Lessee shall cause it to deliver to and for the benefit of Lessor
at or prior to the delivery of the Aircraft under the Permitted Sublease a
supplemental power of attorney for deregistration of the Aircraft;

 

(d)                                 Lessee and such Permitted Sublessee shall
not enter into any amendments, modifications, waivers or the like of any
provision of the Permitted Sublease without Lessor’s prior written consent and
should such consent be granted, Lessee shall deliver to Lessor a copy of any
such duly executed agreements between Lessee and such Permitted Sublessee in
connection with the same;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

34

--------------------------------------------------------------------------------


 

(e)                                  if necessary, Lessee and Permitted
Sublessee shall authorize the filing of and deliver documents appropriate for
perfection filings in State of Registration and such other jurisdictions as
Lessor, in good faith, deems reasonable and appropriate, in form and substance
satisfactory to Lessor, covering the interests of Lessee and such Permitted
Sublessee under such Permitted Sublease, together with any other documents
requested by Lessor to protect or perfect the interest of Lessor and any
Financing Parties in the Permitted Sublease in the State of Registration and/or
such other jurisdictions;

 

(f)                                    Lessee shall assign each Permitted
Sublease and all rights and security deposits and maintenance and other reserves
received thereunder to Lessor pursuant to a security assignment of the Permitted
Sublease together with a consent and agreement of the Permitted Sublessee, each
in form and substance satisfactory to Lessor and, if applicable, each Financing
Party, as security for Lessee’s Obligations, and Lessor shall receive an opinion
of Lessee’s counsel regarding the enforceability and perfection of the Permitted
Sublease and such assignments for security and the consent and agreement or
other assurances reasonably satisfactory to Lessor;

 

(g)                                 the provisions of each Permitted Sublease
shall provide for benefits and protections to Lessee, as sublessor, which are
(in respect of material terms and in the aggregate) not less advantageous to
Lessee, as sublessor, than the benefits and protections provided to Lessor by
the provisions of this Lease; and

 

(h)                                 Lessee shall (x) notify Lessor of the terms
of each Permitted Sublease (and provide copies of the final drafts thereof) not
less than ten (10) Business Days prior to the execution of such Permitted
Sublease, and (y) furnish the “original” copy of such Permitted Sublease to
Lessor as soon as possible after the execution thereof, but in any event prior
to the delivery of the Aircraft to such Permitted Sublessee.

 

15.2.                        Wet Leasing.  Provided no Event of Default has
occurred and is continuing, Lessee may, subject to the restrictions contained in
Section 11.6, enter into Wet Leases for the Aircraft to any Person provided
that:

 

(a)                                  the Wet Lease shall provide for the
chartering of the Aircraft thereunder to cease if the leasing of the Aircraft
under this Lease terminates for any reason;

 

(b)                                 the rights of the lessee under the Wet Lease
are at all times expressly subject to and subordinate to, and do not conflict in
any respect with (or give such wet lessee any rights greater than the rights of
Lessee under), the terms of this Lease and the rights of Lessor hereunder and
the interests of any Financing Party;

 

(c)                                  Lessee provides Lessor with (x) a certified
copy of the applicable provisions from the Wet Lease or an officer’s certificate
indicating whether Lessee or the wet lessee under the Wet Lease will be
responsible for maintaining the primary passenger, baggage and cargo liability
insurance relating to operation under the Wet Lease, and (y) a certified copy or
original of an insurance certificate and broker’s letter of undertaking
confirming the maintenance of insurance coverage required by this Lease; and

 

(d)                                 in any event, unless otherwise agreed by
Lessor in writing, the term of such Wet Lease ends on a day not later than
thirty (30) days prior to the Scheduled Termination Date.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

35

--------------------------------------------------------------------------------


 

15.3.                        No Independent Subleasing of Items of Equipment. 
No Item of Equipment may be subleased independently from the Aircraft.

 

15.4.                        Expenses.  Lessee shall pay or reimburse Lessor and
any Financing Party on demand for their reasonable respective out of pocket
costs and expenses incurred in connection with the review, negotiation and
consummation of the transactions contemplated by any Permitted Sublease or Wet
Lease and such parties may condition their consent and approval of the same on
receipt of such payment or reimbursement.

 

15.5.                        Lessee Remains Liable.  Lessee shall remain
primarily and fully responsible and liable for the performance of its
Obligations under and the observance of the terms of this Lease and the
Operative Documents, notwithstanding any Permitted Sublease or any Wet Lease, as
if such Permitted Sublease or Wet Lease had not occurred.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

36

--------------------------------------------------------------------------------


 

16.                               REPORTING AND INSPECTIONS

 

16.1.                        Financial Reporting.  Lessee agrees to furnish to
Lessor the following (unless available to Lessor via publicly available websites
and Lessee has so advised Lessor), which shall be deemed Information:

 

(a)                                  Quarterly Statements.  As soon as
practicable after the end of the first, second and third quarterly fiscal
periods in each fiscal year of Holdings, and in any event within sixty (60) days
thereafter (or, if Lessee has obtained an extension from the SEC to file its
Form 10-Q, within ninety (90) days), a copy of the Form 10-Q (excluding
exhibits) filed by Holdings with the SEC for such quarterly period; or if no
such Form 10-Q was so filed, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter (in the case of the statement of operations) and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, prepared in
accordance with GAAP, subject to normal year-end audit adjustments;

 

(b)                                 Annual Statements.  As soon as practicable
after the end of each fiscal year, and in any event within one hundred twenty
(120) days thereafter, a copy of the Form 10-K (excluding exhibits) filed by
Holdings with the SEC for such fiscal year, or, if no such Form 10-K was so
filed, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Holdings’ independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the consolidated financial
condition and results of operations of Holdings and its Subsidiaries (including
the Lessee) on a consolidated basis in accordance with GAAP;

 

(c)                                  [Reserved].

 

(d)                                 Notice of Proceedings.  Prompt notice of any
litigation or arbitral proceedings not covered by insurance (except for
deductibles standard in the airline industry) and of all proceedings by or
before any Governmental Authority (i) which might adversely affect Lessor’s
ownership or other interests in the Aircraft, or (ii) which relate to the
Aircraft and where the amount involved not covered by insurance is in excess of
Two Hundred Fifty Thousand Dollars ($250,000); and

 

(e)                                  Additional Information.  Lessee will
furnish to Lessor (i) all other information reasonably requested by Lessor with
respect to the financial condition, operations, business and property of Lessee,
(ii) promptly after the same has been made public, a copy of any announcement
released by Lessee to any stock exchange on which Lessee is publicly traded by
shares (if applicable), and (iii) a copy of any other information concerning
Lessee’s business which Lessee releases or otherwise makes available to its
other lessors, stockholders and/or creditors generally, provided, that Lessee
shall not be required to send copies of the items described in clauses (ii) and
(iii) above if such items are available to Lessor via the publicly available
websites and Lessee has so advised Lessor.

 

16.2.                        Aircraft Utilization and Other
Reporting/Information.  During the Lease Term, Lessee agrees to furnish to
Lessor the following information in connection with Lessee’s utilization of the
Aircraft:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

37

--------------------------------------------------------------------------------


 

(a)                                  within (i) ten (10) days following the
second Rent Payment Date and each remaining Rent Payment Date during the Lease
Term, and (ii) on the Termination Date, a utilization report in the form
appearing in Appendix 8 reporting the utilization of the Items of Equipment set
forth therein for the immediately preceding calendar month or part thereof;

 

(b)                                 notification within five (5) days of the
removal of any Engine, Landing Gear or APU, advising of (i) the reason for such
removal, (ii) the location of such Item of Equipment, (iii) the total
accumulated Flight Hours and Cycles of such Item of Equipment (or total APU
Hours with respect to the APU), (iv) the Flight Hours and Cycles accumulated
since the most recent Engine Restoration with respect to any Engine or the most
recent Overhaul with respect to any Landing Gear, as applicable, (v) the APU
Hours accumulated since the most recent Overhaul with respect to the APU, and
(vi) the intended workscope, if applicable;

 

(c)                                  information of any accident or incident
with respect to any Item of Equipment (other than Parts) that (x) involve
fatalities or injuries or (y) where the total estimated cost to repair all
damage to the respective Item or Items of Equipment is in excess of Two Hundred
Fifty Thousand Dollars ($250,000) within forty-eight (48) hours (or within
twenty-four (24) hours with respect to the Aircraft or the Airframe) of the
occurrence or detection thereof;

 

(d)                                 within a reasonable time (but not less than
ten (10) days) prior to the commencement date for any Maintenance Check and in
accordance with Section 12.6, the identity of the Approved Maintenance
Organization Lessee intends to have perform such check together with a copy of
the workscope intended to be accomplished in connection with the same; and

 

(e)                                  upon request of Lessor, a copy of the
Maintenance Program, inclusive of all revisions issued as of the date of such
request.

 

16.3.                        Further Information; Inspections.

 

(a)                                  Lessee shall provide to Lessor, at Lessor’s
request during the Lease Term and within one hundred eighty (180) days following
the Termination Date, a list of the airports to which Lessee has operated the
Aircraft during the (i) twelve (12) months preceding such request, if requested
during the Lease Term, or (ii) twelve (12) months prior to the Termination Date,
if requested by Lessor after the Termination Date, and will authorize Lessor to
confirm the status of Lessee’s payment of airport, navigation, and en-route
charges, including, but not limited to, Eurocontrol, if applicable.

 

(b)                                 During the Lease Term, Lessee shall furnish
to Lessor such other information concerning the location, condition, use,
maintenance and operation of the Items of Equipment as Lessor may reasonably
request.

 

(c)                                  Lessee shall permit any Person (including
prospective purchasers, financiers or lessees of the Aircraft) designated in
writing by Lessor, to visit and visually inspect (at any reasonable time,
provided that, so long as no Event of Default has occurred and is continuing,
such inspection shall not unreasonably interfere with Lessee’s business or
operational commitments and shall not involve the opening of any panels, but
shall include access to all compartments and bays, as well as access to the
Engine and APU dataplates to verify serial numbers) the Aircraft, Engines and
Items of Equipment, their condition, use and operation and the records
maintained in connection therewith and to make copies of such records as Lessor
may reasonably designate.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

38

--------------------------------------------------------------------------------


 

(d)                                 Lessor shall be permitted to have
representatives and/or agents present throughout the accomplishment of
Maintenance Checks to observe all aspects of the same including, but not limited
to, the workscope thereof.  Neither Lessor nor any person designated by Lessor
shall have any duty to make any such inspection and none shall incur any
liability or obligation by reason of making or not making such inspection.

 

16.4.                        Technical Report Prior to Return of Aircraft.

 

(a)                                  Twenty (20) months prior to the Scheduled
Termination Date, Lessee shall provide to Lessor a maintenance status report
detailing the information in the form appearing in Appendix 8.

 

(b)                                 At Lessor’s request, Lessee will make copies
available of (i) drawings of the interior configuration of the Aircraft both as
it then exists and as it will exist at Return, (ii) an Airworthiness Directive
status list, (iii) a service bulletin incorporation list, (iv) Time Controlled
Part listings and current maintenance status of each, (v) a list of
modifications and alterations accomplished with respect to the Aircraft during
the Lease Term, (vi) interior material burn certificates, (vii) the complete
workscope for the Maintenance Checks and other work to be performed prior to
Return, (viii) a list of all no-charge service bulletin kits with respect to the
Aircraft which were ordered by Lessee from any Manufacturer, (ix) current Engine
disk sheets and a description of the work accomplished during the last shop
visit for each Engine and (x) any other data which is reasonably requested by
Lessor in connection with any of the foregoing.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

39

--------------------------------------------------------------------------------


 

17.                               REGISTRATION; PERFECTION OF OWNER’S TITLE;
LIENS

 

17.1.                        Registration.  At Delivery, Lessee shall register
the Aircraft (or shall cause the same to be registered) with the Register in the
State of Registration with the respective interests of Lessor and any relevant
Financing Party recorded to the fullest extent permitted by applicable law in
the State of Registration and shall thereafter maintain such registration
throughout the Lease Term.  Lessee shall bear all costs incurred in effecting
and maintaining such registration during the Lease Term.  Lessor shall cooperate
with Lessee in effecting and maintaining such registration and shall provide to
Lessee such documents as Lessee may reasonably request in connection therewith. 
Lessee shall not take or permit any action inconsistent with the continued
registration of the Aircraft or the recordation of the various interests of
Lessor and any Financing Party therein with the Register, except in connection
with a Permitted Sublease and related re-registration of the Aircraft.  Lessor
agrees that throughout the Lease Term, Lessor will either remain a Citizen of
the United States or shall otherwise be qualified to register the Aircraft with
the State of Registration so that the Lessee will be able to comply with the
requirements of this Section 17.1.

 

17.2.                        Identification Plates.  Lessee shall, throughout
the Lease Term, maintain in respect of the Aircraft and each Engine a fireproof
identification plate of a reasonable size, in a clearly visible place in the
cockpit of the Aircraft and on each Engine that contains the legend in writing
appearing in Appendix 2B, Section 5.  Lessee shall not remove, or cause or
permit the removal or modification of such identification plate without Lessor’s
prior written consent.  Lessee shall not allow the name of any other Person
(with the exception of Lessee) to be placed on the Airframe or any Engine as a
designation that might be interpreted as a claim of ownership or of any interest
therein.  Lessee shall promptly replace any such nameplate that becomes
illegible, lost, damaged or destroyed for any reason.  If at any time Lessor
transfers its interest in the Aircraft or this Lease as permitted hereunder or
Lessor finances or refinances the Aircraft, Lessee will, at Lessor’s request and
cost, promptly affix such new nameplates to the Airframe and the Engines as may
be required by Lessor.

 

17.3.                        Aeronautics Authority Acknowledgment.  If and to
the extent that the same is customarily available in the State of Registration,
Lessee shall obtain and deliver to Lessor at Delivery, a letter from the
Aeronautics Authority addressed to Lessor and (if so requested by Lessor) any
Financing Party confirming that it will recognize Lessor’s title to the Aircraft
and the respective rights of Lessor and/or such Financing Party to deregister
the Aircraft upon the cancellation, termination or expiration of the leasing of
the Aircraft hereunder.

 

17.4.                        Authorization to Make Perfection Filings.  The
execution of this Lease by the parties hereto constitutes the authorization by
Lessee to Lessor’s legal counsel to make (and where necessary to execute on
Lessee’s behalf) such perfection filings as Lessor and its counsel deem
necessary or desirable to protect the interest of Lessor and any Financing Party
hereunder.  From time to time on reasonable written request made by Lessor,
Lessee shall provide to Lessor a letter on the letterhead of Lessee, in form and
substance reasonably satisfactory to Lessor and executed by an officer of
Lessee, authorizing such Persons as Lessor may specify to make such perfection
filings as Lessor reasonably deems necessary or desirable to protect the
interests of Lessor or any Financing Party hereunder.

 

17.5.                        Perfection of Title.

 

(a)                                  Lessee shall, together with Lessor, cause,
or, at Lessor’s request, assist Lessor in causing, this Lease, the Lease
Supplement and any and all additional instruments which shall be executed
pursuant to the terms hereof as permitted by applicable Law or regulations, to
be kept, filed and recorded in the offices of any Governmental Authorities in
the State of Registration as required by the Register, any applicable
Aeronautics Authority and any

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

40

--------------------------------------------------------------------------------

 

applicable Law.  Lessee shall not take any action which would conflict with or
adversely affect such filings and recordation of the Lease and such other
documents as provided herein.

 

(b)                                 If at any time subsequent to the initial
recordation under the preceding clause (a), any filing or recording is
reasonably necessary or desirable to protect the interests of Lessor, Lessee, at
its own cost and expense and upon request by Lessor, shall cause this Lease, any
financing statements with respect hereto, and any and all additional instruments
which shall be executed pursuant to the terms hereof, to be kept, filed and
recorded and to be re-executed, refiled and re-recorded in the appropriate
office or offices pursuant to applicable Laws, to perfect, protect and preserve
the rights and interests of Lessor hereunder and in the Aircraft or any Item of
Equipment.  At the reasonable request of Lessor, Lessee shall furnish to Lessor
an opinion of counsel or other evidence satisfactory to Lessor of each such
filing or re-filing and recordation or re-recordation.

 

(c)                                  Without limiting the foregoing, Lessee
shall do or cause to be done any and all acts and things which may be required
under the terms of the Mortgage Convention to perfect and preserve the title of
Lessor and interests of Lessor in the Aircraft within the jurisdiction of any
signatory which has ratified the Mortgage Convention if such jurisdiction is in
the territory in which Lessee does or is reasonably likely to operate the
Aircraft, as Lessor may reasonably request.  Lessee shall also do or cause to be
done, at its own expense, any and all acts and things which may be required
under the terms of any other Law involving any jurisdiction in which Lessee
does, or is reasonably likely to, operate, or any and all acts and things which
Lessor may reasonably request, to perfect and preserve Lessor’s ownership rights
regarding the Aircraft within any such jurisdiction.

 

17.6.                        Cape Town Convention.

 

(a)                                  Lessee shall promptly enter into such
amendments of the Operative Documents or into new Operative Documents (in form
satisfactory to the parties), make or approve registrations, filings and
recordings, and/or do or cause to be done such additional acts and things which
may be reasonably requested by Lessor (for itself or for and on behalf of any
Financing Party) as being required by or advisable under applicable law, in
order (x) that the Operative Documents effectively constitute international
interests, while retaining the commercial and business agreements of the parties
as described therein in any such new Operative Documents, and provide to the
such parties the full benefit of the Cape Town Convention with respect to the
Aircraft and the Engines, and (y) the Operative Documents contain such
provisions as may be necessary to confirm the commercial and business agreements
of the parties therein to the greatest extent permitted under the Cape Town
Convention, including, without limitation, with respect to:

 

(i)                                     matters concerning the documentation and
registration in the International Registry of international interest(s) or
prospective international interest(s) which are, or may be, vested in Lessor or
any Financing Party under this Lease or any other Operative Documents and the
relative priority thereof contemplated in the Operative Documents as against
competing interests;

 

(ii)                                  matters concerning sales and prospective
sales which are required or permitted by this Lease or the other Operative
Documents, including with respect to documentation and registration in the
International Registry and the relative priority thereof contemplated in the
Operative Documents as against competing interests;

 

(iii)                               matters concerning any assignment of
associated rights or

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

41

--------------------------------------------------------------------------------


 

prospective assignment of associated rights which is required or permitted or
constituted by this Lease or any other Operative Document, the documentation and
registration thereof in the international registry and the relative priority
thereof contemplated in the Operative Documents as against competing interests;

 

(iv)                              delivery and recording with the Register of an
irrevocable de-registration and export request authorisation substantially in
the form annexed to the Protocol, which may be exercised only after the
occurrence and during the continuance of an Event of Default; and

 

(v)                                 subject to the preceding and the following
provisions of this Section 17.6, including or excluding in writing the
application of any provisions of the Cape Town Convention and/or the Protocol
that Lessor (for itself or acting for and on behalf of any Financing Party),
acting reasonably may deem advisable in connection with the foregoing.

 

(b)                                 In addition to the remedies set forth in
this Lease or as may otherwise be available to Lessor or any Financing Party
under any other Operative Documents, at law or in equity, upon the occurrence
and during the continuation of an Event of Default, Lessor may, but shall not be
obligated to, exercise any remedy available to it under the Cape Town Convention
and/or the Protocol (subject, in each case to the requirements and limitations
of the Cape Town Convention and the Protocol), including:

 

(i)                                     the remedies set forth in Articles 8, 9
and 34 of the Cape Town Convention and Article IX(1) of the Protocol;

 

(ii)                                  relief pending final determination under
Article 13 of the Cape Town Convention and Article X of the Protocol (including
sale of the Aircraft and application of proceeds therefrom, but excluding the
application of Article 13(2) of the Cape Town Convention); and

 

(iii)                               the procurement of the de-registration of
the Aircraft and the export and physical transfer of the Aircraft or any Engine
from the territory in which it is situated pursuant to Article IX of the
Protocol, but excluding, solely to the extent permitted by Article 15 of the
Cape Town Convention, the provisions of Chapter III of the Cape Town Convention
with regard to default remedies without prejudice to Article IX(1) of the
Protocol, provided that such exclusion shall not be applicable (to the extent
permitted by Article 15 of the Cape Town Convention) to the extent such default
remedies are exercised outside the territorial limits of the State of
Registration and in a manner not involving the courts of the State of
Registration or of its territorial units; and (y) where a remedy is available to
it under the Cape Town Convention or the Protocol and also under this Agreement
and the other Operative Documents or other applicable law, to the extent
permitted by the Cape Town Convention and the Protocol and other applicable law,
and subject to the provisions of the previous clause (x), Lessor (for itself and
for and on behalf of any Financing Party) may elect under which of the foregoing
it shall exercise such remedy.

 

(c)                                  Without limiting the generality of the
foregoing or any other provisions of the Operative Documents, Lessee hereby
consents, pursuant to Article XV of the Protocol, to any assignment of
associated rights within the scope of Article 33(1) of the Cape Town Convention
which is permitted or required by the Operative Documents and further agrees
that the provisions of this Section 17.6, shall apply, in particular, with
respect to Articles 31(4)

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

42

--------------------------------------------------------------------------------


 

and 36(1) of the Cape Town Convention to the extent applicable to any such
assignment of associated rights.

 

(d)                                 In this Section 17.6 the following terms
have the meanings given in the Cape Town Convention and the Protocol:

 

international interest, prospective international interest, international
registry, assignment of associated rights, prospective assignment of associated
rights, registered, sale and prospective sale and proceeds.

 

17.7.                        Permitted Liens.  Lessee shall not, directly or
indirectly, create, incur, assume or suffer to exist any Lien on or with respect
to this Lease, any Item of Equipment, title thereto or any interest therein,
except (i) the respective rights of Lessor and Lessee as herein provided; (ii) a
Lessor’s Lien; (iii) Liens for Taxes not yet due or being contested in good
faith by appropriate proceedings so long as adequate reserves are maintained
with respect to such Taxes in accordance with GAAP; (iv) inchoate materialmen’s,
mechanics’, workmen’s, repairmen’s, employees’ or other like Liens arising in
the ordinary course of business and for amounts the payment of which is either
not yet delinquent or is being contested in good faith by appropriate
proceedings (and for which adequate security has been posted by Lessee); and
(v) Liens for airport, navigation, and en-route charges arising in the ordinary
course of business and for amounts the payment of which is either not yet
delinquent or is being contested in good faith by appropriate proceedings (and
for which adequate security has been posted by Lessee).  Lessee shall not be
permitted to contest any Lien if such contest gives rise to any reasonable
possibility of the sale, forfeiture, confiscation, distraint, seizure or loss of
any Item of Equipment or any interest therein in the course of any such
proceedings, or as a result of any such Lien or the respective interests of
Lessor or any Financing Party will be adversely affected.  Lessee shall
promptly, at its own expense, take such action as may be necessary to duly
discharge any such Lien not excepted above if the same shall arise at any time
with respect to any Item of Equipment.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

43

--------------------------------------------------------------------------------


 

18.                               GENERAL INDEMNITY

 

18.1.                        Scope.  Lessee agrees to indemnify, defend,
reimburse and hold harmless, to the fullest extent permitted by Law, each
Indemnitee from and against any and all Claims which in any way may result from,
pertain to or arise in any manner out of, or are in any manner related to:

 

(a)                                  the Aircraft, this Lease or any other
Operative Document, or the breach of any representation, warranty, covenant or
Obligation made or to be performed by Lessee hereunder or thereunder; or

 

(b)                                 the condition, design, ownership,
manufacture, purchase, delivery, non-delivery, lease, acceptance, rejection,
possession, return, disposition, use, or operation of the Aircraft either in the
air or on the ground; or

 

(c)                                  any defect in the Aircraft or any Item of
Equipment (whether or not discovered or discoverable by Lessee or Lessor)
arising from the material or any articles used therein or from the design,
testing, or use thereof or from any maintenance, service, repair, overhaul, or
testing of the Aircraft or any Item of Equipment, whether or not the Aircraft or
any Item of Equipment is in the possession of Lessee, and regardless of where
the Aircraft or any Item of Equipment may then be located; or

 

(d)                                 the accuracy, validity or traceability of
any of the Aircraft Documents; or

 

(e)                                  any en route navigation charges, navigation
service charges, airport charges and landing fees and all other charges payable
in connection with the use of or for services provided at any airport or by any
navigation service or Governmental Authority, whether in respect of the Aircraft
or any other aircraft owned, leased or operated by Lessee; or

 

(f)                                    any lawful action taken by any Indemnitee
in relation to the release or attempt to release the Aircraft from any arrest,
confiscation, seizure, taking in execution, impounding, forfeiture or detention
of the Aircraft; or

 

(g)                                 any act or omission of Lessee which
invalidates or which renders voidable any Insurances or which is outside the
scope of, or excluded from, the coverage thereof; or

 

(h)                                 any transaction, approval, or document
contemplated by this Lease or any other Operative Document or given or entered
into in connection herewith or therewith.

 

Upon payment in full to any Indemnitee of any indemnities contained in this
Article 18 by Lessee, Lessee shall be subrogated to all rights and remedies
which such indemnified party has or may have against the Manufacturer or any
other Person.  If any Indemnitee or Lessee has knowledge of any Claim for which
Lessee is obligated to indemnify under this Article 18, it shall give prompt
written notice thereof to Lessee or such Indemnitee, as the case may be, but
failure to give such notice shall not relieve Lessee of its obligations
hereunder.

 

18.2.                        Lessee’s Release.  Lessee hereby waives and
releases each Indemnitee from any Claims (whether existing now or hereafter
arising) for or on account of or arising or in any way connected with injury to
or death of personnel of Lessee or loss or damage to property of Lessee or the
loss of use of any property which may result from or arise in any manner out of
or in relation to the ownership, leasing, condition, use or operation of the
Aircraft or any Item of Equipment, either in the air or on the ground, or which
may be caused by any defect in the Aircraft or any Item of Equipment from the
material or any article used therein or from the design or testing thereof, or
use thereof, or from any maintenance, service, repair, overhaul or testing of
the Aircraft or any Item of

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

44

--------------------------------------------------------------------------------


 

Equipment regardless of when such defect may be discovered, whether or not the
Aircraft or any Item of Equipment is at the time in the possession of Lessee,
and regardless of the location of the Aircraft or any Item of Equipment at any
such time.

 

18.3.                        Repayment.  If an Indemnitee shall obtain a
repayment of any amount paid by Lessee, such Indemnitee shall, so long as there
exists no Default or Event of Default, promptly pay to Lessee the amount of such
repayment, together with the amount of any interest received by such Indemnitee
on account of such repayment.

 

18.4.                        Payment.  Subject to the provisions of Section 18.3
hereof, Lessee shall pay directly to each Indemnitee all amounts due under this
Article 18 within five (5) days of the receipt of written notice by Lessee from
such Indemnitee that such payment is due, together with evidence of the
calculation thereof.

 

18.5.                        Exclusion.  Notwithstanding the foregoing
provisions of this Article 18, Lessee shall not be obligated to make any payment
to an Indemnitee by way of indemnity in respect of any Claim against such
Indemnitee, but only to the extent that such Claim results from or arises out
of:

 

(a)                                  the gross negligence or willful misconduct
of such Indemnitee;

 

(b)                                 any Lessor’s Lien, except to the extent any
such Claim results from or arises out of (and in which case such Claim shall not
be excluded from Lessee’s indemnity Obligations under this Article 18):

 

(i)                                     the premature termination of any funding
or other financing arrangements with a Financing Party with respect to the
Lessor’s financing of the acquisition or continued ownership of the Aircraft
following the occurrence and continuation of an Event of Default; or

 

(ii)                                  any indemnity payment payable by an
Indemnitee to another Person under any financing arrangements with a Financing
Party with respect to the Lessor’s financing of the acquisition or continued
ownership of the Aircraft and for which Lessee has an Obligation of indemnity
pursuant to Section 18.1;

 

(c)                                  any Taxes; or

 

(d)                                 acts or events which occur before Delivery
or after the Termination Date (except with respect to any Claims arising from or
related to Lessee’s acts or omissions in connection with its activities under
and pursuant to, among other things, the Participation Agreement or any
assignment of Manufacturer’s support or warranty rights), unless any such act or
event results from an act or omission of Lessee which occurred during the Lease
Term.

 

18.6.                        After-Tax Nature of Indemnity.  Each indemnity
payable pursuant to this Article 18 shall be paid on an After-Tax Basis.

 

18.7.                        Survival.  The indemnities contained in this
Article 18 shall continue in full force and effect notwithstanding the
occurrence of the Termination Date, and are expressly made for the benefit of
and shall be enforceable by each Indemnitee.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

45

--------------------------------------------------------------------------------


 

19.                               INSURANCE

 

19.1.                        Obligation to Insure.  Lessee shall, for the Lease
Term, maintain in full force and effect, at its own cost and expense, the
Insurances.  Lessor is not under any duty or obligation to verify the existence
or adequacy of the Insurances.

 

19.2.                        Liability Insurance  Lessee shall maintain in
effect commercial aircraft liability insurance against bodily injury and
property damage losses arising from ground, flight and taxiing exposures,
including, inter alia, passenger legal liability, cargo liability and products
liability insurance in the amount set forth in Appendix 2B, Section 4.1 and in
the aggregate with respect to products/completed operations and Personal Injury
liabilities, or such higher amount as Lessee may maintain from time to time on
similar aircraft, for any one accident, or series of accidents arising out of
any one event, with respect to the Aircraft and Items of Equipment.  Such policy
shall include war risks coverage, inter alia, war, hijacking, acts of terrorism,
confiscation, appropriation, nationalization and seizure up to the full limit
required herein or the current FAA or other governmental program covering the
war perils specified for the full limit required herein.  Any such liability
insurance policy shall not be subject to any deductible amount except with
respect to baggage, cargo/mail liability, and hangar keeper’s liability
coverage, for which there may not be a deductible in an amount exceeding Ten
Thousand Dollars ($10,000) or such higher amount as may be usual and customary
in the worldwide airline insurance marketplace for airlines similarly situated
with, and operating similar aircraft as, the Lessee as may be approved by Lessor
in writing from time to time (such approval not to be unreasonably withheld). 
All Insurances shall:

 

(a)                                  name the Additional Insureds as additional
insureds;

 

(b)                                 be primary without right of contribution
from any other insurance which is carried by any Additional Insureds with
respect to the Aircraft or any Engine when not installed on the Aircraft; and

 

(c)                                  each liability policy shall expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured.

 

19.3.                        Contractual Liability; Tail Coverage for Liability
Insurance  The Insurances referred to in Section 19.2 shall:

 

(a)                                  include and insure (to the extent of the
risks covered by the policies) the indemnity provisions of Article 18;

 

(b)                                 for a period of two (2) years after the
Termination Date, at Lessee’s cost and expense, continue to name each Indemnitee
as additional insureds; and

 

(c)                                  should Lessor transfer its interest in the
Aircraft and this Lease pursuant to Article 25, for a period of two (2) years
from the effective date of such transfer continue to name as additional
insured(s) the transferring Lessor (and the relevant Financing Parties and other
related Indemnitees).

 

19.4.                        Insurance Against Loss or Damage to the Items of
Equipment

 

(a)                                  Lessee shall maintain in effect with
respect to the loss or damage to the Items of Equipment:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

46

--------------------------------------------------------------------------------


 

(i)                                     all-risk ground, flight and ingestion
aircraft hull insurance for the Agreed Value set forth in Appendix 2B,
Section 4.2 covering the Aircraft, for the Engine Agreed Value set forth in
Appendix 2B, Section 4.3 covering each Engine when not installed on the Airframe

 

(ii)                                  war risk insurance including, but not
limited to, war, acts of terrorism, political/non-political hijacking,
confiscation, including confiscation by the Government of Registry (other than
the United States Government) appropriation, nationalization, seizure and
further including coverage for electromagnetic, chemical and biological risks as
the same is available on the standard commercial aviation insurance markets for
airlines similarly situated with, and operating similar aircraft as, the Lessee.

 

(b)                                 All such insurance shall be payable in
Dollars in the United States and shall be, with respect to the Aircraft and each
Engine, on an “agreed value” basis as required in Article 19.4 (a) (i).  Any
hull insurance carried in accordance with this Section 19.4 shall not contain
any provision for self-insured amounts or a deductible that exceeds the
deductible amount appearing in Appendix 2B, Section 4.4.  Any policies carried
in accordance with this Section 19.4 shall designate Lessor as owner and lessor
and Lessor, or its nominee, as sole loss payee, on behalf of the Additional
Insureds as their respective interests may appear, of the Aircraft covered
thereby.

 

(c)                                  Installation of Other Engines on the
Aircraft  If Lessee installs an engine not owned by Lessor on the Aircraft,
either (x) Lessee’s hull insurance on the Aircraft must automatically increase
to such higher amount as is necessary in order to satisfy the requirement of
this Section 19.4 that Lessor receive the Aircraft Agreed Value in the event of
an Event of Loss and the amount required by the third party engine owner or
(y) separate additional insurance on such engine will attach in order to satisfy
separately the requirements of Lessee to such third party engine owner.

 

(d)                                 Installation of Engines on other Airframes. 
If Lessee installs or permits the installation of an Engine on an airframe that
is not the Airframe, either (x) the hull insurance maintained on such airframe
must automatically increase by an amount equal to the Engine Agreed Value so
that Lessor receives the Engine Agreed Value in the event of an Event of Loss
with respect to such Engine while installed on such airframe, or (y) separate
additional insurance on such Engine will attach in order to satisfy separately
the requirements of Lessee with respect to such Engine.

 

(e)                                  Additional Lessee Coverage.  Lessee may
obtain additional hull insurance on the Aircraft, over and above the Agreed
Value hereunder, provided that it does not adversely affect the coverage
required to be maintained hereunder. Lessor nor any of the Indemnified Parties
or Additional Insureds shall have no right to any proceeds of any such
additional insurance maintained by Lessee.

 

19.6.                        Requirements for All Insurances  All Insurances
shall:

 

(a)                                  be maintained in effect with insurers
reasonably acceptable to Lessor, of recognized responsibility, specializing and
normally participating in the international airline insurance market;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

47

--------------------------------------------------------------------------------


 

(b)                                 provide that in respect of the interests of
the Additional Insureds such policies of insurance shall insure the Additional
Insureds regardless of any breach or violation of any warranty, declarations or
conditions contained in such policies by Lessee or any other insured;

 

(c)                                  provide that, other than in respect of
unpaid premiums with respect to the Aircraft, Engines, Parts, and/or other Items
of Equipment, the Additional Insureds shall have no responsibility for any
premiums, assessments, warranties or representations in connection with such
insurance;

 

(d)                                 include the geographic limits of all
territories over which the Aircraft and any Engine will be operated, subject to
such territory exclusions as may be usual and customary in the worldwide airline
insurance marketplace for airlines similarly situated and operating similar
aircraft as the Lessee;

 

(e)                                  waive any rights of setoff, counterclaim,
or deduction (other than in respect of unpaid premiums with respect to the
Aircraft, Engines, Parts, and/or Items of Equipment), whether by attachment or
otherwise, and all rights of subrogation against the Additional Insureds and
their respective successors, assigns, agents, officers, employees and servants,
but only to the same extent the Lessee has waived its rights of recovery against
and/or indemnified the Additional Insureds and their respective successors,
assigns, agents, officers, employees and servants; and

 

(f)                                    provide that if the insurers cancel such
insurance for any reason whatever, for nonpayment of premium, or if there is any
adverse material change in policy terms and conditions adverse to the interests
of the Additional Insureds, such cancellation or change shall not be effective
until thirty (30) days from issurance by Lessee’s appointed broker to Lessor of
such cancellation or change (ten (10) days for nonpayment of premium and seven
(7) days for cancellation with respect to war risk and allied perils insurance
or such shorter period as shall be customary for such insurance in such area of
the world).

 

19.7.                        Reports  Lessee and its insurance underwriters or
brokers shall advise Lessor in writing promptly of any default in the payment of
any premium.  On or before the Delivery Date, and thereafter on or prior to each
renewal or replacement by Lessee of the insurance required hereby, but not less
often than annually, Lessee will cause its broker to furnish to Lessor one or
more original certificates of insurance, and a broker’s letter of undertaking,
each executed and delivered by an insurance broker appointed by Lessee and
approved by Lessor (such approval not to be unreasonably withheld), which
together shall describe in reasonable detail the insurance carried on the
Aircraft.  Lessee will cause its insurance brokers to identify to Lessor the
insurers and shall certify to Lessor that the insurance then maintained on the
Aircraft is customary in the commercial passenger airline industry for airlines
similarly situated with, and operating similar aircraft as, the Lessee; and
shall advise Lessor in writing at least thirty (30) days (seven (7) days or such
lesser period as may from time to time be applicable in the case of any war risk
and allied perils coverage and ten (10) days for reason of non-payment of
premiums) prior to the cancellation by the underwriters of any such insurance or
as soon as possible in respect of automatic termination for war risk insurance
required hereunder.  Certificates of insurance shall be provided to Lessor on or
prior to the expiration or replacement date of the insurance required
hereunder.  Otherwise, not less than five (5) Business Days before the
expiration or termination date of any insurance required hereunder, Lessee will
provide Lessor with faxed or other electronic confirmation from Lessee’s
insurance brokers certifying that renewal certificates of insurance evidencing
the renewal or replacement of such insurance pursuant to the provisions of this
Article 19 will be issued effective as of the termination date of the prior
insurance coverage.  Within fifteen (15) days after such renewal, Lessee will
furnish to Lessor an

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

48

--------------------------------------------------------------------------------


 

original certificate (or other documentation reasonably acceptable to Lessor) of
such insurance coverage acceptable to Lessor from such insurance broker.

 

19.8.                        Assignee of Lessor’s Interests  If Lessor and/or
any Financing Party assigns all or any of its rights or otherwise disposes of
any interest in the Aircraft or this Lease to any other Person, Lessee shall,
upon request, procure that such Person shall (x) be named as loss payee in
substitution for Lessor and/or such Financing Party, as applicable in the hull
policies and/or as additional insured in the liability policies effected
hereunder and (y) enjoy the same rights and insurance enjoyed by Lessor and such
Financing Party, as applicable, under such policies.

 

19.9.                        Failure to Insure  If at any time the Insurances
are not maintained by Lessee in compliance with this Article 19, Lessor and any
Financing Party shall be entitled but not bound to do any of the following
(without prejudice to any of the rights which any of them may have under the
Operative Documents by reason of such failure):

 

(a)                            upon giving notice thereof to Lessee, to pay any
premiums due or to effect or maintain such insurance or otherwise remedy such
failure in such manner as Lessor or, if applicable, any Financing Party
considers appropriate (and Lessee shall upon demand reimburse Lessor or if
applicable, the relevant Financing Party in full for any amount so expended in
that connection); and/or

 

(b)                           at any time while such failure is continuing, to
require the Aircraft to remain at any airport or (as the case may be), subject
to the Aircraft being adequately insured, proceed to and remain at any airport
designated by Lessor, until such failure is remedied to Lessor’s satisfaction.

 

19.10.                  Lessor’s Right to Insure  Lessee acknowledges that each
of Lessor and each Financing Party has an insurable interest in the Aircraft and
each Item of Equipment and may, at its own expense, obtain insurance or
contingent insurance in its own name with respect to such insurable interest. 
Lessee shall provide to Lessor and each Financing Party all reasonable
assistance as from time to time requested by it in order to adequately protect
such insurable interest. Neither Lessor nor any Financing Party shall maintain
any such insurance that would prejudice the insurance maintained by Lessee
pursuant to this Lease.  Lessee shall have no right to any proceeds of any
insurance policies maintained by Lessor.

 

19.11.                  Changes to Insurance Practice  If there is a material
change in the generally accepted industry-wide practice with regard to the
insurance for airlines similarly situated with, and operating similar aircraft
as, the Lessee or any material change with respect to the insurance of aircraft
based or operated in any jurisdiction in which the Aircraft may then be based or
operated (whether relating to all or any of the types of Insurances required to
be effected under this Article 19) for airlines similarly situated with, and
operating similar aircraft as, the Lessee such that Lessor shall be of the
reasonable opinion that the Insurances required pursuant to this Article 19 are
insufficient to protect the respective interests of Lessor and the other
Indemnitees (bearing in mind the nature and route of operation of the Aircraft),
the insurance requirements set forth in this Article 19 shall be amended, as
soon as practicable following notice by Lessor to Lessee, so as to include such
additional or varied requirements as may be reasonably necessary to ensure that
the insurance as so varied shall provide comparable protection to Lessor and the
other Indemnitees to that which it would have done if such change had not
occurred.  In such circumstances, Lessor will consult in good faith with Lessee
in relation to any proposed change.

 

19.12.                  AVN 67B  Notwithstanding anything to the contrary
contained in this Article 19, Lessor shall accept the terms of AVN 67B (“Airline
Finance/Lease Contract Endorsement”) where

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

49

--------------------------------------------------------------------------------


 

such endorsement is contrary to the terms of this Lease as long as such
endorsement is customary in the London international insurance markets for
commercial passenger airline.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

50

--------------------------------------------------------------------------------

 

20.                               LOSS AND DAMAGE TO THE AIRCRAFT AND ITEMS OF
EQUIPMENT

 

20.1.                        Risk of Loss and Damage.  Following Delivery,
Lessee shall bear the full risk of any loss, destruction, hijacking, theft,
condemnation, confiscation, seizure or requisition of or damage to the Aircraft
and each Item of Equipment and of any other occurrence which shall deprive
Lessee of the Aircraft or any Item of Equipment for the time being of the use,
possession or enjoyment thereof including, without limitation, any resulting
loss in value of the Aircraft or any Item of Equipment due to any of the
aforementioned circumstances.

 

20.2.                        Notification of Loss and Damage.

 

(a)                                  Lessee shall give Lessor notice in writing
within two (2) days (or within twenty-four (24) hours with respect to the
Aircraft or the Airframe) after the occurrence of any Event of Loss.

 

(b)                                 Each of Lessee and Lessor shall supply to
the other all necessary information, documentation and assistance which may
reasonably be required in connection with making any claim under the Insurances.

 

20.3.                        Event of Loss — Aircraft/Airframe.  Following
Delivery, if an Event of Loss occurs in respect of the Airframe (with or without
the Engines), Lessee shall pay, or procure that the insurer pays, to Lessor (or
to any Financing Party named as loss payee under the Insurances) as soon as
reasonably practicable but in any event within one hundred twenty (120) days
after the date of such Event of Loss or, if earlier, the third Business Day
following the date such insurance proceeds are received, the Agreed Value as at
the date of such Event of Loss (or such earlier date, as the case may be)
together with all Rent and other amounts then due and payable under Operative
Documents.

 

(a)                                  The Net Event of Loss Proceeds received by
Lessor (or such other person as may be designated as loss payee) from Lessee or
the insurer pursuant to this Article 20 shall be applied as follows:

 

(i)                                     first, in discharge of the Agreed Value;

 

(ii)                                  second, in discharge of any unpaid Rent
and any other amounts (other than the Agreed Value) due and payable by Lessee
under the Operative Documents; and

 

(iii)                               third, payment of the balance, if any, to
Lessee.

 

(b)                                 Lessee shall continue to pay Basic Rent on
the days and in the amounts required under this Lease notwithstanding any such
Event of Loss provided that no further installments of Basic Rent shall become
due after the date on which all sums due under this Section 20.3 shall have been
paid in full, and on such date the Lease Term shall terminate and Lessor shall,
at Lessee’s cost and subject to the rights (if any) of the insurer cause title
to the Aircraft (and to any surviving Engine) to be conveyed to Lessee (or
Lessee’s insurers, as the case may be) on a quitclaim basis, without warranty or
recourse, except that the same shall be free and clear of all rights of Lessor
and Lessor’s Liens without representation, recourse to or warranty by Lessor or
any Financing Party and, provided no Default or Event of Default has occurred
and is continuing, Lessor shall thereafter return the Security Deposit to
Lessee.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

51

--------------------------------------------------------------------------------


 

20.4.                        Event of Loss — Engine or APU.  Upon the occurrence
of an Event of Loss with respect to an Engine or APU, under circumstances in
which there has not occurred an Event of Loss with respect to the Aircraft or
Airframe, Lessee shall forthwith, but in any event, before the earliest to occur
of (x) the Scheduled Termination Date, (y) the Termination Date, and (z) ninety
(90) days after the occurrence of such Event of Loss, convey to Lessor, free and
clear of all Liens, title to another engine or, as applicable, auxiliary power
unit of the same or an improved model and suitable for installation and use on
the Airframe.   Notwithstanding anything to the contrary in the preceding
sentence, at such time as Lessee obtains title to (i) an engine and (ii) an
auxiliary power unit, each of which complies with the requirements for a
replacement engine or auxiliary power unit (as the case may be) set forth in
this Section 20.4, then the ninety (90) day period specified in sub-clause
(z) above shall be reduced thereafter to sixty (60) days with respect to an
Event of Loss of any Engine or the APU, as applicable.

 

(a)                                  Replacement Engine.  The replacement engine
shall not have accumulated more than one hundred ten percent (110%) of the total
Flight Hours and Cycles since new and since completion of the most recent Engine
Restoration as compared to the replaced Engine and have a value and utility at
least equal to, and be in as good operating condition as, the Engine with
respect to which such Event of Loss shall have occurred, based on but not
limited to (i) Cycles accumulated on each Engine Life Limited Part, (ii) Flight
Hours accumulated since new (and accumulated since completion of the most recent
heavy maintenance shop visit that completed a workscope at least equivalent to
that of an Engine Restoration if an Engine Restoration had previously been
accomplished on the Engine that suffered such Event of Loss), and (iii) Flight
Hours and Cycles accumulated since new (and accumulated since the most recent
restoration or refurbishment of each engine module with respect to any module
for which a restoration or refurbishment had previously been accomplished on the
Engine that suffered such Event of Loss), assuming such Engine was of the value
and utility and in the condition and repair as required by the terms hereof
immediately prior to the occurrence of such Event of Loss. Prior to transfer of
title of such replacement engine to Lessor, both Lessor and Lessee shall in good
faith determine whether an adjustment, if any, should be made to the Engine
Reserves for the replaced Engine and following transfer of title of such
replacement engine to Lessor, if it was determined that (x) additional Engine
Restoration Reserves (if applicable) or Engine Life Limited Parts Reserves were
due, then Lessee shall promptly pay such amount due to Lessor or (y) the amount
then currently held by Lessor is in excess of what is needed in the Engine
Restoration Reserve (if applicable) or the Engine Life Limited Parts Reserve for
the replacement engine, then, provided no Event of Default has occurred and is
continuing, Lessor shall promptly refund such excess amount to Lessee, provided,
that if, after becoming an Engine pursuant to this Lease, such replacement
engine is covered by a Lessee Engine TCA (as defined in Section 2.A.(vi)(d) of
Appendix 2D hereof), the adjustments described in this Section 20.4(a) shall
only apply (A) to the Engine Restoration Reserves if an Engine Restoration has
not been accomplished with respect to such replacement engine during the Lease
Term, subject to a requirement for Lessee to make a payment to Lessor on the
Termination Date pursuant to Section 2.A.(vi)(d) of Appendix 2D hereof, and
(B) to the Engine Life Limited Parts Reserves, at the time such replacement
engine becomes an Engine.

 

(b)                                 Replacement APU.  The replacement auxiliary
power unit shall not have accumulated more than one hundred ten percent (110%)
of the total APU Hours and APU Cycles since new and since completion of its most
recent APU Overhaul as compared to the replaced auxillary power unit and shall
have a value and utility at least equal to, and be in as good operating
condition as, the APU with respect to which such Event of Loss shall have
occurred, based on but not limited to (i) APU Hours (and APU Cycles if
applicable) accumulated since new with respect to each APU Life Limited Part (as
applicable), (ii) APU

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

52

--------------------------------------------------------------------------------


 

Hours accumulated since new (and accumulated since completion of the most recent
Overhaul that completed a workscope at least equivalent to that of an Overhaul
if an Overhaul had previously been accomplished on the APU that suffered such
Event of Loss), and (iii) APU Hours accumulated since new (and since the most
recent Overhaul for each auxiliary power unit module if an Overhaul had
previously been accomplished on the APU that suffered such Event of Loss),
assuming such APU was of the value and utility and in the condition and repair
as required by the terms hereof immediately prior to the occurrence of such
Event of Loss.

 

(c)                                  Lessor Inspection.  Lessee shall identify
to Lessor a candidate replacement engine or auxiliary power unit (as applicable)
and Lessor may inspect such candidate replacement engine or auxiliary power
unit, which shall include, at Lessor’s option, (i) a full borescope inspection
of the compressor, turbine and combustion sections of the replacement engine or
auxiliary power unit and (ii) a records inspection, and the results of each such
inspection must be satisfactory to Lessor.

 

(d)                                 Replacement Subject to Lease.  Upon
acceptance by Lessor, such replacement engine or, as applicable, auxiliary power
unit, shall be deemed an “Engine” or, as applicable, an “APU”, as defined herein
for all purposes hereunder.  Lessee agrees to take such action and execute and
deliver such documents, including, but not limited to a warranty bill of sale, a
supplement hereto and legal opinions, as Lessor may reasonably request in order
that any such replacement Engine or APU shall be duly and properly titled in the
name of Lessor and leased hereunder to the same extent as any Engine or APU
replaced thereby.

 

20.5.                        Event of Loss — Landing Gear.

 

(a)                                  Upon the occurrence of an Event of Loss
with respect to a Landing Gear, under circumstances in which there has not
occurred an Event of Loss with respect to the Aircraft or the Airframe, Lessee
shall forthwith replace such Landing Gear as soon as reasonably possible, but in
any event, before the earliest to occur of (x) the Scheduled Termination Date,
(y) the Termination Date, and (z)  ninety (90) days from the date of the
occurrence of such Event of Loss, by duly conveying to Lessor, free and clear of
all Liens, title to another landing gear of the same or an improved model and
suitable for installation and use on the Airframe.

 

(b)                                 The replacement landing gear shall have a
value and utility at least equal to, and be in as good operating condition as,
the Landing Gear with respect to which such Event of Loss shall have occurred,
based on but not limited to (i) the maximum weight certified for such landing
gear; (ii) Flight Hours, Cycles and calendar time accumulated since new with
respect to each Landing Gear Life Limited Part (as applicable), and (iii) Flight
Hours, Cycles and calendar time accumulated since new (and accumulated since
Overhaul if an Overhaul had previously been accomplished on the Landing Gear
that suffered such Event of Loss), assuming such Landing Gear was of the value
and utility and in the condition and repair as required by the terms hereof
immediately prior to the occurrence of such Event of Loss.

 

(c)                                  Lessee shall identify to Lessor a candidate
replacement landing gear and Lessor may inspect such replacement landing gear,
which shall include, at Lessor’s option, a records inspection, and the results
of such inspection must be satisfactory to Lessor.

 

(d)                                 Upon acceptance by Lessor, any such
replacement landing gear shall be deemed a “Landing Gear”, as defined herein for
all purposes hereunder.  Lessee agrees to take such action and execute and
deliver such documents, including, but not limited to a warranty

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

53

--------------------------------------------------------------------------------


 

bill of sale, a supplement hereto and legal opinions, as Lessor may reasonably
request in order that any such replacement landing gear shall be duly and
properly titled in the name of Lessor and leased hereunder to the same extent as
any Landing Gear replaced thereby.

 

20.6.                        Repairable Damage.

 

(a)                                  In the event of repairable damage to any
Item of Equipment for which Lessee’s insurance proceeds are paid or payable,
subject to no Event of Default having occurred and continuing, all insurance
proceeds which may be paid or payable by the insurers of the Aircraft shall,
subject to receipt (x) by Lessor of a true and correct copy of the adjuster’s
claim report, and (y) by Lessee and the insurers of Lessor’s prior written
approval for the release of such proceeds, be paid to:

 

(i)                                     Lessee in respect of all loss or damage
Lessee has made good (or caused to be made good), or

 

(ii)                                  the repairer for the cost of the completed
repair works, or

 

(iii)                               to the vendor of any new or replacement Item
of Equipment for the cost of such new or replacement Item of Equipment;

 

provided that Lessee shall have furnished to Lessor a true and correct copy of
the insurance adjuster’s written confirmation, in a form reasonably satisfactory
to Lessor, that the repairs have been fully performed and that all invoices in
relation thereto have been paid and a certification by Lessee that all such
repairs have been performed in accordance with the terms of this Lease.  Any
such insurance proceeds payable following the occurrence and continuation of an
Event of Default (or not otherwise applied in the manner described above) shall
be applied in such manner as Lessor may direct.

 

(b)                                 In the event of repairable damage to any
Item of Equipment for which insurance proceeds are paid or payable, if such
insurance proceeds paid in respect thereof are insufficient to pay the cost or
estimated cost of making good or repairing such damage or the cost of purchasing
a replacement engine, auxiliary power unit, landing gear or part if the same is
beyond economic repair, Lessee will pay the deficiency.

 

20.7.                        Documents Loss.  Upon the occurrence of a Documents
Loss under circumstances in which there has not occurred an Event of Loss with
respect to an Item of Equipment for which such Lost Documents relate, Lessee
shall within thirty (30) days from the date of such loss notify Lessor in
writing and thereafter replace such Lost Documents (such replacement documents
hereinafter “Reconstructed Documents”) by:

 

(a)                                  obtaining copies of such Lost Documents
from the Approved Maintenance Organization that accomplished the maintenance
covered by the respective Lost Documents, each such copy to be certified by the
Quality Assurance Department of the respective Approved Maintenance Organization
as to being a true copy of the respective Lost Document, or

 

(b)                                 the re-accomplishment of Overhauls and Tasks
specified in such Lost Documents as soon as reasonably possible, but in any
event, before the earliest to occur of (x) sixty (60) days following the
Documents Loss, (y) the Scheduled Termination Date, and (z) the Termination
Date.  The Reconstructed Documents shall comply with all requirements for
Required Approvals with respect to the Item of Equipment to which such Lost
Documents

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

54

--------------------------------------------------------------------------------


 

relate and shall be sufficient to document the then current maintenance status
of the affected Items of Equipment.  Lessor shall be entitled to inspect the
Reconstructed Documents and the results of each such inspection must be
satisfactory to Lessor.  Upon acceptance by Lessor, such Reconstructed Documents
shall be deemed Aircraft Documents as defined herein for all purposes hereunder.

 

20.8.                        Application of Payments from Governmental
Authorities.  Payments received by Lessor or Lessee from any Governmental
Authority or entity with respect to an Event of Loss resulting from the
condemnation, confiscation or seizure of, or requisition of title to or use of
the Aircraft or the Airframe, shall be retained by Lessor, if received by
Lessor, or promptly paid over to Lessor, if received by Lessee, up to the Agreed
Value (plus any amounts of unpaid Rent and any other amounts due to Lessor
hereunder or under any other Operative Documents).  At such time as Lessor has
received such amounts in full, Lessor shall promptly remit the excess, if any,
of such payments to Lessee.  Payments received by Lessor or Lessee from any
Governmental Authority or entity with respect to an Event of Loss resulting
solely from the condemnation, confiscation or seizure of, or requisition of
title to or use of any Engine shall be paid over to, or retained by, Lessee,
provided that Lessee shall have fully performed its obligations under this
Article 20 with respect to such Engine. Payments received by Lessor or Lessee
from any Governmental Authority with respect to a requisition of use during the
Lease Term of the Aircraft, the Airframe or any of the Engines, which
requisition does not constitute an Event of Loss, shall, so long as no Default
or Event of Default has occurred and is continuing, be paid to, or retained by,
Lessee.

 

20.9.                        No Lessor Liability to Repair or Replace Following
Delivery.  Lessor will not be liable for any expense in repairing or replacing
any Item of Equipment or be liable to supply another aircraft or any item of
equipment in lieu of the Aircraft or any Item of Equipment if the same is lost,
confiscated, damaged, destroyed or otherwise rendered unfit for use or be
required to produce or provide Reconstructed Documents (as such term is defined
in this Article 20).

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

55

--------------------------------------------------------------------------------


 

21.                               TAXES; TAX INDEMNITY

 

21.1.                        Indemnity.

 

(a)                                  Indemnity.  Except as provided in
Section 21.1(b), Lessee shall pay, and shall indemnify and hold harmless each
Indemnitee for and against, all Taxes arising or resulting from or otherwise
relating to any Item of Equipment, any Operative Document, or any of the
transactions and activities provided for or contemplated in, or permitted by,
the Operative Documents, including without limitation, the purchase, ownership,
delivery, leasing, subleasing, wet-leasing, registration, possession, use,
operation, landing, take-off, storage, location, presence, maintenance,
alteration, modification, improvement, servicing, repair, overhaul, pooling,
interchange, exchange, substitution, replacement, loss, return, sale or other
disposition of, or any damage, addition or transfer of title to, any Item of
Equipment or any interest therein, the execution, delivery, filing,
registration, recording, presence, performance of, payment under or enforcement
of, or the cure of any default or the exercise of any remedy under, any
Operative Document or any other documents executed from time to time pursuant to
any Operative Document (regardless of how or when such Taxes are imposed or
assessed, whether imposed on or assessed against any Indemnitee, Lessee, any
Item of Equipment, any Operative Document, any interest therein or any use
thereof, or otherwise) and all costs and expenses (including, but not limited
to, reasonable attorney’s fees and disbursements) paid or incurred by any
Indemnitee with respect to any Tax for which Lessee is required to indemnify
such Indemnitee pursuant to this Article 21 or in connection with the
enforcement of this Article 21.

 

(b)                                 Excluded Taxes.  Lessee shall have no
obligation under Section 21.1(a) to indemnify an Indemnitee for:

 

(i)                                     any Tax imposed on or measured by the
total net income of such Indemnitee except to the extent that such Tax would not
have been payable in the absence of (A) the registration, use, presence or other
connection of any Item of Equipment in or with, or any act or omission of Lessee
or any Affiliate, agent, representative or contractor of Lessee or any Person
using or having possession, custody or control of any Item of Equipment in, the
jurisdiction imposing such Tax, (B) the inaccuracy or breach of any of the
representations, warranties, covenants or agreements of Lessee in the Operative
Documents, or (C) an Event of Default;

 

(ii)                                  any Tax imposed on or with respect to any
sale or other transfer by such Indemnitee of such Indemnitee’s interest in the
Aircraft pursuant to Section 25.2, provided that the exclusion in this
clause (ii) shall not apply to any sale or transfer that occurs (A) in
connection with or as a result of a Default, an Event of Default, an Event of
Loss, or any maintenance, repair, overhaul, pooling, interchange, exchange,
removal, replacement, substitution, modification, improvement, or alteration of
any Item of Equipment, or (B) at Lessee’s request, or (C) pursuant to a
requirement in any Operative Document or any applicable Law;

 

(iii)                               any Tax to the extent that such Indemnitee’s
liability for such Tax is caused directly by, and would not have been incurred
but for, the gross negligence or willful misconduct of such Indemnitee; or

 

(iv)                              in the case of a transferee of Lessor’s
interest in the Aircraft pursuant to Section 25.2, Taxes imposed on the
transferee or on payments to the transferee to the extent that, under applicable
Law in effect on the date of the transfer to such transferee, the amount of such
Taxes exceeds the amount of Taxes that would have

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

56

--------------------------------------------------------------------------------


 

been imposed on the transferor to such transferee or on payments to such
transferor and indemnified against hereunder if such transfer had not occurred,
provided that the exclusion in this clause (iv) shall not apply to a transferee
Lessor that acquires its interest in the Aircraft pursuant to a transfer in
connection with an Event of Default.

 

(c)                                  No Reduction for Withholding.  Lessee
agrees that all amounts payable by Lessee (or by any other Person on account of
any obligation of Lessee) pursuant to the Operative Documents shall be paid
without any deduction or withholding on account of any Taxes, monetary transfer
fees, or other charges or withholdings of any nature, except to the extent that
the deduction or withholding of any Tax is required by applicable Law, in which
event Lessee shall (i) except to the extent that such Tax is an Excluded Tax
described in Section 21.1(b)(iv), pay to the Person entitled to receive such
payment (the “Payee”) such additional amount as is necessary so that the Payee
receives, after such deduction or withholding (including any withholding with
respect to such additional amount), an amount equal to the amount that the Payee
would have received if such deduction or withholding had not been made and
(ii) deliver to Lessor within sixty (60) days after the date of such payment an
official receipt of the relevant taxing authority showing that Lessee paid to
such taxing authority the full amount of the Tax required to be deducted or
withheld.

 

21.2.                        Tax Filings; Information.

 

(a)                                  Unless otherwise directed or agreed in
writing by Lessor, Lessee shall properly prepare and timely file all reports,
returns, declarations and other documents (each a “Tax Document”) that are
required by applicable Law to be filed with any Governmental Authority or other
taxing authority with respect to each Indemnified Tax.

 

(b)                                 Lessee shall (i) deliver to Lessor within
thirty (30) days after receipt of Lessor’s written request, a certificate of an
officer of Lessee, in form and substance satisfactory to Lessor, demonstrating
compliance with Lessee’s covenants in Section 11.6 during the period or periods
specified in Lessor’s written request, and (ii) deliver to each Indemnitee as
soon as reasonably practicable (and in any event within thirty (30) days) after
receipt of such Indemnitee’s written request therefor, such information and
copies of such records and other documents (including, without limitation, the
flight log for the Aircraft) maintained or required to be maintained by Lessee
or by any other user of any Item of Equipment in the regular course of its
business as such Indemnitee may request from time to time to enable such
Indemnitee to comply with applicable Tax reporting, audit, audit dispute
resolution, and litigation requirements, and if requested by any Indemnitee,
make such information, records and other documents available for inspection by
such Indemnitee or its authorised representatives.

 

(c)                                  Without limiting the obligations of Lessee
under Section 21.2(b), Lessee and Lessor shall co-operate with one another in
providing information that is reasonably required to fulfill each party’s Tax
filing requirements and any audit information request arising from such filing,
provided that no Indemnitee shall have any obligation to furnish or disclose to
Lessee or any other Person any Tax return or other information relating to its
Tax affairs that such Indemnitee deems, in its sole discretion, to be
confidential or proprietary.

 

21.3.                        Payment of Taxes and Indemnities.

 

(a)                                  To the extent required or permitted by
applicable Law, Lessee shall pay each Indemnified Tax when due directly to the
proper taxing authority, unless otherwise directed or agreed in writing by
Lessor, except Indemnified Taxes (i) which Lessee is contesting in good faith by
appropriate proceedings that do not involve any risk of criminal penalty or any

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

57

--------------------------------------------------------------------------------


 

reasonable possibility of sale, forfeiture, confiscation, seizure or loss of, or
the imposition of any Lien on, any Item of Equipment or any interest therein and
(ii) for which Lessee maintains adequate reserves in accordance with GAAP.

 

(b)                                 Any indemnity payable by Lessee to an
Indemnitee shall be paid within ten (10) days after the date on which Lessee
receives such Indemnitee’s written demand therefor (which demand shall provide a
description in reasonable detail of the applicable Indemnified Taxes and the
calculation of the amount of the indemnity payment demanded).

 

(c)                                  All amounts payable by Lessee pursuant to
this Article 21 shall be paid on an After-Tax Basis.

 

21.4.                        Contest

 

(a)                                  If an Indemnitee receives a written claim
from any taxing authority for any Indemnified Tax, such Indemnitee shall notify
Lessee within thirty (30) days after receipt of such claim, but the failure to
so notify Lessee shall not affect Lessee’s obligations under this Article 21,
unless such failure causes all rights of Lessee to contest such claim to be
precluded.

 

(b)                                 If requested by Lessee in writing within
thirty (30) days after such notification, such Indemnitee shall, upon receipt of
indemnity satisfactory to it and at the expense of Lessee (including, without
limitation, all reasonable costs, expenses, losses, legal and accounting fees
and disbursements, penalties and interest), in good faith contest (or, at the
option of such Indemnitee, permit Lessee to contest) the validity, applicability
or amount of such Tax in accordance with and to the extent permitted by
applicable Law, and shall not settle any contest without the consent of Lessee
(which consent shall not be unreasonably withheld), provided that such
Indemnitee shall have no obligation to begin or continue (or to permit Lessee to
begin or continue) any contest under this Section 21.4 unless the following
conditions are satisfied at the time the contest is to be commenced and at all
times during the contest:

 

(i)                                     Lessee shall have provided such
Indemnitee, together with Lessee’s written contest request, with an opinion of
independent tax counsel satisfactory to such Indemnitee (both as to counsel and
substance) to the effect that there is a meritorious basis for such contest;

 

(ii)                                  contesting such Tax claim will not result
in any risk of imposition of any criminal penalty or, in Lessor’s reasonable
opinion, any risk of any sale, forfeiture, confiscation, seizure or loss of, or
the creation of any Lien on, any Item of Equipment or any interest therein;

 

(iii)                               no Event of Default shall have occurred and
be continuing;

 

(iv)                              if such Indemnitee decides to contest such Tax
claim by paying the Taxes that are the subject of such claim and taking action
to obtain a refund thereof, Lessee shall have advanced to such Indemnitee on an
interest-free basis the amount of Taxes that are the subject of such claim and
shall have agreed in writing to indemnify such Indemnitee and its Affiliates on
an After-Tax Basis for any adverse Tax consequences to such Indemnitee or any of
its Affiliates resulting from such interest-free advance;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

58

--------------------------------------------------------------------------------


 

(v)                                 the amount of the Taxes to be contested
exceeds $25,000 (or the equivalent in any other currency);

 

(vi)                              Lessee shall have provided such Indemnitee
with a written acknowledgment of Lessee’s liability to indemnify such Indemnitee
for the Taxes to be contested if and to the extent that the contest is not
successful;

 

(vii)                           Lessee shall be paying, on demand and on an
After-Tax Basis, all reasonable costs and expenses incurred by such Indemnitee
in connection with the conduct of such contest (including, without limitation,
all reasonable costs, expenses, losses, legal and accounting fees and
disbursements, penalties and interest); and

 

(viii)                        if the sum of the Taxes that are the subject of
such Tax claim exceeds One Million Dollars ($1,000,000) (or the equivalent in
any other currency), Lessee shall have provided a letter of credit or other
additional collateral satisfactory in form and amount to such Indemnitee to
secure Lessee’s obligations hereunder;

 

and provided, further, that such Indemnitee shall have no obligation to begin or
continue (or to permit Lessee to begin or continue) the contest of any or all of
the Taxes that are the subject of such Tax claim if such Indemnitee (x) waives
its right under this Article 21 to be indemnified for the Taxes which such
Indemnitee declines to contest and (y) repays to Lessee the amount (if any)
which Lessee previously advanced to such Indemnitee pursuant to
Section 21.4(b)(iv) with respect to the Taxes that such Indemnitee declines to
contest.

 

(c)                                  The party contesting any Tax claim pursuant
to this Section 21.4 shall control the conduct of the contest and shall, upon
request, consult with the other party regarding the conduct of the contest and
inform the other party of the progress of the contest.

 

21.5.                        Refunds; Tax Savings

 

(a)                                  If Lessee pays an indemnity on an After-Tax
Basis pursuant to Sections 21.1(a) and 21.3(c), or pays an additional amount on
an After-Tax Basis pursuant to Sections 21.1(c)(i) and 21.3(c), with respect to
an Indemnified Tax to an Indemnitee and such Indemnitee receives a refund of
such Indemnified Tax or determines that it has received a net cash benefit due
to any Tax Saving (as defined in Section 21.5(d)) with respect to such
Indemnified Tax (other than any Tax Saving previously taken into account in the
calculation of any indemnity pursuant to Sections 21.1(a) and 21.3(c) or any
additional amount pursuant to Sections 21.1(c) and 21.3(c)), then subject to
Section 21.6, such Indemnitee shall, to the extent it can do so without
prejudice to the retention of such refund or Tax Saving, pay to Lessee an amount
equal to the lesser of (i) the sum of such refund (after deducting all costs and
expenses that were incurred by such Indemnitee and not reimbursed by Lessee for
the purpose of obtaining such refund) or such net cash benefit plus any
additional net cash benefit received by such Indemnitee due to any Tax Saving
resulting from such payment or (ii) the amount of the indemnity or additional
amount previously paid by Lessee to such Indemnitee with respect to such
Indemnified Tax, less the sum of all prior payments made by such Indemnitee to
Lessee pursuant to this sentence with respect to such Indemnified Tax.  If such
Indemnitee receives, in addition to such refund, an amount representing interest
on such refund, such Indemnitee shall pay to Lessee that proportion of such
interest which is fairly attributable to the refund of the Indemnified Tax paid
or indemnified by Lessee.

 

(b)                                 Lessee shall indemnify each Indemnitee on an
After-Tax Basis for any additional Tax that is imposed on such Indemnitee as a
result of the disallowance, loss, unavailability, recapture, or reduction of all
or any part of any Tax Saving or refund for which

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

59

--------------------------------------------------------------------------------


 

such Indemnitee made a payment to Lessee pursuant to Section 21.5(a), and
Section 21.4 shall not apply to any such Tax.

 

(c)                                  Each Indemnitee shall use good faith in
preparing its income tax returns for any taxable year to claim any deduction or
credit described in Section 21.5(d) which such Indemnitee has actual knowledge
of and is entitled to claim.  Subject to the preceding sentence, each Indemnitee
shall have sole discretion in the management of its Tax affairs.   No Indemnitee
shall have any obligation (i) to conduct its business or arrange or alter in any
respect its Tax or financial affairs so that it is entitled to receive a refund
or Tax Saving or (ii) to provide to Lessee or any other Person copies of or
access to any Tax returns or other information with respect to its Tax affairs.

 

(d)                                 For the purpose of this Section 21.5, the
term “Tax Saving” means, with respect to any Indemnitee, any net reduction in
such Indemnitee’s liability for Excluded Taxes on or measured by net income
which such Indemnitee determines it has received by reason of any existing and
currently realizable deduction from taxable income or credit against any such
Excluded Tax resulting from:

 

(i)                                     payment of an Indemnified Tax for which
Lessee previously paid an indemnity to such Indemnitee on an After-Tax Basis
pursuant to Sections 21.1(a) and 21.3(c), or paid an additional amount to such
Indemnitee on an After-Tax Basis pursuant to Sections 21.1(c)(i) and 21.3(c), or

 

(ii)                                  a payment by such Indemnitee to Lessee
pursuant to this Section 21.5.

 

21.6                           Effect of Event of Default on Indemnitee Payment
Obligations  No Indemnitee shall have any obligation to make any payment to
Lessee pursuant to this Article 21 while an Event of Default is continuing.  
The amount otherwise payable to Lessee may be applied to satisfy Lessee’s
obligations under the Operative Documents and, to the extent not so applied,,
shall be paid to Lessee following the date on which no Event of Default is
continuing.

 

21.7                           Withholding Tax Exemption Documentation  Lessor
will deliver to Lessee on or before the Delivery Date and thereafter as soon as
reasonably practicable after receipt of Lessee’s written request therefor (and,
in the case of any Lessor that acquires its interest in the Aircraft by transfer
from a prior Lessor pursuant to Section 25.2, within thirty (30) days after the
date of such transfer) a completed and signed Internal Revenue Service
Form W-8BEN, W-8ECI or W-9 if Lessor is entitled by applicable Law and form
instructions to execute such form and if such form is required by applicable Law
to enable Lessee to pay Rent to Lessor pursuant to this Lease without
withholding (or withholding at a reduced rate, as the case may be) any United
States federal withholding Tax that Lessee would be required by Law to withhold
in the absence of such form.

 

21.8                           Non-Party Indemnitees  Lessor shall make
reasonable efforts to cause each other Indemnitee to comply with its obligations
under this Article 21.

 

21.9.                        Survival.  The respective obligations of Lessee
under this Article 21 shall remain in full force and effect, notwithstanding the
occurrence of the Termination Date.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

60

--------------------------------------------------------------------------------

 

22.                               RETURN OF AIRCRAFT

 

22.1.                        Time and Place.  On the Scheduled Termination Date
(or, if applicable, the Termination Date if such date is prior to the Scheduled
Termination Date) and unless the Aircraft has suffered an Event of Loss, Lessee,
at its own expense, shall Return the Aircraft to Lessor at the Redelivery
Location.  Lessor and Lessee shall evidence Lessor’s acceptance of Return of the
Aircraft, and any exceptions thereto, by executing a Return Acceptance
Certificate.  Unless a Default or an Event of Default shall have occurred and be
continuing or unless this Lease shall have been cancelled by Lessor pursuant to
Article 24, upon such execution and delivery, this Lease shall terminate, with
neither party hereto having any further liability to the other hereunder except
for those Obligations which specifically survive the expiration, cancellation or
termination of this Lease or as are otherwise reserved in accordance with such
Return Acceptance Certificate. If an Event of Default occurs by Lessee failing
to complete Return on the Scheduled Termination Date or if an Event of Default
occurs prior to or after the Scheduled Termination Date and Lessor exercises its
remedy to thereafter repossesses the Aircraft, Lessee is nonetheless obligated
to comply, and to have the Aircraft comply, with the return requirements set
forth in this Article 22 on the date of actual Return or repossession by Lessor.

 

22.2                           Condition.  Upon return of the Aircraft pursuant
to Section 22.1, Lessee shall comply with the requirements of Appendix 2E and
Lessee shall return the Aircraft in a condition in compliance with the
provisions of this Lease, including this Article 22, and Appendix 2E.

 

22.3                           Lessee’s Continuing Obligations.

 

(a)                                  If Lessee shall, for any reason whatsoever,
fail to return the Aircraft in a timely manner in the condition specified in
this Lease, the Obligations of Lessee shall continue and the Lease Term shall be
deemed to be extended, day-to-day, until Return of the Aircraft; provided that
this paragraph shall not be construed as permitting Lessee to fail to meet its
Obligation to return the Aircraft in accordance with the requirements of this
Lease and shall not constitute a waiver by Lessor of any Default or Event of
Default arising out of such failure or prejudice the rights of Lessor under
Article 24 with respect thereto.

 

(b)                                 If the Aircraft is not returned to Lessor in
accordance with this Lease on the Scheduled Termination Date:

 

(i)                                     for the first fifteen (15) days
following the Scheduled Termination Date, Basic Rent shall be payable in an
amount equal to 125% of the monthly Basic Rent for the Aircraft, prorated on a
daily basis, payable weekly in arrears, for each day following the Scheduled
Termination Date until Lessor has been allowed and has completed a full and
thorough inspection of the Aircraft and Aircraft Documents as contemplated
herein and the Aircraft and Aircraft Documents are returned to Lessor in the
condition required hereunder, and (ii) for each day after the first fifteen (15)
days following the Scheduled Termination Date, an amount equal to twice the
monthly Basic Rent for the Aircraft, prorated on a daily basis, payable weekly
in arrears, until Lessor has been allowed and has completed a full and thorough
inspection of the Aircraft and Aircraft Documents as contemplated herein and the
Aircraft and Aircraft Documents are returned to Lessor in the condition required
hereunder at the time of return to Lessor, provided, however, Lessor shall not
unreasonably refuse to accept return of the Aircraft solely due to minor
discrepancies of the Aircraft and/or the Aircraft Documents where such minor
discrepancies are (x) listed as Aircraft Discrepancies in the Return Acceptance
Certificate set forth in Attachment 3 to Appendix 7 hereto and (y) do not affect
the airworthiness and marketability of the Aircraft; and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

61

--------------------------------------------------------------------------------


 

(ii)                                  payments in respect of Maintenance
Reserves shall continue to be payable and, with respect to Maintenance Reserves
paid on a monthly basis, prorated on a daily basis based on a month consisting
of thirty (30) days;

 

each of which amounts shall be paid by Lessee at the earlier to occur of each
next Rent Payment Date, the date otherwise specified above and Return.

 

(c)                                  Lessor may elect, in its sole and absolute
discretion and without prejudice to its rights under this Lease, to accept the
return of the Aircraft prior to the Aircraft being put in the condition required
by this Article 22 and thereafter have any such non-conformance corrected at
such time as Lessor may deem appropriate and at commercial rates then charged by
the Person selected by Lessor to accomplish such correction.  Any direct
expenses incurred by Lessor for such correction will become Supplemental Rent
payable by Lessee on demand following the submission of a written statement by
Lessor to Lessee, identifying the items corrected and setting forth the expense
of such corrections in reasonable detail.  Lessee’s Obligation to pay such
Supplemental Rent will survive the Termination Date and until such time that the
Aircraft is put into the condition required for Return and Lessee’s remaining
Obligations due for performance on the Termination Date have been performed in
full.

 

22.4.                        Legal Status Upon Return.  At Return, the Aircraft
shall be:

 

(a)                                  free and clear of all Liens, except
Lessor’s Liens; and

 

(b)                                 duly registered in the name of Lessee, as
lessee, and evidencing the ownership interest of Lessor to the extent permitted
under the Law of the State of Registration of the Aircraft (including, without
limitation, execution and delivery by Lessee of such documents as may be
required to de-register the Aircraft from the Register and to terminate the
Lease or to evidence the expiration, termination or cancellation of the Lease).

 

At Return, Lessee shall, at its own cost and expense, procure or cooperate with
Lessor in procuring the immediate deregistration of the Aircraft from the
Register.

 

22.5.                        Airport and Navigation Charges.  Lessee shall
ensure that upon Return any and all airport, navigation and other similar
charges in connection with the use and operation of the Aircraft or any other
aircraft operated by or in Lessee’s fleet of aircraft which give rise or would
if unpaid give rise to any Lien in relation to the Aircraft or any Item of
Equipment have been paid and discharged in full and will at Lessor’s request
produce evidence thereof reasonably satisfactory to Lessor.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

62

--------------------------------------------------------------------------------


 

23.                               EVENTS OF DEFAULT

 

Any one or more of the following events shall constitute an “Event of Default”
under this Lease:

 

(a)                                  Lessee shall fail to make any payment of
Rent or in respect of Maintenance Reserves when due hereunder and such failure
shall continue for five (5) Business Days; or

 

(b)                                 Lessee shall fail to procure and maintain,
or cause to be procured and maintained, the Insurances or Lessee shall operate
the Aircraft at a time when or in a place where such Insurances shall not be in
effect or is otherwise outside the scope of coverage of the Insurances or Lessee
fails to comply with the provisions of Sections 11.5 (Compliance with Laws) or
17.1 (Registration); or

 

(c)                                  Lessee shall fail to make any payment of
any portion of the Security Deposit when due hereunder and such failure shall
continue for five (5) Business Days; or

 

(d)                                 [Reserved]

 

(e)                                  Lessee voluntarily suspends substantially
all of its airline operations or any material franchise, concession, permit,
right, or privilege required for the conduct of the business and operation of
Lessee are revoked, cancelled or otherwise terminated and as a result of any of
the foregoing, the preponderant business activity of Lessee shall cease to be
that of a commercial airline, in each case except in connection with a merger or
consolidation transaction otherwise permitted hereunder; or

 

(f)                                    Lessee shall cease to be a U.S. Air
Carrier; or

 

(g)                                 Any representation or warranty made by
Lessee herein or in any document or certificate furnished to Lessor in
connection herewith or pursuant hereto (other than financial statements and
other documents, including exhibits, filed with the SEC capable of being amended
or updated) shall prove to have been incorrect in any material respect when made
or deemed made; or

 

(h)                                 The occurrence of a Related Lease Event of
Default or a Related Loan Event of Default while C.I.T. Leasing Corporation (or
one of its Affiliates) owns, or is the beneficial owner of, the Aircraft; or

 

(i)                                     Lessee shall at any time fail to
maintain the Items of Equipment so that a current and valid certificate of
airworthiness cannot be or is not maintained for the Aircraft and such failure
continues for ten (10) days; or

 

(j)                                     (i) Lessee repudiates this Lease, any
Related Lease, Related Loan or any assignment for security of any Permitted
Sublease or (ii) this Lease ceases to be a valid and enforceable agreement and
in full force and effect for any reason due to any action or inaction of Lessee,
and, in the case of this sub-clause (ii), if such unenforceability is
susceptible to cure, Lessee has not cured the same within two (2) Business Days;
or

 

(k)                                  Lessee shall fail to comply with its
obligations pursuant to 17.5 (Perfection of Title), or 17.6 (Cape Town
Convention) and such failure shall continue for a period of fifteen (15)
Business Days after notice thereof is given by Lessor to Lessee; or

 

(l)                                     [Reserved.]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

63

--------------------------------------------------------------------------------


 

(m)                               Lessee shall fail to perform or observe in any
material respect any other of the covenants, conditions, or agreements to be
performed or observed by it hereunder and such failure shall continue for a
period in excess of thirty (30) days after written notice thereof is given by
Lessor to Lessee of such failure, provided, however, that if Lessee shall be
diligently undertaking to cure any such failure which as it relates to
maintenance, service, repair or overhaul of the Aircraft, the Engines or Parts
and, notwithstanding the diligence of Lessee in attempting to cure such failure,
such failure is not cured within said thirty-day period but is curable with
future due diligence, there shall exist no Event of Default under this
Section 23 so long as Lessee is proceeding with due diligence to cure such
failure and such failure is remedied not later than sixty (60) days after such
original failure; or

 

(n)                                 [Reserved]

 

(o)                                 (i) Lessee shall commence any case,
proceeding or other action (A) under any existing or future Law relating to
bankruptcy, insolvency, examinership, administration, reorganization or other
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, or other similar official for it
or for all or any substantial part of its assets, or Lessee shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Lessee any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged,
unstayed or unbonded for a period of sixty (60) days; or (iii) there shall be
commenced against Lessee any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) Lessee
shall admit in writing its inability to, pay its debts as they become due.

 

Lessee hereby acknowledges that the occurrence of any one of the foregoing
Events of Default would represent a material default in the performance of its
Obligations.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

64

--------------------------------------------------------------------------------


 

24.                               LESSOR’S RIGHTS AND REMEDIES FOLLOWING AN
EVENT OF DEFAULT

 

24.1.                        Lessor’s Rights Following an Event of Default.  At
any time after the occurrence and continuation of an Event of Default Lessor may
treat such event as a repudiation by Lessee of the Lease generally and of its
Obligations and may.

 

(a)                                  in the event of the occurrence and
continuation of an Event of Default before Delivery, by notice to Lessee
terminate its obligation to lease the Aircraft to Lessee hereunder; and/or

 

(b)                                 proceed by appropriate court action to
enforce performance by Lessee of the applicable covenants and provisions of this
Lease or the other Operative Documents or to recover damages for the breach
thereof; and/or

 

(c)                                  by notice to Lessee cancel this Lease on
and as of the date specified in such notice and (without further notice to
Lessee) retake possession of the Aircraft, and Lessee agrees that Lessor may by
its agents or representatives for this purpose enter upon Lessee’s premises
where the Aircraft may be located or cause the same to be redelivered to Lessor,
and Lessor shall be entitled to act as attorney for Lessee in causing such
redelivery or in directing pilots to fly the Aircraft to said airport for
redelivery thereof to Lessor and shall have all the powers and authorizations
legally necessary for taking such action (at Lessor’s election); and/or

 

(d)                                 do anything that may be required to cure the
Event of Default (notwithstanding Lessor having no obligation or responsibility
to do so and without prejudice to Lessor’s right to treat any such
non-compliance by Lessee as an Event of Default under this Lease) and recover
from Lessee all costs and expenses incurred in doing so; and/or

 

(e)                                  with or without taking possession thereof,
sell all the Aircraft or any Item of Equipment at public or private sale, with
or without advertisement, for cash or upon credit, or otherwise dispose of,
hold, use, operate, lease to others or keep idle the Aircraft or any Item of
Equipment as Lessor in its sole discretion may determine appropriate, all free
and clear of any rights of Lessee and without any duty to account to Lessee with
respect to such action or inaction or for any proceeds thereof, all in such
manner and on such terms as Lessor considers appropriate in its absolute
discretion, as if this Lease had never been entered into; and/or

 

(f)                                    require Lessee to pay to Lessor all
amounts due and payable by Lessee to Lessor and/or any Indemnitee under the
Operative Documents to which it is a party as of the date of termination or
cancellation of this Lease; and/or

 

(g)                                 in the event Lessor shall have obtained
possession of the Aircraft as contemplated in Section 24.1(c) above or
otherwise, but shall not have re-leased or sold the Aircraft as contemplated by
Section 24.4 below, Lessor shall have the right (but without limiting any of its
other rights hereunder or under applicable law), by written notice to Lessee
specifying a payment date, to demand that Lessee pay to Lessor, and Lessee shall
pay to Lessor, on the payment date specified in such notice:  (A) all accrued
but unpaid Basic Rent, Maintenance Reserves and any Supplemental Rent payable by
Lessee for the Aircraft due to and including the payment date specified in such
notice, plus (B) the aggregate unpaid Basic Rent for the Aircraft which would
otherwise have accrued over the remainder of the Lease Term but for the Event of
Default, discounted monthly to present value as of the payment date specified in
such notice at the Discount Rate.  The amounts referred to in this
Section 24.1(g) shall continue to bear interest at the Past Due Rate from the
payment date specified in said

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

65

--------------------------------------------------------------------------------


 

notice until payment is made.  Following payment of all amounts payable by
Lessee as provided in this Section 24.1(g) and payment of all other amounts
payable pursuant to any other provisions of this Lease, including amounts
payable in connection with Lessor’s exercise of its remedies hereunder pursuant
to this Article 24, if Lessor subsequently re-leases the Aircraft for any
portion of the Lease Term that would have remained in effect hereunder if an
Event of Default had not occurred, Lessor shall refund to Lessee an amount equal
to the basic rental payments paid to Lessor under the re-leasing, as the same
are received by Lessor, for the period from the commencement of the term of the
re-leasing to the date upon which the Lease Term for the Aircraft would have
expired but for Lessee’s default, but only to the extent of the Basic Rent
referred to in clause (B) of this Section 24.1(g) and Supplemental Rent referred
to in clause (A) of this Section 24.1(g) are received by Lessor; provided always
that Lessee shall not be entitled to any such refund under this
Section 24.1(g) if (x) such refund would result in Lessor receiving and
retaining less than the full amount of all payments that Lessor would have been
entitled to receive and retain under this Lease (after giving effect to any
discounting of future payments) if Lessee had fully performed its obligations
hereunder throughout the entire Lease Term of this Lease or (y) an Event of
Default has occurred pursuant to Section 23 (o) (i) or (ii); and/or

 

(h)                                 in connection with each of the foregoing
(except Section 24.1 (g), require Lessee to pay to Lessor on demand and to
indemnify Lessor for, from and against the following: all damages, costs, fees,
disbursements and expenses incurred or recoverable pursuant to applicable Law by
Lessor or in connection with such Event of Default, including, but not limited
to:

 

(i)                                     all direct (but not incidental) losses,
including lost profits (calculated on an After-Tax Basis) suffered by Lessor
because of Lessor’s inability to place the Aircraft on lease with another lessee
or inability to place the Aircraft on lease with another lessee on terms as
favourable to Lessor as this Lease and the other Operative Documents or because
whatever use, if any, to which Lessor is able to put the Aircraft upon its
return to Lessor, or the amount received by Lessor upon a sale or other disposal
of the Aircraft, is not as profitable to Lessor as leasing the Aircraft in
accordance with the terms of this Lease and the other Operative Documents would
have been, including, in each case, lost Rent payments during any remarketing
period or during any period in which the Aircraft is placed in storage (and
taking into account any expenses incurred by Lessor in remarketing the Aircraft
and/or in modifying or reconfiguring the Aircraft to meet the requirements of an
alternative lessee); and

 

(ii)                                  interest at the Past Due Rate on (A) any
amounts due and payable by Lessee under this Lease, but not paid, and (B) any
judgment against Lessee issued by a court of competent authority until the same
are paid in full; and

 

(iii)                               any direct out-of-pocket loss, cost, expense
or liability sustained or incurred by Lessor owing to Lessee’s failure to
redeliver the Aircraft on the date, at the place and in the condition required
by this Lease, including any costs, fees, disbursements and expenses incurred in
(A) repossessing, storing, preserving, shipping, maintaining, repairing and
refurbishing any Item of Equipment to the condition required by this Lease and
(B) preparing any Item of Equipment for sale or lease, advertising the sale or
lease of any such Items and selling or re-leasing the same; and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

66

--------------------------------------------------------------------------------


 

(iv)                              reasonable legal fees and other costs and
expenses incurred by reason of the occurrence of any Default or Event of Default
or the exercise of Lessor’s remedies with respect thereto; and/or

 

(i)                                     in connection with Section 24.1
(g) above or Section 24.3 below, require Lessee to pay to Lessor on demand and
to indemnify Lessor for, from and against the following:

 

(i)                                     all losses related to Lessor putting the
Aircraft in its required return condition in accordance with the terms of this
Lease and any expenses incurred by Lessor in remarketing the Aircraft and/or in
modifying or reconfiguring the Aircraft to meet the requirements of an
alternative lessee; and

 

(ii)                                  interest at the Past Due Rate on (A) any
amounts due and payable by Lessee under this Lease, but not paid, and (B) any
judgment against Lessee issued by a court of competent authority until the same
are paid in full; and

 

(iii)                               any loss, cost, expense or liability
sustained or incurred by Lessor owing to Lessee’s failure to redeliver the
Aircraft on the date, at the place and in the condition required by this Lease,
including any costs, fees, disbursements and expenses incurred in
(A) repossessing, storing, preserving, shipping, maintaining, repairing and
refurbishing any Item of Equipment to the condition required by this Lease and
(B) preparing any Item of Equipment for sale or lease, advertising the sale or
lease of any such Items and selling or re-leasing the same; and

 

(iv)                              reasonable legal fees and other costs and
expenses incurred by reason of the occurrence of any Default or Event of Default
or the exercise of Lessor’s remedies with respect thereto; and/or

 

(j)                                     require Lessee to indemnify each
Indemnitee on demand against any expense which such Indemnitee may sustain or
incur as a result or consequence of such Event of Default, including (but not
limited to) any loss, premium, penalty or expense which may be incurred in
repaying funds raised to finance the Aircraft or any Item of Equipment or in
unwinding any swap, forward interest rate agreement or other financial
instrument relating in whole or in part to any financings by Lessor in
connection with this Lease, any Operative Document, any Item of Equipment or any
rights thereunder or in connection therewith (including any interest, fees,
penalties, breakage costs or other sums whatsoever paid or payable on account of
funds borrowed, including funds borrowed in order to carry any unpaid Rent, any
unpaid amount in respect of Maintenance Reserves, or other Obligations); and/or

 

(k)                                  apply and/or set off against any
Obligations and Lessor’s costs, damages, expenses and disbursements incurred in
connection with such Event of Default, at Lessor’s discretion, all amounts paid
to Lessor in respect of Maintenance Reserves or Security Deposit pursuant to
this Lease, as well as any other amounts paid by Lessee under any Operative
Document; and/or

 

(l)                                     require Lessee to redeliver possession
of the Aircraft to Lessor at the Redelivery Location (or such other location as
Lessor may require); and/or

 

(m)                               exercise any other rights, and avail itself of
any of any other remedies, provided by applicable Law.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

67

--------------------------------------------------------------------------------


 

Without prejudice to Lessor’s other remedies under this Lease or any other
Operative Document, Lessee agrees that the occurrence of an Event of Default
shall entitle Lessor to automatically and unilaterally cancel or terminate this
Lease without requirement of judicial intervention for all legal purposes.  All
costs and expenses incurred or advanced by Lessor for or on account of any
Obligations following the occurrence and continuation of an Event of Default
shall bear interest at the Past Due Rate from the date on which such expenditure
is incurred by Lessor until the date of reimbursement thereof by Lessee (both
before and after any relevant judgment, if any).

 

24.2.                        De-Registration.  If an Event of Default occurs
following Delivery, Lessor may otherwise deal with the Aircraft as if this Lease
has never been made and Lessee will at the request of Lessor take all steps
necessary to effect (if applicable) de-registration of the Aircraft and its
export from the country where the Aircraft is for the time being situated and
any other steps necessary to enable the Aircraft to be redelivered to Lessor in
accordance with this Lease. Lessee hereby irrevocably and by way of security for
its obligations under this Lease appoints (which appointment is coupled with an
interest) Lessor as its attorney to execute and deliver any documentation and to
do any act or thing required in connection with the foregoing.

 

24.3                           Present Value of Payments.  In calculating
Lessor’s damages hereunder, upon the occurrence of an Event of Default all Rent
and other amounts which would have been due hereunder during the Lease Term if
an Event of Default had not occurred, together with amounts, if any, scheduled
to be paid by a new lessee after any re-lease of the Aircraft, will be
calculated on a present value basis using a discount rate equal to the Discount
Rate, discounted to the earlier of the date on which Lessor obtains possession
of the Aircraft or Lessee makes an effective tender thereof.

 

24.4.                        Damages After Re-Lease or Sale.  In the event
Lessor shall have re-leased the Aircraft or shall have sold the Aircraft,
Lessor, in lieu of exercising its rights under Section 24.1(g) above, (but
without limiting any of its other rights hereunder or under applicable law),
may, if it shall so elect, demand that Lessee pay Lessor and Lessee shall pay
Lessor, as liquidated damages for loss of a bargain and not as a penalty (in
lieu of the Basic Rent for the Aircraft due for the period commencing as of the
commencement of the term of the re-leasing or the date of sale, as the case may
be) any accrued but unpaid Basic Rent, Maintenance Reserves and Supplemental
Rent for the Aircraft due up to and including the date of the commencement of
the term of the re-leasing or the date of sale plus:

 

(i)                                     in the case of a re-leasing, the excess
of (A) the aggregate unpaid Basic Rent for the Aircraft which would otherwise
have become due hereunder over the Lease Term but for the Event of Default,
discounted monthly to present value as of the date of the commencement of the
term of the re-leasing at the Discount Rate, over (B) the aggregate basic rental
payments to become due under the re-leasing from the date of the commencement of
the term of the re-leasing to the date upon which the Lease Term for the
Aircraft would have expired but for Lessee’s default, discounted monthly to
present value as of the date of the commencement of the term of the re-leasing
at the Discount Rate, or

 

(ii)                                  in the case of a sale, the excess of
(A) the Agreed Value for the Aircraft, computed as of the Basic Rent payment
date immediately preceding the date of sale, over (B) the net cash proceeds of
such sale.

 

For the avoidance of doubt, the amounts specified in this Section 24.4 shall
continue to bear interest at the Past Due Rate from the date of the commencement
of the term of the re-leasing or the date of sale, as the case may be, until
payment is made.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

68

--------------------------------------------------------------------------------


 

24.5.                        Remedies Cumulative.  Except as otherwise expressly
provided above, no remedy referred to in this Article 24 is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to above or otherwise available to Lessor; and the exercise by Lessor
of any one or more of such remedies shall not preclude the simultaneous or later
exercise by Lessor of any or all of such other remedies.  No express or implied
waiver by Lessor of any Default or Event of Default shall in any way be, or be
construed to be, a waiver of any future or subsequent Default or Event of
Default.

 

24.6.                        Lessor’s Exercise of Remedies.  In effecting any
repossession of the Aircraft (including the Aircraft Documents, any Item of
Equipment, an Engine, or Part) (“Repossessed Items”), Lessor and its
representatives and agents, to the extent permitted by Law, shall:

 

(a)                                  have the right to enter upon any premises
where it reasonably believes the Repossessed Items to be located; and

 

(b)                                 have the right to maintain possession of and
dispose of the Repossessed Items on any premises owned by Lessee or under
Lessee’s control.

 

24.7.                        Application of Payments Following Default or Event
of Default.  Any and all payments received by Lessor under this Lease and under
any other Operative Document following the occurrence and continuation of a
Default or Event of Default, whether in respect of Rent, Supplemental Rent or
otherwise, may be applied by Lessor to the Obligations of Lessee in any manner
or order as Lessor may determine in its sole discretion, notwithstanding any
instructions, directions or notice given by Lessee or any other Person with
respect to the application of such payments.

 

24.8.                        Use of Termination Date.  If this Lease is
cancelled or the leasing of the Aircraft is otherwise terminated and the
Aircraft is repossessed in connection with Lessor’s exercise of remedies
following the occurrence and continuation of an Event of Default prior to the
Scheduled Termination Date, then notwithstanding the use of the term
“Termination Date” in this Lease, the period of the Lease Term and the
“Scheduled Termination Date” will be utilized in calculating the damages to
which Lessor may be entitled to receive from Lessee pursuant to Section 24.1.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

69

--------------------------------------------------------------------------------


 

25.                               ASSIGNMENT AND TRANSFER

 

25.1.                        No Assignment by Lessee.  Except as permitted by
Section 15.1, Lessee shall not transfer, assign, novate, mortgage or complete
any other such or similar transfer of any interest in this Lease or any of its
rights hereunder or in any Item of Equipment, and any such purported assignment
shall be void ab initio.

 

25.2.                        Transfer of Lessor’s Interests.  Each of Lessor and
any Financing Party may at any time and without Lessee’s consent transfer to any
Person (a “Transferee”) the Aircraft and/or all or any of its rights and
obligations under this Lease and the other Operative Documents to which it is a
party (such transfer to include any delegation to a Servicer pursuant to
Section 27.3 hereof); provided (A) any such Transferee shall have a minimum net
worth of Twenty Five Million Dollars ($25,000,000) or its obligations under this
Lease shall be guaranteed by a Person having such minimum net worth and (B) no
such transfer shall, individually or in the aggregate, increase Lessee’s
liabilities or obligations hereunder (including without limitation those set
forth in Sections 5.6, 8.6, 11.6, 18, 21 and 24) or materially adversely affect
Lessee’s rights under this Lease or any other Operative Document to which it is
a party, based on current laws in effect at the time of such transfer, than it
would have had if such transfer had not taken place.  Lessee acknowledges that
an increase in the number of Indemnitees and/or Additional Insureds shall not,
of itself, constitute an increase in Lessee’s obligations hereunder. No such
transfer shall render the Aircraft ineligible for registration in the United
States.

 

25.3.                        Cooperation with Transfers.  Lessee shall do such
things and execute such documents as may be reasonably requested of it to give
effect to a transfer contemplated by Section 25.2 including (a) entering into an
assignment and assumption agreement or novation deed with the Transferee in form
and substance reasonably satisfactory to Lessee, and (b) providing Lessor
scheduling and routing information for the Aircraft or the Item of Equipment
being transferred.  Lessor shall reimburse (or cause Lessee to be reimbursed)
for any reasonable out-of-pocket expenses (including reasonable legal fees)
incurred by Lessee in connection with such transfer and the recordation of any
instruments in connection therewith.  Lessee shall make such amendments to the
Insurances effected in respect of the Aircraft so as to ensure continued
compliance with the requirements of Article 19 with regard to the interests of
such Transferee and any new Financing Parties and shall provide to Lessor
updated documentation evidencing such amendments.

 

25.4.                        Financings.  Lessor may at any time and without
Lessee’s consent enter into any financing arrangements (which may include the
conversion of the lease transaction contemplated by this Lease to a “leveraged
lease” structure, a “head-lease, sub-lease” or other lease structure) with
respect to the Aircraft pursuant to which (a) Lessor may assign its rights under
this Lease and the other Operative Documents (by way of security) to any
Financing Parties and (b) Lessor may execute a mortgage over the Aircraft in
favor of the Financing Parties; provided, that no such financing transaction
shall, individually or in the aggregate, increase Lessee’s liabilities or
obligations hereunder (including without limitation those set forth in Sections
5.6, 8.6, 11.6, 18, 21 and 24) or materially adversely affect Lessee’s rights
under this Lease or any other Operative Document to which it is a party, based
on current laws in effect at the time of such transfer, than it would have had
if such transfer had not taken place. Such financing arrangements may also take
the form of a securitization (a “Securitization”) involving one or more loans
from one or more financial institutions (each a “Lender”), and/or with notes,
loan certificates, or pass through certificates issued pursuant to an indenture
with a trustee (the “Trustee”), which notes, loan certificates or pass through
certificates may be guaranteed (in whole or in part) by one or more monoline
insurers (each, a “Financial Guarantor”).  Lessee acknowledges that an increase
in the number of Indemnitees and/or Additional Insureds shall not, of itself,
constitute an increase in Lessee’s obligations hereunder.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

70

--------------------------------------------------------------------------------

 

25.5.                        Cooperation with Financings.  Lessee shall
cooperate with Lessor and do such things and execute such documents and make
such filings and registrations in the State of Registration as may be reasonably
requested of it by Lessor in order to protect the interests of the Financing
Parties and/or Lessor in connection with any financing contemplated by
Section 25.4 including, without limitation, (a) executing an acknowledgement of
any assignment of Lessor’s rights under this Lease in favor of any relevant
Financing Party, on terms customary in aircraft financing transactions or
Securitizations, (b) providing Lessor scheduling and routing information for the
Aircraft or any Item of Equipment being financed, (c) making such amendments to
this Lease and any of the other Operative Documents and executing such
additional documents, as may be reasonably requested by Lessor in connection
with the Securitization, provided that any such amendment or additional
documentation does not adversely affect the rights, or increase the obligations,
of Lessee under the Lease and Operative Documents, and (d) making such
amendments to the Insurances maintained in respect of the Aircraft to ensure
continued compliance with the requirements of Article 19 with regard to the
interests of Lessor and any such Financing Party, and shall provide to Lessor
updated documentation evidencing such amendments.  Lessor shall reimburse (or
cause Lessee to be reimbursed) for any reasonable out-of-pocket expenses
(including reasonable legal fees) incurred by Lessee in connection with such
financing transaction and in the recordation of any instruments in connection
therewith.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

71

--------------------------------------------------------------------------------


 

26.                               LAW AND JURISDICTION

 

26.1.                        Governing Law.  THIS LEASE SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW PRINCIPLES (OTHER THAN THE
PROVISIONS OF SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

26.2.                        Consent to Jurisdiction.  Each of Lessee and Lessor
hereby irrevocably consents that any legal action or proceeding against Lessee
or Lessor or any of Lessee’s or Lessor’s assets with respect to this Lease may
be brought in any jurisdiction where Lessee or Lessor or any of their respective
assets may be found, or in any court of the State of New York or any Federal
court of the United States of America located in New York, New York, located in
the Borough of Manhattan, United States of America, as Lessee or Lessor may
elect, and by execution and delivery of this Lease each of Lessee and Lessor
hereby irrevocably submits to and accepts with regard to any such action or
proceeding, for itself and in respect of its assets, generally and
unconditionally, the jurisdiction of the aforesaid courts.

 

26.3.                        Process Agent and Service of Process.  Lessee
shall, not later than the execution date of this Lease, irrevocably designate,
appoint and empower a duly authorized agent for service of process in the State
of New York reasonably acceptable to Lessor in any suit or proceeding with
respect to this Lease.  A copy of any such process served on such agent shall be
promptly forwarded by airmail by the person commencing such proceeding to Lessee
at its address set forth in Appendix 2B, Section 6, but the failure of Lessee to
receive such copies shall not affect in any way the service of such process as
aforesaid.  Lessee further irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified airmail, postage prepaid, to Lessee
at its address set forth in Appendix 2B, Section 6.  The foregoing, however,
shall not limit the rights of Lessor to serve process in any other manner
permitted by Law or to bring any legal action or proceeding or to obtain
execution of judgment in any jurisdiction.

 

26.4.                        Jurisdiction and Forum.  Lessee agrees that final
judgment against Lessee in any action or proceeding in connection with this
Lease shall be conclusive and may be enforced in any other jurisdiction within
or outside the United States of America by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the fact and the
amount of Lessee’s indebtedness.  Lessee hereby irrevocably waives, to the
fullest extent permitted by Law, any objection which Lessee may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Lease brought in the State of New York, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
the State of New York has been brought in an inconvenient forum.  To the extent
that Lessee may in any jurisdiction in which proceedings may at any time be
taken for the determination of any question arising under or for the enforcement
of this Lease (including any interlocutory proceedings or the execution of any
judgment or award arising therefrom) be entitled to claim or otherwise be
accorded for itself or its property, assets or revenues immunity from suit or
attachment (whether in aid of execution, before judgment or otherwise) or other
legal process, and to the extent that in any such jurisdiction, there may be
attributed to Lessee, or its property, assets or revenues such immunity (whether
or not claimed), Lessee hereby irrevocably agrees not to claim and waives such
immunity to the fullest extent permitted by the Law of such jurisdiction.

 

26.5.                        Waiver of Jury Trial.  THE LESSEE AND THE LESSOR
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY ARE BOTH
PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

72

--------------------------------------------------------------------------------


 

TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS LEASE, ANY OF THE OPERATIVE DOCUMENTS OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

26.6.                        Waiver of Immunity.  Each party to this Lease
agrees that in any legal action or proceedings against it or its assets in
connection with this Lease and/or any other Operative Document no immunity from
such legal action or proceedings (which shall include, without limitation, suit,
attachment prior to judgment, other attachment, the obtaining of judgment,
execution or other enforcement) shall be claimed by or on behalf of it or with
respect to its assets, irrevocably waives any such right of immunity which it or
its assets now have or may hereafter acquire or which may be attributed to it or
its assets and consents generally in respect of any such legal action or
proceedings to the giving of any relief or the issue of any process in
connection with such action or proceedings including, without limitation, the
making, enforcement or execution against any property whatsoever (irrespective
of its use or intended use) of any order of judgment which may be made or given
in such action or proceedings.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

73

--------------------------------------------------------------------------------


 

27.                               MISCELLANEOUS

 

27.1.                        Severability.  Any provision of this Lease
prohibited by or unlawful or unenforceable under any applicable Law actually
applied by any court of competent jurisdiction shall, to the extent required by
such Law, be severed from this Lease and rendered ineffective so far as is
possible without modifying the remaining provisions of this Lease.

 

27.2.                        Amendments.  No term or provision of this Lease may
be amended, modified, waived, discharged or terminated orally, but only by a
written instrument signed by Lessor and Lessee.

 

27.3.                        Lessor’s Right to Perform; Lessor’s Right to
Delegate and Servicer.

 

(a)                                  If Lessee fails to perform or comply with
any Obligations, Lessor shall have the right, but not the obligation, to
discharge such obligation, and the amount of such payment made and the expenses
of Lessor incurred in connection with such discharge shall be payable by Lessee
upon demand, together with interest at the Past Due Rate from the date such
expenses were incurred.

 

(b)                                 Lessor may delegate to any Person or Persons
(the “Servicer”) all or any of the rights, powers or discretions vested in it by
this Lease or any of the other Operative Documents, and any such delegation may
be made upon such terms and conditions and subject to such regulations
(including the power to sub-delegate) as Lessor in its absolute discretion deems
fit, but Lessor shall continue to remain liable to Lessee for the full
performance of the obligations of the Lessor hereunder notwithstanding any such
delegation.  Upon notice to the Lessee of the appointment of such a Servicer,
such Servicer may act as Lessor’s servicer for all matters related to this Lease
and the Aircraft, and Lessee agrees that it shall communicate with and deal with
such Servicer with respect to all such matters as if the Servicer were the
Lessor under this Lease.

 

27.4.                        Counterparts.  This Lease may be executed
simultaneously in two or more counterparts and by different parties hereto on
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  To the extent, if
any, that this Lease constitutes chattel paper (as such term is defined in the
Uniform Commercial Code as in effect in any applicable jurisdiction) no security
interest in this Lease may be created through the transfer or possession of any
counterpart other than the counterpart which has been marked “Original” on the
signature page thereof.

 

27.5.                        Delivery of Documents by Electronic Means. 
Delivery of an executed counterpart of this Lease or of any other documents in
connection with this Lease by fax or other electronic image file will be deemed
as effective as delivery of an originally executed counterpart.  Any party
delivering an executed counterpart of this Lease or other document by fax or
other electronic image file will also deliver an originally executed
counterpart, but the failure of any party to deliver an originally executed
counterpart of this Lease or such other document will not affect the validity or
effectiveness of this Lease or such other document.

 

27.6.                        Survival.  The representations, warranties,
covenants, agreements and indemnities (including, without limitation, the
indemnities contained in Articles 18, 21 and 24) of Lessee and Lessor set forth
in this Lease, and Lessee’s and Lessor’s obligations hereunder, shall survive
the Termination Date to the extent required for full performance and
satisfaction thereof.

 

27.7.                        Entire Lease.  This Lease (including all
Appendices) and the other Operative Documents executed pursuant hereto
constitute the entire agreement between Lessor and Lessee

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

74

--------------------------------------------------------------------------------


 

regarding the Aircraft and any prior or contemporaneous written or oral
understandings with regard to the subject matter hereof are superseded hereby in
their entirety.

 

27.8.                        Successors and Assigns.  Subject to the provisions
of Article 25, the terms and provisions of this Lease and each other Operative
Document shall be binding upon and inure to the benefit of Lessor and Lessee and
their respective successors and permitted assigns.

 

27.9.                        Brokers.  Each party agrees to indemnify and hold
the other harmless from and against any and all claims, suits, damages, costs
and expenses (including, but not limited to reasonable attorney’s fees and
disbursements) asserted by any agent, broker or other third party for any
commission or compensation of any nature whatsoever based upon the lease of the
Aircraft, if such claim, damage, cost or expense arises out of any action or
alleged action by the indemnifying party, its employees or agents.  It is
understood and agreed between the parties that this Lease has been concluded by
direct negotiation without any intermediaries, agents or brokers (other than
professional advisors).  Each party hereby represents and warrants to the other
party that it has not paid, agreed to pay or caused to be paid directly or
indirectly in any form, any commission, percentage, contingent fee, brokerage or
other similar payments of any kind, in connection with the establishment or
operation of this Lease, to any Person.

 

27.10.                  Transaction Costs.  Whether or not the transactions
contemplated hereby are consummated, each party hereto agrees to pay its own
costs and expenses incurred in connection with the preparation, execution and
delivery of this Lease and any other documents delivered in connection herewith,
including without limitation the fees, expenses and disbursements of counsel,
except as otherwise expressly set forth herein.  In addition, Lessee shall be
solely responsible for (i) all costs, including reasonable attorneys’ fees and
disbursements, incurred in registering the Aircraft and an executed counterpart
of this Lease and the Lease Supplement in the State of Registration and any
other necessary jurisdiction, (ii) all costs, including reasonable attorneys’
fees and disbursements, incurred in connection with the de-registration of the
Aircraft from the Register or any other applicable Aeronautics Authority upon
the cancellation or termination of this Lease and (iii) payment to Lessor on
execution of this Lease of the Documentation Fee, which amount shall be
refundable if the transactions contemplated by this Lease are not consummated as
a result of any act or failure to act by Lessor.  Each of Lessor and Lessee
agrees to pay the reasonable costs and expenses (including attorneys’ fees and
disbursements) of the other party incurred in connection with the entering into
or giving or withholding of any future waiver, supplement or amendment or other
action with respect to the Lease or any other document delivered in connection
therewith that it may request, except in the case of an Event of Default in
which case all of such costs shall be at the expense of Lessee.

 

27.11.                  Time is of the Essence.  Time and strict and punctual
performance are of the essence with respect to each provision of this Lease.

 

27.12.                  Language.   This Lease is in the English language and
all notices, opinions, financial statements and other documents given under this
Lease shall be provided in the English language

 

27.13                     No Rights of Third Parties.  No third parties, other
than Indemnitees and Affiliates of Lessor, are intended to nor shall they be
deemed to have a right to (x) benefit from, or (y) seek to enforce, any of the
provisions of this Lease, and any enforcement by an Indemnitee shall be made by
and through Lessor, except as otherwise provided in Sections 18 or 19.

 

27.14.                  Delegation.  Lessor may delegate to any appropriately
licensed and/or experienced person(s) all or any of the rights, powers or
discretions vested in it by this Lease or any other Operative Document and any
such delegation may be made upon such terms and conditions as between such
person and Lessor as Lessor in its absolute discretion may determine.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

75

--------------------------------------------------------------------------------


 

27.15.                  Further Assurances.  Lessee shall from time to time do
and perform such other and further acts and execute and deliver any and all such
further instruments as may be required by law or reasonably requested in writing
by Lessor to establish, maintain and protect the rights and remedies of Lessor
and to carry out and effect the intent and purposes of this Lease and the other
Operative Documents.

 

27.16.                  Rights at Law.  Nothing contained in any Operative
Document shall be construed to limit in any way any right, power, remedy or
privilege of Lessor hereunder or under any other Operative Document or now or
hereafter existing at law or in equity.  Each and every right, power, remedy and
privilege of Lessor under the Operative Documents (i) shall be in addition to
and not in limitation of, or in substitution for, any other right, power, remedy
or privilege under any Operative Document or at law or in equity, (ii) may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by Lessor and (iii) shall be cumulative and not mutually
exclusive and the exercise of one shall not be deemed a waiver of the right to
exercise any other.

 

27.17.                  Confidentiality.

 

(a)                                  During the Lease Term the contents of this
Lease and the other Operative Documents and all Information shall remain
confidential and the parties hereto and their respective Affiliates will not
disclose the Information to any other Person without prior written consent of
the other party, which consent shall not be unreasonably withheld or delayed;
provided, that Lessor and Lessee may, without the consent of each other party,
disclose the Information in any of the following situations:

 

(i)                                     To directors, officers, employees,
permitted assigns and agents (such assigns and agents to agree in writing to be
bound by the provisions of this 27.17) of Lessor, Lessee or any Affiliate
(direct or indirect) of any of such parties; or

 

(ii)                                  To auditors, accountants or legal advisors
of Lessor, Lessee or any Affiliate (direct or indirect) of any of such parties;
or

 

(iii)                               To actual or potential lenders/Financing
Parties, purchasers or other permitted assigns of Lessor, Lessee or any
Affiliate of any of such parties, including but not limited to providing
financial information about Lessee to potential lenders/Financing Parties to,
and purchasers from, Lessor, provided that such potential lenders/Financing
Parties will agree in writing for the benefit of Lessee to keep such Information
confidential in a manner similar to the provisions hereunder and that their
access to Information is solely for purposes of evaluating an investment in a
Securitization or other financing of the Aircraft, or such purchaser provides to
Lessee a confidentiality agreement in a form reasonably acceptable to Lessee; or

 

(iv)                              To rating agencies with respect to ratings of
Lessor or a related Securitization; or

 

(v)                                 To such other parties as Lessor or Lessee
may reasonably believe to be required by law, by government regulation or order
(including, without limitation any regulation or order of a bank regulatory
agency), by subpoena or by any other legal process.

 

(b)                                 Notwithstanding any of the foregoing,
Information will not be considered confidential, and Lessor and Lessee and their
respective Affiliates may disclose any item of the Information without
restriction in any of the following circumstances, if such item:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

76

--------------------------------------------------------------------------------


 

(i)                                     is publicly available (either to the
general public or to any relevant trade or industry) prior to any party’s
receipt of it from another party hereto;

 

(ii)                                  is thereafter made publicly available
(either to the general public or to any relevant trade or industry) by another
party hereto or by a third party which is entitled to make such item publicly
available; or

 

(iii)                               was known to any party hereto on a
non-confidential basis prior to its disclosure to such party by another party
hereto.

 

27.18.                  Notices.  All notices provided for herein shall be in
writing and shall be deemed to have been given when delivered personally, when
telecopied, or if deposited in the mail, when received, to the addressees
appearing in Appendix 2B, Section 6 or to such other address as any party may
designate for itself by written notice to the other party or parties.

 

27.19.                  Section 1110.  The Lessee acknowledges that the Lessor
would not have entered into this Lease unless it had available to it the
benefits of a lessor under Section 1110 of Title 11 of the United States Code
(“Section 1110”).  The Lessee covenants and agrees with the Lessor that to
better ensure the availability of such benefits, the Lessee shall support any
motion, petition or application filed by the Lessor with any bankruptcy court
having jurisdiction over the Lessee, whereby the Lessor seeks recovery of
possession of the Aircraft under Section 1110 and shall not in any way oppose
such action by the Lessor unless the Lessee shall have complied with the
requirements of Section 1110 to be fulfilled in order to entitle the Lessee to
continue use and possession of the Aircraft under this Lease.  In the event
Section 1110 is amended, or it is repealed and another statute is enacted in
place thereof, the Lessor and the Lessee agree to amend this Lease and take such
other action (to the extent not inconsistent with this Lease) as the Lessor
reasonably deems necessary so as to afford to the Lessor the rights and benefits
as such amended or substituted statute confers upon owners and lessors of
aircraft similarly situated to the Lessor

 

27.20.                  No Future Documentation Fee.   Lessee and Lessor hereby
agree that, with respect to any additional aircraft delivered to Lessee from
Lessor on or prior to December 31, 2012, Lessee shall not be required to pay a
Documentation Fee.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

77

--------------------------------------------------------------------------------


 

28.                               CRAF PROGRAM.

 

28.1                           Commitment to CRAF.   So long as no Default or
Event of Default shall have occurred and be continuing, Lessee may use the
Aircraft in connection with contract solicitations by the Air Mobility Command
of the United States Government (“AMC”) and may transfer possession of the
Aircraft to the United States Government or any instrumentality or agency
thereof pursuant to the Civil Reserve Air Fleet Program authorized under 10
U.S.C. § 9511 et seq., or any substantially similar or substitute program
(hereafter, the “CRAF Program”), for a period not extending beyond the last day
of the Lease Term, provided that:  (i) the rights of the AMC or the recipient
under the CRAF Program shall be subject and subordinate to all the terms of this
Lease, including the right of Lessor to terminate this Lease and immediately
repossess the Aircraft following an Event of Default, (ii) Lessee shall remain
primarily liable for the performance of all the terms of this Lease to the same
extent as if such use or transfer had not occurred, and (iii) Lessee shall
promptly notify Lessor upon subjecting the Airframe or any Engine to the CRAF
Program in any contract year and provide Lessor with the name and address of the
Contracting Office Representative for the AMC to whom notice must be given in
connection with the enforcement of remedies under this Lease pursuant to
Article 24 hereof.  Lessee agrees to promptly notify Lessor in writing of the
transfer of possession of the Airframe and any Engine to the CRAF Program and of
any activation of the Airframe and any Engine under the CRAF Program.

 

28.2                           Indemnification by United States Government.
  Notwithstanding any other provision of this Lease requiring Lessee to maintain
insurance in respect of the Aircraft, Lessor agrees to accept, in lieu of
commercial insurance against any risk with respect to the Aircraft, insurance
provided by the FAA under Chapter 443 of Title 49 of the United States Code or
indemnification from the United States Government in favor of Lessor against
such risk in an amount which, when added to the amount of commercial or FAA
insurance against such risk maintained by Lessee (including permitted
self-insurance) with respect to the Aircraft, shall be at least equal to the
amount of insurance against such risk otherwise required by Article 19 of this
Lease, provided that Lessee shall promptly notify Lessor as to the existence of
such FAA insurance or United States Government indemnification and promptly
furnish to Lessor a copy of such FAA insurance or United States Government
indemnification agreement and a certificate of a firm of independent aircraft
insurance brokers of recognized standing and responsibility, appointed by
Lessee, certifying that such indemnification and other insurance maintained by
Lessee with respect to the Aircraft is in full compliance with all the
requirements of this Article 28 of this Lease.

 

28.3                           No Geographical Limits.   So long as the Aircraft
is operated pursuant to the CRAF Program pursuant to which the United States
Government has assumed liability for any damage, loss, destruction or failure to
return possession of the Aircraft and for injury to persons and damage to
property of others and all other liabilities and risks required to be insured
against pursuant to Article 19, there will be no limitation on the geographic
area in which the Aircraft may be operated pursuant to the CRAF Program.

 

28.4                           Notice of Default.   If an Event of Default
occurs under this Lease and Lessor elects to pursue its remedies under
Article 24 to terminate this Lease and repossess the Aircraft, Lessor will so
notify the United States Government by sending a written communication to that
effect to the following address:

 

Headquarters Air Mobility Command
AMC Contracting Office - DOYAI
402 Scott Drive, Unit 3A1
Scott Air Force Base, Illinois 62225-5302

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

78

--------------------------------------------------------------------------------


 

28.5                           Receipt of Payments.  So long as no Default or
Event of Default has occurred and is continuing, all payments received by Lessee
from the United States Government or any instrumentality or agency thereof for
the use and operation of the Aircraft under the CRAF Program will be paid over
to or retained by Lessee.  If a Default or an Event of Default has occurred and
is continuing, all payments received by Lessee from the United States Government
or any instrumentality or agency thereof for the use and operation of the
Aircraft under the CRAF Program shall be paid to Lessor and may be used by
Lessor to satisfy any obligations owing by Lessee under this Lease.  In
furtherance thereof, Lessee hereby assigns to Lessor, as security for the
performance of Lessee’s obligations hereunder, all of Lessee’s present and
future rights to payments from the United States Government or any
instrumentality or agency thereof for the use and operation of the Aircraft
under the CRAF Program.  On request by Lessor, Lessee shall at its sole expense
take all actions necessary to perfect Lessor’s rights and interests in respect
thereof, including, without limitation, compliance with the Assignment of Claims
Act, 31 U.S.C., Section 3727, and Lessee shall provide Lessor with a legal
opinion, in form and substance reasonably satisfactory to Lessor, as to the due
perfection of such assignment.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease to be duly
executed by their authorized representatives as of the 31st day of October,
2008.

 

HAWAIIAN AIRLINES, INC.

 

C.I.T. LEASING CORPORATION

Lessee

 

Lessor

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

TO THE EXTENT IF ANY THAT THIS DOCUMENT CONSTITUTES CHATTEL PAPER UNDER THE
UNIFORM COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE PERFECTED
THROUGH THE POSSESSION OF ANY ORIGINAL OR COPY HEREOF OTHER THAN THAT MARKED
“CHATTEL PAPER ORIGINAL”.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

80

--------------------------------------------------------------------------------

 

CHATTEL PAPER ORIGINAL

 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease to be duly
executed by their authorized representatives as of the 31st day of October,
2008.

 

HAWAIIAN AIRLINES, INC.

C.I.T. LEASING CORPORATION

Lessee

Lessor

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

TO THE EXTENT IF ANY THAT THIS DOCUMENT CONSTITUTES CHATTEL PAPER UNDER THE
UNIFORM COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE PERFECTED
THROUGH THE POSSESSION OF ANY ORIGINAL OR COPY HEREOF OTHER THAN THAT MARKED
“CHATTEL PAPER ORIGINAL”.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

Appendix 1

to Aircraft Lease Agreement

 

DEFINITIONS

 

Airbus Aircraft — New

 

“Acceptance Certificate” means the acceptance certificate executed and delivered
by Lessee to Lessor at Delivery in the form of Appendix 3.

 

“Additional Insureds” means the Indemnitees and each of them.

 

“Aeronautics Authority” means the FAA or such other governmental department,
bureau, commission or agency that under the Law of the State of Registration
shall from time to time have control or supervision of civil aviation in that
state or have jurisdiction over the registration, airworthiness, operation, or
other matters relating to, the Aircraft.

 

“Affiliate” means any other Person directly or indirectly controlling, directly
or indirectly controlled by or under direct or indirect common control with the
Person specified.

 

“After-Tax Basis” means, with respect to any indemnity or other amount (an
“Amount”) which is required by any Operative Document to be paid on an
“After-Tax Basis” by Lessee (or by any other Person under the Operative
Documents) to any Indemnitee (or to any other Person for the account or benefit
of any Indemnitee), payment of such Amount supplemented by a further payment or
payments that will, in the good faith determination of the Indemnitee, leave the
Indemnitee and its Affiliates with a net economic realisation equal to the
Amount, after considering the net amount of all Taxes imposed on any Indemnitee
with respect to the receipt or accrual of the Amount and such supplemental
payments.

 

“Agreed Option(s)” means a change to the Standard Specification by way of
Specification Change Notices (SCNs) or other changes agreed in writing among
Lessee, Lessor and Seller.

 

“Agreed Value” means, with respect to the Aircraft, the amount set forth in
Appendix 2B.

 

“Airbus Damages” has the meaning given in Section 8.9.

 

“Aircraft” means, as the context may require, the Airframe together with (i) the
Engines, whether or not installed on the Airframe, (ii) all Parts or components
thereof, (iii) spare parts or ancillary equipment or devices furnished with the
Airframe or the Engines under this Lease and subject to this Lease, (iv) all
items of equipment and other property, tangible and intangible, described in the
Detail Specification or in the Airframe Manufacturer’s Aircraft Inspection
Report (or “AIRS Report”) delivered on the Delivery Date and not otherwise
described in the preceding portions of this definition, (v) all Aircraft
Documents, and (vi) all substitutions, replacements and renewals of any and all
thereof.

 

“Aircraft Documents” means, whether in paper, photographic, digital, electronic
or other medium, (i) the manuals and records identified in the attachments to
the Acceptance Certificate hereto and all other records and documentation
pertaining to the Aircraft and delivered with the Aircraft on the Delivery Date
and (ii) all other Required Approvals, records and documentation generated
during the Lease Term that are related to the maintenance, inspections and
alterations, modifications and additions accomplished during the Lease Term with
respect to the Aircraft.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-1

--------------------------------------------------------------------------------


 

“Airframe” means the Airbus A330-200 aircraft (except for the Engines) as more
specifically described in the Lease Supplement, together with the APU, all
Landing Gear and any and all Parts, so long as the same shall be incorporated in
or installed on or attached to the Airframe or so long as title thereto shall
remain vested in Lessor in accordance with the terms of this Lease after removal
from the Airframe.

 

“Airworthiness Directive” or “AD” means any airworthiness directive issued by
the Certificating Authority, in addition to any airworthiness directive issued
by the Aeronautics Authority, each to the extent the same is applicable to the
Aircraft and/or any Item of Equipment.

 

“AMC” has the meaning given in Section 28.1.

 

“Appraisal Procedure” means a procedure to determine the monthly Fair Market
Rental Value determined by two (2) recognized independent aircraft appraisers,
one chosen by the Lessor and one chosen by the Lessee. If such appraisers cannot
agree on the Fair Market Rental Value within thirty (30) days after their
appointment, then a third recognized independent aircraft appraiser shall be
chosen by the mutual consent of such two appraisers, and the Fair Market Rental
Value shall be determined by the average of the appraisals submitted by the
three (3) appraisers (provided that the appraisal furthest from such average
shall not be counted in determining the Fair Market Value Rental). If either
Lessee or Lessor shall fail to appoint an appraiser by the date which is 120
days prior to the commencement of the Extension Term, or if such two appraisers
cannot agree on the amount of such appraisal and fail to appoint a third
appraiser by the date which is 90 days prior to the commencement of the
Extension Term, then either Lessee or Lessor may apply to any court having
jurisdiction to make such appointment.

 

“Approved Maintenance Organization” means a maintenance facility approved by the
FAA pursuant to FAR Part 145 for the performance of maintenance, testing,
inspection, repair, overhaul or modification on the Aircraft or any Item of
Equipment.

 

“APU” means the auxiliary power unit installed in the Airframe on the Delivery
Date, or any replacement thereof made pursuant to this Lease, together, in any
case, with any and all Parts which are from time to time incorporated in or
attached to such auxiliary power unit and any and all Parts removed therefrom
until replaced with Parts incorporated or attached to such auxiliary power unit.

 

“APU Cycle” means one complete continuous operation of the APU beginning at the
moment the APU is started and continuing until it subsequently shuts down.

 

“APU Hour” means each hour or part thereof, rounded to the nearest minute,
elapsing from the moment the APU is started to the moment when the APU is shut
down.

 

“APU Overhaul Reserve” means the then current balance of payments received from
Lessee and held by Lessor, net of disbursements, made pursuant to Appendix 2D,
Section “APU Overhaul Reserve”.

 

“Assumed Reference Rate” is the assumed Reference Rate appearing in Appendix 2B,
Section 1.2(a).

 

“Base Year Dollars” means the value of Dollars in January 2007.

 

“Basic Rent” shall mean the rent payable for the Aircraft for each Rent Period
under this Lease in the amount determined in Appendix 2B, Section 1.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-2

--------------------------------------------------------------------------------


 

“BFE” means any equipment defined as buyer-furnished equipment under Seller’s
standard specification and/or which is to be provided to the Seller for
incorporation into the Aircraft regardless of whether such equipment is provided
by or for and on behalf of Lessor as buyer-furnished equipment or provided by
Seller at the direction of Lessor as seller-purchased equipment, seller-supplied
or seller-furnished equipment.

 

“Business Day” means (a) in the case of payments under this Lease or any
Operative Document, any day (other than Saturday or Sunday) on which banks are
open for business in New York, United States of America; and (b) in all other
cases, any day (other than Saturday or Sunday) on which banks are open for
business in New York, United States of America, the State of Registration and if
different from the State of Registration, the Lessee’s State of Organization.

 

“C-Check” means with respect to the Aircraft, the accomplishment of Tasks that,
at the time of such check, would require accomplishment prior to the next due
c-check based upon the interval for each such Task in the MPD, and where such
Tasks are controlled by Flight Hours, Cycles and/or calendar time, as applicable
to each such Task and (ii) the rectification of each defect discovered during
the accomplishment of such Tasks.

 

“Cape Town Convention” means, together, the official English text of each of the
Convention on International Interests in Mobile Equipment (the “Convention”) and
the Protocol thereto on Matters Specific to Aircraft Equipment (the “Protocol”)
each as opened for signature on 16 November 2001 at Cape Town, South Africa.

 

“Certificating Authority” means the EASA.

 

“Certificating Authority Form” means an EASA Form One or an FAA Form 8130-3 or
any successor to either such forms.

 

“Citizen of the United States” has the meaning set forth in
Section 40102(a)(15)(c) of the Title 49 of the United States Code.

 

“Claims” means any and all claims, damages, losses, liabilities, demands, suits,
judgments, causes of action, legal proceedings, whether civil or criminal,
penalties, fines and other sanctions, and any reasonable attorney’s fees and
other reasonable costs and expenses in connection therewith or in establishing
the right to indemnification hereunder, including any of the foregoing arising
or imposed with or without the fault or negligence of any Indemnitee (whether
passive or active) or under the doctrine of strict or absolute liability.

 

“CRAF Program” has the meaning given in Section 28.1.

 

“Customization Options Payment” has the meaning given in Appendix 2B, Section 1.

 

“Cycle” means one take-off and landing of the Aircraft (or in respect of any
Engine, Landing Gear, or Part, an aircraft on which such Engine, Landing Gear,
or Part is (or was) then currently installed).

 

“Default” means any event, condition or circumstance which, with the lapse of
time and/or the giving of notice and/or determination of materiality and/or
fulfilment of any other condition stipulated herein (or any combination of the
foregoing) would constitute an Event of Default.

 

“Delivery” means the delivery of the Aircraft by Lessor to Lessee in accordance
with this Lease and which shall be evidenced by execution and delivery of the
Lease Supplement and the Acceptance Certificate.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-3

--------------------------------------------------------------------------------


 

“Delivery Date” means the date on which Delivery occurs.

 

“Delivery Location” means the premises of the Airframe Manufacturer in Toulouse,
France.

 

“Delivery Reference Date” means the date that is the third (3rd) Business Day
prior to the Delivery Date and which shall be specified in the Acceptance
Certificate.

 

“Delivery Reference Rate” means the Reference Rate in effect three (3) Business
Days prior to the Delivery Date and which shall be specified in the Acceptance
Certificate.

 

“Detail Specification” means the Standard Specification as the same has been
modified by Agreed Options in accordance with the Lease.

 

“Discount Rate” means the rate per annum equal to LIBOR plus two hundred fifty
(250) basis points.

 

“Documentation Fee” means the fee to be paid from Lessee to Lessor in the amount
set forth in Appendix 2B, Section 7, with respect to Lessor’s documentation fee
for aircraft lease transactions.

 

“Documents Loss” means the loss or destruction of the Aircraft Documents or any
of them.

 

“Dollars” or “$” means the lawful currency of the U.S.

 

“EASA” means the European Aviation Safety Agency, an agency of the European
Union having responsibility for aviation safety, regulation and oversight of
member states of the European Union, or any Person, governmental department,
bureau, commission or agency succeeding to the functions of the European
Aviation Safety Agency.

 

“Engine(s)” means each of the engines identified in the Lease Supplement, or any
replacement of any thereof made pursuant to this Lease, together, in any case,
with any and all Parts which are from time to time incorporated in or attached
to any such Engine and any and all Parts removed therefrom.

 

“Engine Agreed Value” means, with respect to each Engine when not installed on
the Airframe, the amount set forth in Appendix 2B, Section 4.3.

 

“Engine Life Limited Parts Reserve” means the then current balance of payments
received from Lessee and held by Lessor, net of disbursements, made pursuant to
Appendix 2D, Section “Engine Life Limited Parts Reserve”.

 

“Engine Loss” means the occurrence of (a) an Event of Loss with respect to an
Engine only (whether or not installed on the Airframe) or (b) any divestiture or
impairment of title of Lessor to an Engine as a result of the installation of
such Engine on any other airframe.

 

“Engine Restoration” means any engine shop visit having a workscope that at a
minimum, includes a complete refurbishment or full overhaul of the high pressure
turbine and combustion section of the relevant Engine, accomplished in
accordance with the Engine Manufacturer’s Engine Management Programme applicable
to the Engine.

 

“Engine Restoration Reserve” means the then current balance of payments received
from Lessee and held by Lessor, net of disbursements, made pursuant to Appendix
2D, Section “Engine Restoration Reserve”.

 

“Escalation” means the application of the revision formula set forth in Appendix
2C to an amount stated in Base Year Dollars and the product resulting from such
application being added to the

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-4

--------------------------------------------------------------------------------


 

originally stated amount, provided that escalation from January, 2007 to the
Delivery Date shall not exceed an average rate of 3.50% per annum, compounded,
such amount to be prorated for the calendar year within which Delivery occurs.

 

“European Union” or “EU” means the union of countries established pursuant to
the Treaty of Maastricht, which came into effect on November 1, 1993, as amended
by the Treaty of Amsterdam, which came into effect on May 1, 1999, and the
Treaty of Nice signed on February 26, 2001, and as may be amended from time to
time.

 

“Event of Default” means those events and circumstances listed in Article 23.

 

“Event of Loss” means, with respect to any Item of Equipment (excluding Parts),
any of the following events:

 

(a)           the agreed, actual, arranged, compromised or constructive total
loss of such Item (including any damage to the same which results in an
insurance settlement on the basis of a total loss, or requisition for use or
hire of the same which results in an insurance settlement on the basis of a
total loss); or

 

(b)           the destruction or damage that permanently renders such Item to be
unfit for normal use for any reason whatsoever; or

 

(c)           theft, hijacking, disappearance or requisition for use or hire of
such property which deprives Lessee of possession and/or use of such property
for a period in excess of 180 consecutive days, other than a requisition of use
(but not title) by the U.S. Government or any agency or instrumentality thereof
which bears the full faith and credit of the U.S. Government (it being
understood that activation of the Aircraft under CRAF is not to be regarded as a
“confiscation, condemnation, seizure or requisition for use of hire”); or

 

(d)           the confiscation, condemnation, or seizure, or requisition of
title or other compulsory acquisition of title for any reason, of such property
by any Governmental Authority other than the federal government of the US or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the US; or

 

(e)           the confiscation, condemnation, or seizure or requisition for use
or hire of the Airframe or the deprivation of the possession or use of the
Airframe as a result of any law or other action by the Aeronautics Authority or
any Governmental Authority (other than where the same amounts to the
circumstances provided in clause (d)), for a period of one hundred twenty (120)
consecutive days, or for such longer period, up to a maximum of one hundred
twenty (120) additional consecutive days, so long as Lessee is diligently
attempting to bring the Airframe into conformity with such law or other action;
or

 

(f)            any other case which by subsequent agreement Lessor and Lessee
may deem, with the agreement of the insurers, to be an Event of Loss.

 

An Event of Loss with respect to the Aircraft shall be deemed to have occurred
if an Event of Loss occurs with respect to the Airframe.

 

“Event of Loss Proceeds” means the proceeds of any insurance required to be
maintained by Lessee hereunder, or any compensation or similar payment arising,
in respect of an Event of Loss.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-5

--------------------------------------------------------------------------------


 

“Excluded Tax” means any Tax to the extent excluded by Section 21.1(b) of the
Lease from Lessee’s tax indemnity obligations under Section 21.1(a) of the
Lease.

 

“Excusable Delay” means any delay in Delivery not occasioned by the fault or
negligence of Lessor and/or due to or arising from Lessor’s reasonable control
including, without limitation, (i) acts of God or the public enemy, natural
disasters, civil war, insurrection or riots, quarantine restrictions, strikes,
lockouts, or labour stoppages and/or (ii) fires, floods, explosions,
earthquakes, epidemics or serious accidents, and/or (iii) delays relating to or
arising out of Seller’s failure to deliver the Aircraft to Lessor.

 

“FAA” means the United States Federal Aviation Administration and/or the
Administrator of the United States Federal Aviation Administration, or any
Person, governmental department, bureau, commission or agency succeeding to the
functions of either of the foregoing.

 

“FAA Requirements” means, as applicable to the Aircraft, any of the regulations,
rules, or decisions of, or governing, the FAA.

 

“Fair Market Rental Value” means the monthly Basic Rent obtainable in cash in an
arms-length lease (for the Extension Term) between an informed and willing
Lessee (under no compulsion to lease) and an informed and willing Lessor (under
no compunction to lease), and shall be determined on the assumption that the
Aircraft is in the United States of America, available for use by Lessee and in
the condition required by and otherwise in compliance with the terms and
conditions of this Lease.

 

“FAR” means the Federal Aviation Regulations as set forth in Title 14 of the
United States Code of Federal Regulations, Chapter 1 (Parts 1 - 199).

 

“Final Check” means the C-Check and the 6 Year HMV Check and 12 Year HMV Check,
each if due within the intervals set forth in Section 3.1 (Airframe) of Appendix
2E (Return Conditions) hereof (or as such intervals may be increased or
decreased as set forth in the MPD), to be accomplished by Lessee immediately
prior to the redelivery of the Aircraft to Lessor as more specifically described
in Section 3.1 of Appendix 2E hereof.

 

“Financing Party” means any Person or Persons, from time to time notified by
Lessor to Lessee, from whom financing for the acquisition or continued ownership
of the Aircraft by Lessor has been obtained and/or in whose favor or for whose
benefit security over the Aircraft has been granted by Lessor any Security
Agent, Security Trustee, servicer, lender and/or financial guarantor.

 

“Flight Hour” means each hour or fraction thereof, measured to two decimal
places, elapsing from the moment the wheels of the Airframe (or in respect of
any Engine, Landing Gear, or Part, an aircraft on which such Engine, Landing
Gear, or Part is (or was) then currently installed) leave the ground on take-off
to the moment when the wheels of the Airframe (or such aircraft on which an
Engine, Landing Gear, or Part is (or was) then currently installed) touch the
ground on landing.

 

“GAAP” means (i) generally accepted accounting principles as set forth in the
statements of financial accounting standards issued by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or
(ii) International Financial Reporting Standards and International Accounting
Standards (and interpretations thereof) published by the International
Accounting Standards Board, as in effect at the relevant time, and applied on a
basis consistent with prior periods except as may be disclosed in the pertinent
Person’s financial statements.

 

“Governmental Authority” means and includes (whether having a distinct legal
personality or not) (a) any national government, political subdivision thereof,
or local jurisdiction therein, (b) any board, commission, department, division,
organ, instrumentality, court or agency of any entity referred to in

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-6

--------------------------------------------------------------------------------


 

(a) above, however constituted, and (c) any association, organization or
institution (international or otherwise) of which any entity mentioned in (a) or
(b) above is a member or to whose jurisdiction any thereof is subject or in
whose activities any thereof is a participant.

 

“Holdings” means Hawaiian Holdings, Inc., a Delaware corporation and the parent
of Lessee.

 

“I.A.T.A.” means the International Air Transport Association.

 

“Indemnified Tax” means any Tax for which Lessee has an obligation of indemnity
pursuant to Article 21 of the Lease and does not include any Excluded Tax.

 

“Indemnitee” means Lessor, any Financing Party, and their respective Affiliates,
officers, directors, shareholders, members, managers, partners, duly authorized
agents, employees, and their respective successors and assigns.

 

“Information” means the terms and conditions of this Lease and any other
Operative Document and any other information delivered to any party to this
Lease in connection with this Lease or any Operative Document.

 

“Insurances” means any and all contracts or policies of insurance (or
reinsurance) required to be maintained from time to time under this Lease.

 

“International Registry” or “IR” means the International Registry of Mobile
Assets organized pursuant to the Cape Town Convention.

 

“Item of Equipment” or “Item” means individually or collectively, as the context
requires, the Aircraft, the Airframe and any of the Engines, any Landing Gear,
the APU and any of the Parts, whether or not installed in or attached to the
Aircraft or the Airframe.

 

“Landing Gear” means the complete strut assembly of each landing gear installed
on the Airframe on the Delivery Date (or any replacement for any such landing
gear made pursuant to the terms of this Lease) and shall consist of the inner
and outer cylinders of the main landing gear and the nose landing gear,
including the truck assembly and axles of such landing gear.

 

“Landing Gear Overhaul Reserve” means the then current balance of payments
received from Lessee and held by Lessor, net of disbursements, made pursuant to
Appendix 2D, Section “Landing Gear Overhaul Reserve”.

 

“Law” means and includes (a) any statute, decree, constitution, regulation,
rule, order, judgment, AD or other directive of any Governmental Authority;
(b) any treaty, pact, compact or other agreement to which any Governmental
Authority is a party; (c) any judicial or administrative interpretation or
application of any Law described in (a) or (b) above; and (d) any amendment or
revision of any of the foregoing.

 

“Lease” means this Aircraft Lease Agreement, including all appendices, exhibits
and schedules hereto, as the same may be amended from time to time.

 

“Lease Supplement” means the lease supplement dated the Delivery Date in the
form of Appendix 4.

 

“Lease Term” means the period appearing in Appendix 2A which otherwise commences
on the Delivery Date and ends on the Termination Date.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-7

--------------------------------------------------------------------------------


 

“Lessee’s Actual Cost” means Lessee’s cost incurred in performing an Obligation
under this Lease, determined as follows:  (i) if Lessee elects that such
obligation be performed by a third party, then Lessee’s Actual Cost shall be the
actual charges, including shipping, freight and handling charges, of such third
party charged to and paid by Lessee (but excluding shipping and freight charges
and mark-ups, handling charges or overhead added by Lessee), and (ii) if Lessee
elects that such obligation be performed by Lessee, then Lessee’s Actual Cost
shall be Fifty Dollars ($50.00) per labor hour (the “Labor Rate”) plus Lessee’s
direct cost for materials and services provided by third parties without
mark-ups, handling charges or overhead added to such third-party charges by
Lessee. The Labor Rate set forth in the preceding sentence shall be increased
for inflation on 1 June of each calendar year after execution of the Lease
(beginning June 1, 2009) by a percentage amount equal to three percent (3%) by
adding: (x) the product of the then current Labor Rate multiplied by the value
of (.03), and (y) the then current Labor Rate, as the same has been increased in
accordance with this paragraph.

 

“Lessor’s Lien” means:

 

(i)             the rights of Lessor, Financing Party or any other person or
entity having an ownership, mortgage or security interest in the Aircraft or
this Lease which has been granted or conveyed by Lessor; and

 

(ii)          Liens which result from claims against Lessor or Lender that are
not to be paid or indemnified against by Lessee under this Lease.

 

“LIBOR” means, for any period, the three-month rate of interest per annum at
which deposits in Dollars are offered to major banks in the London interbank
market at approximately 11:00 a.m. (London time) three (3) Business Days before
the first day of such period, as reported by the Reuters Screen LIBOR01
Page 3750 (or such other page as may replace such page on such system for the
purpose of reporting London Interbank Offered Rates of major banks) under the
heading for British Bankers Association Interest Settlement Rates in the column
designated “USD” (U.S. Dollar).

 

“Lien” means any mortgage, charge, pledge, lien, hypothecation, lease, title
retention, assignment, trust arrangement, right of possession or detention or
security interest of any kind, howsoever created or arising.

 

“Life Limited Part” or “LLP” means any Part that has a pre-determined life limit
mandated by the Manufacturer, the Certificating Authority, the Aeronautics
Authority or any other applicable Governmental Authority, which requires any
such Part to be discarded upon reaching such life limit.

 

“Lost Documents” means Aircraft Documents that have suffered a Documents Loss.

 

“Maintenance Check(s)” means the 6 Year HMV Check and 12 Year HMV Check
performed or to be performed on the Airframe, any Engine Restoration performed
or to be performed on an Engine, any Engine LLP replacement or any Overhaul
performed or to be performed on any Landing Gear or the APU.

 

“Maintenance Program” mean Lessee’s maintenance program (as approved by the
Aeronautics Authority) for the Aircraft encompassing scheduled maintenance,
condition monitored maintenance and on-condition maintenance of the Aircraft and
each Item of Equipment.

 

“Maintenance Reserve Claim” means any claim by Lessee for payment by Lessor from
the applicable Maintenance Reserves of Reimbursable Expenses following
completion by Lessee of a Maintenance Check.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-8

--------------------------------------------------------------------------------


 

“Maintenance Reserve(s)” means, collectively, the then current balance of
payments received from Lessee and held by Lessor, net of disbursements, made
pursuant to the terms of Appendix 2C to the 6 Year HMV Check Airframe Reserve,
12 Year HMV Check Airframe Reserve, Engine Restoration Reserves, Engine Life
Limited Parts Reserves, Landing Gear Overhaul Reserve and APU Overhaul Reserve.

 

“Manufacturer” means, in the case of the Airframe, Seller, in the case of the
Engines, Rolls-Royce plc, and in the case of any Item of Equipment, the
manufacturer of such Item of Equipment.

 

“Manufacturer’s Repair Manual” means the most current revision of the respective
(i) maintenance, repair or overhaul manual or (ii) the structural repair manual,
each issued by the Manufacturer and applicable to the maintenance performed on
the Aircraft or any Item of Equipment.

 

“Modified Accelerated Cost Reduction System” or “MACRS” means that category
under Section 168 of the United States Internal Revenue Code of 1986.

 

“Mortgage Convention” means the Convention for the International Recognition of
Rights in Aircraft, signed (ad referendum) at Geneva, Switzerland, on June 19,
1948, and amended from time to time, but excluding the terms of any adhesion
thereto or ratification thereof containing reservations to which the United
States of America does not accede.

 

“MPD” means the Airframe Manufacturer’s Maintenance Planning Document, as
revised from time to time to include all revisions up to and including the then
most current revision issued by the Airframe Manufacturer.

 

“Net Event of Loss Proceeds” means any Event of Loss Proceeds actually received
by Lessor (or such other person entitled to receipt thereof), less any expenses
(including attorney’s fees and costs) and/or Taxes incurred by Lessor (or any
other relevant Person) in connection with the collection or receipt of such
funds.

 

“Obligations” means all of Lessee’s obligations, liabilities and agreements now
existing or hereafter arising under any Operative Document.

 

“Operative Document(s)” means, either collectively or individually as the
context requires, this Lease, the Lease Supplement, the Acceptance Certificate,
the Participation Agreement, any warranty assignment, acknowledgment and consent
and any and all other documents, instruments and agreements entered into in
connection with any of the foregoing and to which Lessee is a party.

 

“Outside Delivery Date” means the date that is specified in Appendix 2A.

 

“Overhaul” means:

 

(i)            with respect to any Landing Gear, Engine module or Part, the
complete refurbishment or major restoration of such Landing Gear, Engine module
or Part in accordance with the overhaul or restoration procedures in the
respective Manufacturer’s Repair Manual for such Landing Gear, Engine module or
Part, the extent of which refurbishes or restores such Landing Gear, Engine
module or Part, as applicable, to a “zero time since overhaul” condition in
accordance with such Manufacturer’s Repair Manual;

 

(ii)           with respect to the APU, the complete refurbishment or
restoration of the compressor, combustion section and turbine of the APU
pursuant to the procedures set forth in the Manufacturer’s Repair Manual; and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-9

--------------------------------------------------------------------------------

 

(iii)          with respect to any Engine, an Engine Restoration.

 

“Part(s)” means all appliances, components, parts, instruments, appurtenances,
accessories, furnishings, seats, BFE and other equipment and additions of
whatever nature (other than Engines, the APU, any Landing Gear, and any
temporary replacement parts installed pursuant to Article 12 of the Lease),
which may from time to time be incorporated or installed in or attached to any
Item of Equipment or which have been removed therefrom, but which remain
associated with and/or form part of the Aircraft or any Item of Equipment
pursuant to the terms of the Lease.

 

“Participation Agreement” means the agreement in the form of Appendix 5.

 

“Past Due Rate” means the lesser of (i) the rate per annum equal to LIBOR plus
two hundred (200) basis points, and (ii) the maximum rate permitted by
applicable Law.

 

“Payment Default” means a Default by Lessee with respect to any payment due
Lessor from Lessee pursuant to any Operative Document.

 

“Permitted Sublease” means any sublease of the Aircraft to a Permitted Sublessee
permitted under the terms and subject to the conditions of this Lease.

 

“Permitted Sublessee” means a Person:

 

(a)           which is a commercial passenger air carrier that holds the
requisite licenses and approvals for the maintenance and operation of the
Aircraft; and

 

(b)           with respect to which, at the time such Person becomes a Permitted
Sublessee pursuant to the terms and conditions of this Lease and for the term of
any Permitted Sublease to which such Permitted Sublessee is a party, no
proceeding is pending or shall be instituted in connection with any insolvency,
bankruptcy, reorganization, examinership, administration, liquidation,
moratorium or other laws affecting the enforcement of creditors’ rights
generally; and

 

(c)           that is expressly consented to in writing by Lessor, which consent
shall not be unreasonably withheld or delayed.

 

“Person” means an individual, general partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company or limited partnership, Governmental Authority or other entity
of whatever nature.

 

“Purchase Agreement” means that certain Purchase Agreement, dated as of June 29,
2006 between Lessor and Seller, as amended from time to time, pursuant to which
Lessor has agreed to purchase the Aircraft from Seller.

 

“Redelivery Location” means such airport in the Pacific or Mountain Time zones
of the continental United States of America, as may be agreed in writing by
Lessor and Lessee prior to the Scheduled Termination Date for Return of the
Aircraft, or in the absence of such agreement, at such airport in the Pacific or
Mountain Time zones of the continental United States of America as Lessor shall
notify Lessee in writing.

 

“Reference Rate” means the relevant “Treasury Rate” which is the rate per annum
equal to the yield for each of the U.S. Treasury Securities that matures nearest
to the tenth (10th) anniversary of the determined Delivery Date, as reported for
the Reuters Page 5 closing information shown on the following Business Day on
Page 233 (or such replacement page) of the information ordinarily provided by
Reuters America, or if such report or screen is unavailable, in The Wall Street
Journal

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-10

--------------------------------------------------------------------------------


 

under the heading “Treasury Bonds, Notes & Bills” (and the subheading of “Ask
Yld.” under “Govt. Bonds & Notes”).

 

“Register” means the registry of aircraft which is maintained in the State of
Registration by the Aeronautics Authority having authority with respect to the
registration of the Aircraft.

 

“Reimbursable Event” means, subject to the provisions and exclusions of Appendix
2D, the completion by Lessee during the Lease Term of a Maintenance Check or the
replacement of any Engine Life Limited Parts.

 

“Reimbursable Expenses” means, as the context requires, any or all of the 6 Year
HMV Check Reimbursable Expenses, 12 Year HMV Check Reimbursable Expenses, Engine
Restoration Reimbursable Expenses, Engine Life Limited Parts Reimbursable
Expenses, Landing Gear Overhaul Reimbursable Expenses and APU Overhaul
Reimbursable Expenses, each as such terms are defined in Appendix 2D.

 

“Related Lease(s)” means any and all leases of aircraft between Lessor or any
Affiliate of Lessor, or trustee on behalf of Lessor or any Affiliate of Lessor,
as lessor, and Lessee or any Affiliate of Lessee, as lessee, whether such leases
may be construed to be “true” leases or otherwise.

 

“Related Lease Event of Default” means, in relation to any Related Lease, any
breach or default of Lessee’s obligations thereunder which, with the lapse of
time or the giving of notice, or both, would constitute an “event of default” or
similar event however termed thereunder under which the party to whom such
obligations are owing would have the right to exercise remedies including the
termination or cancellation of the Related Lease.

 

“Related Loan(s)” means any and all loans by Lessor or any Affiliate of Lessor,
or trustee on behalf of Lessor or any Affiliate of Lessor to Lessee or any
Affiliate of Lessee.

 

“Related Loan Event of Default” means, in relation to any Related Loan, any
breach or default of Lessee’s obligations thereunder which, with the lapse of
time or the giving of notice, or both, would constitute an “event of default” or
similar event however termed thereunder under which the party to whom such
obligations are owing would have the right to exercise remedies.

 

“Related Obligations” means the obligations, liabilities and agreements now
existing or hereafter arising of Lessee or any Affiliate of Lessee under any
Related Lease or Related Loan.

 

“Rent” means Basic Rent and Supplemental Rent payable pursuant to this Lease.

 

“Rent Payment Date” means the first day of each Rent Period of the Lease Term
and which is the date on which payment of Basic Rent is due and payable.

 

“Rent Period” means the period commencing on and including the Delivery Date and
ending on and including the last day of the calendar month in which the Delivery
Date occurs and each of the consecutive calendar monthly periods thereafter
throughout the Lease Term, provided that the final Rent Period of the Lease Term
may consist of less than a calendar month if this Lease expires, terminates or
is cancelled effective as of or on a date other than the last day of a calendar
month.

 

“Required Approval” means evidence documenting approval by the respective
Airframe or Engine Manufacturer (as applicable) and the Certificating Authority
with respect to (i) any repair to the Airframe or any Engine, where the
accomplishment of such repair does not conform with the repair procedures set
forth in the Manufacturer’s Repair Manual and (ii) any alteration or
modification of the Airframe or any Engine.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-11

--------------------------------------------------------------------------------


 

“Return” means the return of the Aircraft and all Items of Equipment to Lessor
pursuant to and in accordance with Article 22 and the other provisions of this
Lease.

 

“Return Acceptance Certificate” means the certificate substantially in the form
of Appendix 7 to be executed and delivered by Lessor and Lessee at Return.

 

“6 Year HMV Check” means a maintenance inspection (and rectification of defects
discovered during such inspection) that as a minimum includes (a) the next due
C-Check and (b) each Task that has (i) an initial interval of six (6) years as
set forth in the MPD, and (ii) a repetitive interval of six (6) years.

 

“6 Year HMV Check Airframe Reserve” shall each have the meaning set forth in
Exhibit C hereto.

 

“Scheduled Delivery Date” means the delivery month identified in Appendix 2A
and, when known following receipt of notice by Lessor from the Seller, the day
during such month (or such other date) Lessor expects to take delivery of the
Aircraft from Seller, as the same is notified by Lessor to Lessee.

 

“Scheduled Termination Date” means the day on which the Lease Term is scheduled
to expire (as provided in Appendix 2A and as such Lease Term may be extended by
the Extension Term), and which may be independent from the Termination Date as
provided in the definition of such term.

 

“SEC” means the Securities and Exchange Commission of the United States of
America, or any Governmental Authority succeeding to the functions of the
Securities and Exchange Commission.

 

“Security Agent” means such Person, as notified by Lessor to Lessee, who will
act as security agent for and on behalf of any Financing Party in relation to
any financing arrangements to be entered into in respect of the Aircraft.

 

“Security Deposit” means (i) the cash security deposited with Lessor pursuant to
Section 4.1 and Section 2 of Appendix 2B; plus (ii) any additional amounts
Lessee is required to pay Lessor from time-to-time after execution of this Lease
in accordance with Section 2 of Appendix 2B; less (iii) any amounts applied or
utilized by Lessor in accordance with the provisions of Sections 4.3.

 

“Security Trustee” means such Person, as notified by Lessor to Lessee, who will
act as security trustee for and on behalf of any Financing Parties in relation
to any security to be granted over the Aircraft as a result of a financing
thereof.

 

“Seller” means Airbus S.A.S., or an Affiliate that will sell and deliver title
to the Aircraft to Lessor on the Delivery Date.

 

“Standard Specification” means the A330-200 Standard Specification G.000.02000
Issue 4.2 dated 12 July 2005.

 

“State of Organization” means the country and/or state under which Laws a Person
is organized and existing, or, with respect to Lessor and Lessee, the country
and/or state identified on the first page of this Lease.

 

“State of Registration” means the United States of America.

 

“Subsidiary” means, as to any Person, any other Person of which at least a
majority of the voting stock (or equivalent equity interests) is owned or
controlled by such first Person or by one or more other Subsidiaries.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-12

--------------------------------------------------------------------------------


 

“Supplemental Rent” means all amounts, liabilities and obligations (other than
Basic Rent and payments in respect of Maintenance Reserves) which Lessee assumes
or agrees to pay to Lessor under this Lease, including without limitation, and
to the extent permitted by applicable Law, interest at the Past Due Rate
calculated on any:  (i) part of any installment of Basic Rent not paid on the
Rent Payment Date for the period the same remains unpaid and (ii) Supplemental
Rent or Maintenance Reserves not paid when due hereunder, until the same is
paid.

 

“10 Year HMV Check” means a maintenance inspection (and rectification of defects
discovered during such inspection) that as a minimum includes (a) the next due
C-Check, and (b) each Task that has an initial interval of ten (10) years as set
forth in the MPD. In the event the EASA and the FAA does not approve an
escalation in the MPD from the current 10 Year HMV Check to a 12 Year HMV Check,
then all references to the 12 Year HMV Check shall mean the 10 Year HMV Check as
described herein. If the 10 Year HMV Check is escalated to a 12 Year HMV Check
in the MPD and approved as such by the EASA and the FAA, then this definition
will not be applicable.

 

“12 Year HMV Check” means a maintenance inspection (and rectification of defects
discovered during such inspection) that as a minimum includes (a) the next due
C-Check, and (b) each Task that has (i) a repetitive inspection interval of six
(6) years as set forth in the MPD, and (ii) an initial interval of twelve (12)
years as set forth in the MPD. In the event the EASA and the FAA does not
approve an escalation in the MPD from the current 10 Year HMV Check to a 12 Year
HMV Check, then all references to the 12 Year HMV Check shall mean the 10 Year
HMV Check.

 

“12 Year HMV Check Airframe Reserve” shall each have the meaning set forth in
Exhibit C hereto.

 

“Task(s)” means each inspection or other requirement set forth in the MPD that
(a) has a repetitive interval designated by a letter or combination of a letter
and a number, or (b) is based upon (i) the accumulation of Flight Hours and/or
Cycles, or (ii) the accumulation of APU Hours and/or APU Cycles, or (iii) an
elapsed number of calendar days, months and/or years.

 

“Tax(es)” means any taxes (including, without limitation, sales, use, business,
gross or net income, personal property, license, documentation, transfer,
import, export, fuel, leasing, occupational, VAT, excess profits, excise, gross
or net receipts, franchise, stamp, environmental and other taxes), levies,
imposts, withholdings, fees, assessments, duties and other charges of any
nature, and any penalties, fines, additions to tax, interest or other charges
related thereto which are imposed by any Governmental Authority or other taxing
authority in any jurisdiction or by any international or multinational taxing or
regulatory authority.

 

“Termination Date” means:

 

(i)            the Scheduled Termination Date if Return is completed on the
Scheduled Termination Date (taking into account, if applicable, the Extension
Term); or

 

(ii)           the date, if other than the Scheduled Termination Date, of
Lessee’s Return of the Aircraft with all Obligations then due for performance
having been performed; or

 

(iii)          the date on which this Lease terminates in accordance with
Section 8.3; or

 

(iv)          the date on which this Lease terminates in accordance with
Section 20.3 following the occurrence of an Event of Loss with respect to the
Aircraft or the Airframe following Delivery; or

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-13

--------------------------------------------------------------------------------


 

(v)           the date on which this Lease is cancelled or terminated pursuant
to Article 24 following the occurrence of an Event of Default.

 

“Time Controlled Part” means any Item of Equipment, including any Life Limited
Part, having a Task applicable to it based upon a predetermined time limit or
interval in accordance with the MPD and/or any requirement of the Manufacturer
of such Item of Equipment, the Maintenance Program, the Certificating Authority
or the Aeronautics Authority, to the extent such Task requires such Item of
Equipment to be discarded, overhauled, or re-certified upon reaching such time
limit or interval.

 

“U.S.” or “U.S.A.” means the United States of America.

 

“U.S. Air Carrier” means any United States air carrier as to which there is in
force a certificate issued pursuant to Section 41102(a) of the Federal Aviation
Act, and holding an air carrier operating certificate issued by the Secretary of
Transportation pursuant to chapter 447 of title 49 of the U.S. Code (or the
equivalent authority issued by the Civil Aeronautics Board under the predecessor
regulatory laws, rules and regulations) for aircraft capable of carrying 10 or
more individuals or 6,000 pounds or more of cargo or which may operate as an air
carrier by certification or otherwise under any successor or substitute
provisions therefor.

 

“VAT” means any Tax that is, or is in the nature of, a value added, turnover,
sales, use, rental, leasing, services, goods and services, consumption, or
transaction privilege Tax.

 

“Watch Item” means any discrepancy requiring further inspection of the Aircraft
or applicable Item of Equipment following the Termination Date, where such
additional inspection shall be required prior to the later of the accumulation
of (i) six thousand (6,000) Flight Hours, (ii) one thousand two hundred (1,200)
Cycles, or (iii) eighteen (18) months, as applicable.

 

“Wet Lease(s)” means any arrangement whereby Lessee agrees to furnish the
Aircraft to a third party pursuant to which (i) Lessee shall at all times
maintain full operational, technical and navigational control and maintenance
oversight of the Aircraft, (ii) the Aircraft shall be operated solely by
employees of Lessee possessing all current appropriate Aeronautics Authority
certificates and licenses (it is understood that cabin attendants need not be
regular employees of Lessee), (iii) the insurance required to be maintained by
Lessee under the Lease shall remain in full force and effect (provided that such
insurance with respect to legal liabilities for passenger and cargo may be on a
contingent basis for the duration of any such arrangement as long as such third
party under such arrangement maintains primary coverage for such insurance in
favor of Lessor, Lessee, and any Indemnitee and Additional Insureds in
accordance and strict compliance with the terms, conditions, and requirements of
this Lease, evidence of which in the form of a certificate of insurance and
letter of undertaking from the brokers of such third party under such
arrangement shall be provided to Lessor prior to the commencement of such
arrangement), (iv) the Aircraft shall be used and maintained by Lessee as
otherwise required by and in accordance with the terms and conditions of this
Lease.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 1-14

--------------------------------------------------------------------------------


 

Appendix 2

to Aircraft Lease Agreement

 

COMMERCIAL TERMS

 

Contents:

 

Appendix 2A         Lease Term

Appendix 2B         Rent, Security Deposit, Insurance and other Financial
Matters

Appendix 2C         Escalation

Appendix 2D         Maintenance Reserves

Appendix 2E          Return Conditions

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-1

--------------------------------------------------------------------------------


 

Appendix 2A

to Aircraft Lease Agreement

 

LEASE TERM

 

1.             Scheduled Delivery Date is November 2010.

 

2.             Outside Delivery Date is June 30, 2011, or such later date as may
be agreed in writing between Lessor and Lessee.

 

3.             Lease Term

 

The Lease Term shall commence on the Delivery Date and shall end on, but not
later than, 11:59 P.M. New York, New York time on the last day of the one
hundred twentieth (120th) Rent Period of the Lease Term (or the one hundred
twenty-first (121st) Rent Period if the Delivery Date is on a day other than the
first day of a calendar month), but which shall in any event end on the
Termination Date.

 

4.             Lease Term Extension Option

 

Provided no Default or Event of Default shall have occurred and be continuing,
Lessee shall have the right to increase the Lease Term by a period of […***…]
(“Extension Term”).  Lessee shall provide Lessor irrevocable written notice of
the exercise of such right which must be received by Lessor on or before the
last day of the one hundred eighth (108th) Rent Period or, if Delivery does not
occur on the first day of the month, the one hundred ninth (109th) Rent Period
at which time this Lease shall be automatically extended on the same terms and
conditions as for the initial duration of the Lease Term, provided that Basic
Rent during the Extension Term shall be […***…].

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-2

--------------------------------------------------------------------------------


 

Appendix 2B

to Aircraft Lease Agreement

 

RENT, SECURITY DEPOSIT, INSURANCE

AND OTHER FINANCIAL MATTERS

 

1.             […***…]

 

2.             Security Deposit — Timing of Payments and Amounts.

 

2.1.          Prior to the execution of this Lease, Lessee has paid Lessor the
amount of […***…].

 

2.2.          […***…]

 

2.3.          […***…]

 

2.4.          […***…], Lessee shall deposit with Lessor any additional amounts
necessary such that the total amount deposited in accordance with this Section 2
constitutes […***…].

 

2.5           […***…]

 

2.6           If Lessor uses or applies all or any part of the Security Deposit,
other than the use or application of a portion of the Security Deposit to the
payment of Basic Rent pursuant to Section 2.5 of Appendix 2B, such use or
application shall not be deemed a cure by Lessee, or waiver by Lessor or any
other Person, of any Event of Default and Lessee shall, within three
(3) Business Days after Lessor’s written demand, pay to Lessor in cash such
amount as may be necessary to restore the Security Deposit to its original
amount.

 

3.             Lessor’s Account

 

All payments made under Section 5.1 of this Lease or any other Operative
Document shall be made to the account of Lessor by wire transfer of immediately
available funds to its correspondent bank:

 

[…***…]

 

4.             Insurances

 

4.1.          Liability Insurance Coverage Amount:  One Billion Dollars
($1,000,000,000).

 

4.2.          […***…]

 

4.3           […***…]

 

4.4.          Aircraft Hull Deductible Amount:  One Million Dollars ($1,000,000)
per occurrence, or such other hull deductible as may be usual and customary in
the worldwide airline insurance marketplace for the type of aircraft covered by
this Lease, as agreed by Lessor (such agreement not to be unreasonably
withheld).

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-3

--------------------------------------------------------------------------------


 

5.             Legend

 

“LEASED FROM C.I.T. LEASING CORPORATION, NEW YORK, NEW YORK, U.S.A., AS OWNER
AND LESSOR”.

 

6.             Notices

 

If to Lessee:

 

If to Lessor:

 

 

 

Hawaiian Airlines, Inc.

 

C.I.T. Leasing Corporation

3375 Koapaka Street

 

11 West 42nd Street, 12th Floor

Suite G350

 

New York, New York  10036

Honolulu, Hawaii 96819

 

USA

USA

 

Attention: Chief Counsel — Transportation Finance

Attention:  Executive Vice President — Chief Financial Officer;

 

Fax:  +212 461 5402

Executive Vice President and General Counsel

 

 

Fax:  +808 835-3030

 

 

 

7.             […***…]

 

8.                                       Lessee’s Covenants Regarding Use of the
Aircraft.  The following is added as Section 11.6 to the Lease:

 

(a)           Capitalized terms defined in Section 11.6(g) are used in this
Section 11.6 as so defined.

 

(b)           Lessee covenants to Lessor that during the term of this Lease
(i) the Aircraft will be operated “to and from the United States” (within the
meaning of Section 168(g)(4)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”)) or within the United States, (ii) neither the Aircraft nor any
Engine will be “leased to a tax-exempt entity” (within the meaning of
Section 168(h) of the Code), and (iii) no Engine will be “used predominantly
outside the United States” within the meaning of Section 168(g)(1)(A) of the
Code while it is not attached to the Airframe.

 

(c)           Lessee further agrees to indemnify Lessor on an After-Tax Basis
for any and all losses, reductions or deferrals of the Assumed MACRS Deductions
arising from a breach of Lessee’s covenant in Section 11.6(b) or any of Lessee’s
agreements in Section 21.2(b) (each, an “MACRS Loss”).

 

(d)           If Lessee pays an indemnity to Lessor on an After-Tax Basis
pursuant to this Sections 11.6 with respect to any MACRS Loss and if Lessor
determines that it has received a net cash benefit exceeding one Dollar ($1.00)
due to any Tax Saving, then Lessor shall pay to Lessee an amount equal to such
net cash benefit, provided that Lessor shall have no obligation to pay any
amount to Lessee under this Section 11.6(d) while an Event of Default is
continuing or to the extent that the cumulative amount payable by Lessor
pursuant to this Section 11.6 would exceed the cumulative amount paid by Lessee
to Lessor pursuant to Section 11.6(c).   Lessee shall indemnify Lessor on an
After-Tax Basis for any additional Taxes imposed on Lessor as a result of any
disallowance, loss, unavailability, recapture, or reduction of all or any part
of any Tax Saving for which Lessor makes a payment to Lessee pursuant to this
Section 11.6(d).

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-4

--------------------------------------------------------------------------------


 

(e)           Any indemnity payable by Lessee pursuant to Section 11.6(c) shall
be calculated based on the applicable combined state and federal tax rate of
Lessor multiplied by the dollar amount of the MACRS Loss.

 

(f)            Lessor agrees to use good faith in preparing its income tax
returns for any taxable year to claim any Additional MACRS Deduction or
Increased Basis which Lessor has actual knowledge of and is entitled to claim.
Subject to the preceding sentence, Lessor and its Affiliates shall have sole
discretion in the management of their respective Tax affairs and shall have no
obligation (i) to conduct their respective businesses or arrange or alter in any
respect their respective Tax or financial affairs so that Lessor receives a net
cash benefit from any Tax Saving or (ii) to provide to Lessee or any other
Person copies of or access to any Tax returns or other information with respect
to their respective Tax affairs.

 

(g)           For the purpose of this Section 11.6:

 

(i)            the term “Actual MACRS Deduction” means, with respect to any
taxable year of Lessor, the cost recovery deduction allowable to Lessor with
respect to the Aircraft for such taxable year pursuant to Section 168 of the
Code;

 

(ii)           the term “Additional MACRS Deduction” means, with respect to any
taxable year of Lessor, the amount (if any) by which the Actual MACRS Deduction
for such taxable year exceeds the Assumed MACRS Deduction for such taxable year
as a result of one or more MACRS Losses in any prior taxable year for which
Lessee has paid all indemnities due to Lessor pursuant to Section 11.6(c);

 

(iii)          the term “Assumed MACRS Deductions” means cost recovery
deductions for 100% of Lessor’s cost of the Aircraft pursuant to
Section 168(b) of the Code, commencing in the calendar year in which the
Delivery occurs, computed (i) on the basis that the Aircraft is “7-year
property” (within the meaning of Section 168(e) of the Code), (ii) by using the
200% declining balance method and a seven year recovery period pursuant to
Section 168(c) of the Code, switching to the straight-line method for the first
taxable year of Lessor for which such method yields a larger allowance,
(iii) assuming salvage value is zero, and (iv) using a half-year convention;

 

(iv)          the term “Gain Reduction” means, in the case of any sale or other
disposition of the Aircraft in which Lessor recognizes gain for federal income
tax purposes, the amount by which the gain recognized by Lessor from such sale
or other disposition is less, as a result of one or more MACRS Losses in any
prior taxable year for which Lessee has paid all indemnities due to Lessor
pursuant to Section 11.6(c), than the gain that Lessor would have recognized if
no MACRS Loss had occurred;

 

(v)           the term “Increased Basis” means, with respect to any taxable year
of Lessor, the amount (if any) by which the Lessor’s adjusted basis in the
Aircraft exceeds, as a result of one or more MACRS Losses in any prior taxable
year for which Lessee has paid all indemnities due to Lessor pursuant to
Section 11.6(c), the adjusted basis that Lessor would have in the Aircraft if no
MACRS Loss had occurred; and

 

(vi)          the term “Tax Saving” means any net reduction in Lessor’s
liability for Excluded Taxes on or measured by net income which Lessor
determines it has realized with respect to any taxable year of Lessor as a
result of:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-5

--------------------------------------------------------------------------------

 

(A)                              an Additional MACRS Deduction allowable for
that taxable year, or

 

(B)                                a Gain Reduction  from the sale or other
disposition of the Aircraft in that taxable year, or

 

(C)                                any payment(s) by Lessor to Lessee pursuant
to Section 11.6(d),

 

in each case calculated based on the applicable combined state and federal tax
rate of Lessor.

 

[…***…]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-6

--------------------------------------------------------------------------------


 

Appendix 2C

to Aircraft Lease Agreement

 

[…***…]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-7

--------------------------------------------------------------------------------


 

Appendix 2D

to Aircraft Lease Agreement

 

[…***…]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-11

--------------------------------------------------------------------------------


 

Appendix 2E

to Aircraft Lease Agreement

 

RETURN CONDITIONS

 

[…***…]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 2-24

--------------------------------------------------------------------------------


 

Appendix 3

to Aircraft Lease Agreement

 

ACCEPTANCE CERTIFICATE

 

(MSN             )

 

Hawaiian Airlines, Inc., (“Lessee”) hereby acknowledges that on this           
day of                 , 2010, C.I.T. Leasing Corporation (“Lessor”) did deliver
for inspection and acceptance to Lessee under the Aircraft Lease Agreement made
between Lessor and Lessee dated as of October 31, 2008 (the “Lease”) the
Aircraft, as described below, together with all Aircraft Documents applicable
thereto, in accordance with the Lease.  Capitalized terms used but not defined
herein shall have the meanings given such terms in the Lease.

 

1.

Aircraft Details

 

 

 

 

 

(a)

Airframe

 

 

 

 

 

 

 

Aircraft Model:

Airbus A330-200

 

 

 

 

 

 

Manufacturer’s Serial Number:

 

 

 

 

 

 

 

Airframe Maintenance Status:

 

 

 

 

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

 

 

 

 

(b)

Engines (Installed)

 

 

 

 

 

 

Engine Type

Rolls Royce Trent 772B

 

 

 

 

 

 

Manufacturer’s Serial Numbers:

                               and                           

 

 

 

 

 

 

Maximum Takeoff Thrust Rating:

                    lbs.

 

 

 

 

 

 

Engines Maintenance Status:

 

 

 

 

 

 

 

Position 1

 

 

 

 

 

 

 

ESN:

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

 

 

 

 

 

Position 2

 

 

 

 

 

 

 

ESN:

 

 

 

Total Flight Hours:

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 3-1

--------------------------------------------------------------------------------


 

 

Total Cycles:

 

 

 

 

 

(c)

APU (Installed)

 

 

 

 

 

 

 

APU Type

                                                    

 

 

 

 

 

 

Manufacturer’s Serial Number:

                                                    

 

 

 

 

 

 

APU Maintenance Status:

 

 

 

 

 

 

 

Total APU Hours:

 

 

 

Total APU Cycles:

 

 

 

 

 

 

(d)

Landing Gear (Installed)

 

 

 

 

 

 

Manufacturer’s Serial Numbers:

Left Main:                          

 

 

 

Right Main:                        

 

 

 

Nose:                                 

 

 

 

 

 

 

Landing Gear Maintenance Status:

 

 

 

 

 

 

 

Left Main

 

 

 

 

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

 

 

 

 

 

Right Main

 

 

 

 

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

 

 

 

 

 

Nose

 

 

 

 

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

 

 

 

 

(e)

Interior Configuration

 

 

 

 

 

 

 

Seating

 

 

 

 

 

 

 

Lavatories

 

 

 

 

 

 

 

Galleys

 

 

 

 

 

 

 

Passenger Service Units

 

 

 

 

 

 

 

PSIU

 

 

 

 

 

 

(f)

Aircraft Documents

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 3-2

--------------------------------------------------------------------------------


 

 

 

As described in [Attachment(s)                    to this Acceptance
Certificate]

 

 

 

2.

Commercial Matters

 

 

 

 

(a)

Rent

 

 

 

 

 

 

(i)

Rent Payment Date:

 

 

 

 

 

 

(ii)

[Delivery LIBOR Rate:                percent (    %)]

 

 

 

 

 

 

(iii)

Delivery Reference Rate:              percent (    %)

 

 

 

 

 

 

(iv)

Customization Options Payment: $

 

 

 

 

 

 

[(v)]

Basic Rent at Delivery: $

 

 

 

 

 

(b)

Aircraft Agreed Value

 

 

 

 

 

$

 

3.                                       Acceptance for Delivery

 

(a)                                  Lessee hereby confirms to Lessor on
                                    , 2010 at            A.M./P.M., Central
European Time at Toulouse, France that the above described Aircraft is in
accordance with the specifications, terms and conditions for Delivery set forth
in the Lease, is satisfactory in all respects and is in the condition required
for Delivery under the Lease  except as set forth in the exceptions letter
between Lessor and Lessee (the “Exceptions Letter”).  The parties agree that the
Exceptions Letter (i) shall include a list of the Aircraft’s non-material
deviations from the specifications, terms and conditions required for Delivery,
and (ii) shall describe the procedures to correct such non-material deviations.

 

(b)                                 The Scheduled Termination Date is
                               20      *.

 

--------------------------------------------------------------------------------

*                 NOTE:  This stated date is provided for the convenience of the
parties only and the provisions of Article 2 and Appendix 2A, paragraph 3 shall
be controlling.

 

(c)                                  Lessee confirms that the Aircraft has been
examined by its duly appointed and authorized representatives and the same
conforms to the information set forth above.

 

(d)                                 The Lease is in full force and effect,
Lessor has fully, duly and timely performed all of its obligations of every kind
and nature thereunder and Lessee has no claims, offsets, deductions, set-offs or
defenses of any kind or nature in connection with the Lease.

 

(e)                                  The execution and delivery of this
Acceptance Certificate by Lessee (i) signifies Lessee’s absolute and irrevocable
acceptance by Lessee of the Aircraft under the Lease, (ii) constitutes
conclusive and irrebuttable proof that the Aircraft is delivered in accordance
with the description set forth in and in the condition required by the Lease,
(iii) Lessee hereby expressly waives any right it may have to revoke acceptance
of the Aircraft pursuant hereto for any reason, notwithstanding any
nonconformity, discovered, difficult of discovery, or undiscovered, on the date
hereof, and (iv) Lessee hereby unconditionally and irrevocably waives its right
to revoke acceptance of Delivery of any Item of Equipment.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 3-3

--------------------------------------------------------------------------------


 

4.                                       Governing Law

 

THIS CERTIFICATE OF ACCEPTANCE SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

IN WITNESS WHEREOF, this Acceptance Certificate has been executed and delivered
this        day of                     , 2010.

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 3-4

--------------------------------------------------------------------------------


 

Attachment 1

to Acceptance Certificate

 

SUMMARY LISTING OF AGREED OPTIONS CHANGES

TO STANDARD SPECIFICATION

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 3-5

--------------------------------------------------------------------------------


 

Attachment 2

to Acceptance Certificate

 

[AIRS REPORT — DOCUMENTATION LISTING]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 3-6

--------------------------------------------------------------------------------

 

Appendix 4

to Aircraft Lease Agreement

 

LEASE SUPPLEMENT

(MSN           )

 

LEASE SUPPLEMENT dated as of                             , 20      , (this
“Lease Supplement”), between C.I.T. LEASING CORPORATION, as Lessor (“Lessor”),
and HAWAIIAN AIRLINES, INC., as Lessee (“Lessee”).

 

Lessor and Lessee have previously entered into that certain Aircraft Lease
Agreement dated as of October 31, 2008, (the “Lease” and the defined terms
therein being hereinafter used with the same meaning).  The Lease provides for
the execution and delivery of a Lease Supplement substantially in the form
hereof for the purpose of leasing the aircraft described below under the Lease
as and when delivered by Lessor to Lessee in accordance with the terms thereof.

 

The Lease and this Lease Supplement relate to the Aircraft as more precisely
described below and in the Acceptance Certificate.  A counterpart of the Lease
is attached hereto and shall be filed together with this Lease Supplement with
the Aeronautics Authority.

 

In consideration of the premises and other good and sufficient consideration,
Lessor and Lessee hereby agree as follows:

 

1.                                       Lessor hereby delivers and leases to
Lessee under and pursuant to the Lease and Lessee hereby accepts, acknowledges
receipt of possession and leases from Lessor under and pursuant to the Lease the
Aircraft described below, together with the Aircraft Documents and Records
described in the Agreement (the “Delivered Aircraft”):

 

 

Aircraft Model:

 

Airbus A330-200

 

 

 

 

 

Manufacturer’s Serial Number:

 

 

 

 

 

 

 

Installed Engines

 

Two (2) Rolls Royce Trent 772B

 

 

 

 

 

Manufacturer’s Serial Numbers:

 

                                and                                  

 

 

 

 

 

                   Registration Mark

 

 

 

2.                                       The Delivery Date of the Aircraft is
the date of this Lease Supplement set forth in the opening paragraph hereof.

 

3.                                       By execution and delivery of this Lease
Supplement, the Delivered Aircraft is and shall be for the Lease Term subject to
the Lease.

 

4.                                       The amount of Basic Rent for the
Delivered Aircraft is as set forth in the Lease and the Acceptance Certificate.

 

5.                                       Lessee hereby confirms to Lessor that
(i) the Delivered Aircraft and each delivered Engine have been duly marked in
accordance with the terms of the Lease, (ii) the Aircraft is insured

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 4-1

--------------------------------------------------------------------------------


 

as required by the Lease, (iii) the representations and warranties of Lessee
referred to in Article 9 of the Lease are hereby repeated with effect as of the
date first above written, (iv) having inspected the Delivered Aircraft, Lessee
acknowledges that the Delivered Aircraft satisfies all conditions required for
Lessee’s acceptance of delivery as set forth in the Lease, and (v) the execution
and delivery of this Lease Supplement signifies absolute and irrevocable
acceptance by Lessee of the Delivered Aircraft for all purposes hereof and of
the Lease.

 

6.                                       THIS LEASE SUPPLEMENT SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN THE
PROVISIONS OF SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

7.                                       This Lease Supplement may be executed
in any number of counterparts; each of such counterparts, shall for all purposes
be deemed to be an original; and all such counterparts shall together constitute
but one and the same Lease Supplement; provided, that to the extent, if any,
that this Lease Supplement constitutes chattel paper (as such term is defined in
the Uniform Commercial Code as in effect in any applicable jurisdiction), no
security interest in this Lease Supplement may be created through the transfer
or possession of any counterpart other than the “Original”, which shall be
identified on the signature page thereof.

 

8.                                       This Lease Supplement supplements and
forms a part of the Lease.  The Lease and all Operative Documents, as
supplemented hereby, are hereby ratified, approved and confirmed in all
respects.

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 4-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease Supplement to
be duly executed by their authorized representatives on the date first above
written.

 

 

HAWAIIAN AIRLINES, INC.

C.I.T. LEASING CORPORATION

Lessee

Lessor

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

[MSN             ]

 

TO THE EXTENT IF ANY THAT THIS DOCUMENT CONSTITUTES CHATTEL PAPER UNDER THE
UNIFORM COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE PERFECTED
THROUGH THE POSSESSION OF ANY ORIGINAL OR COPY HEREOF OTHER THAN THAT MARKED
“CHATTEL PAPER ORIGINAL”

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 4-3

--------------------------------------------------------------------------------


 

CHATTEL PAPER ORIGINAL

 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease to be duly
executed by their authorized representatives as of the        day of           ,
2008.

 

 

HAWAIIAN AIRLINES, INC.

C.I.T. LEASING CORPORATION

Lessee

Lessor

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

[MSN             ]

 

TO THE EXTENT IF ANY THAT THIS DOCUMENT CONSTITUTES CHATTEL PAPER UNDER THE
UNIFORM COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE PERFECTED
THROUGH THE POSSESSION OF ANY ORIGINAL OR COPY HEREOF OTHER THAN THAT MARKED
“CHATTEL PAPER ORIGINAL”.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 4-4

--------------------------------------------------------------------------------


 

Appendix 5

to Aircraft Lease Agreement

 

PARTICIPATION AGREEMENT

 

The final agreed form of Participation Agreement, in form and substance
reasonably satifactory to the parties therein, shall be agreed by no later than
fifteen (15) days from execution and delivery of this Lease, with such final
form to be the Participation Agreement as agreed between the parties.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 5-1

--------------------------------------------------------------------------------


 

Appendix 6

to Aircraft Lease Agreement

 

CONDITIONS PRECEDENT / POST-DELIVERY ITEMS

 

Airbus A330-200

MSN

 

Lease Execution Date:                                 2008

 

Scheduled Delivery Date:  November 2010

 

Item
No.

 

Description

 

Date Due

 

Status

 

1.

 

Chattel Paper Original of Lease (ONE COPY ONLY – DELIVERED TO LESSOR)

 

Lease Execution Date

 

 

 

2.

 

Lease Agreement

 

Lease Execution Date

 

 

 

3.

 

Participation Agreement

 

Lease Execution Date

 

 

 

4.

 

[RESERVED.]

 

Lease Execution Date

 

 

 

5.

 

Written evidence of company action authorizing the lease of the Aircraft and
execution, delivery and performance of the Lease

 

Seven (7) Business Days after Lease Execution

 

 

 

6.

 

Incumbency Certificate of person or persons authorized to execute the Lease and
related Operative Documents on behalf of Lessee

 

Seven (7) Business Days after Lease Execution

 

 

 

7.

 

[RESERVED.]

 

 

 

 

 

8.

 

Power of Attorney evidencing the authority of Lessee’s representatives
designated to accept delivery of the Aircraft and execute the Lease Supplement
and Acceptance Certificate on behalf of Lessee at Delivery

 

Five (5) Business Days prior to the Scheduled Delivery Date

 

 

 

9.

 

Letter of Undertaking executed by independent aircraft insurance brokers and, if
applicable, reinsurance brokers, each acceptable to Lessor, together with
certificates of insurance and, if applicable, reinsurance, evidencing the
insurances required to be maintained by Lessee under the Lease

 

Three (3) Business Days prior to the Scheduled Delivery Date

 

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 6-1

--------------------------------------------------------------------------------


 

Item
No.

 

Description

 

Date Due

 

Status

 

10.

 

Application for Registration of the Aircraft duly executed by Lessee and/or
Lessor

 

Three (3)  Business Days prior to the Scheduled Delivery Date

 

 

 

11.

 

First Payment of Basic Rent (which payment shall include Lessee’s payment of
Basic Rent due and payable for the second Rent Period of the Lease Term if the
Delivery Date is on or after the 15th day of the calendar month)

 

One (1) Business Day prior to the Scheduled Delivery Date

 

 

 

12.

 

Security Deposit balance payment due under Section 2.4 of Appendix 2B

 

One (1) Business Day prior to the Scheduled Delivery Date

 

 

 

13.

 

Acceptance Certificate

 

Delivery Date

 

 

 

14.

 

Chattel Paper Original of Lease Supplement (ONE COPY ONLY — DELIVERED TO LESSOR)

 

Delivery Date

 

 

 

15.

 

Lease Supplement

 

Delivery Date

 

 

 

16.

 

Certificate of Airworthiness [for Export] for the Aircraft issued by the
[EASA][DGAC][LBA]

 

Delivery Date

 

 

 

17.

 

Copy of Lessee’s Air Operator’s Certificate issued by the Aeronautics Authority

 

Delivery Date

 

 

 

18.

 

Copy of [provisional] Certificate of Registration for the Aircraft showing due
registration in the name of Lessor as owner and lessor and Lessee as lessee

 

Delivery Date

 

 

 

19.

 

Evidence of Registration of the Aircraft, the Lease [and related interests] with
the IR

 

Delivery Date

 

 

 

20.

 

Assignment of Warranties (Airframe) substantially in the form appearing in
Appendix 8

 

Delivery Date

 

 

 

21.

 

Consent to Assignment of Warranties (Airframe) substantially in the form
appearing in Appendix 8

 

Delivery Date

 

 

 

22.

 

Assignment of Warranties and Product Support (Engines) substantially in the form
appearing in Appendix 8

 

Delivery Date

 

 

 

23.

 

Consent to Assignment of Warranties and Product Support (Engines) substantially
in the form appearing in Appendix 8

 

Delivery Date

 

 

 

24.

 

An opinion in a form acceptable to Lessor from Lessor’s special counsel in the
State of Registration confirming, among other things, the due and proper
registration of the Aircraft in the State of Registration and the IR.

 

Delivery Date

 

 

 

25.

 

Evidence of Appointment of Lessee’s Agent for Service of Process pursuant to
Section 26.3 of the Lease

 

Delivery Date

 

 

 

26.

 

[RESERVED.]

 

 

 

 

 

27.

 

[RESERVED.]

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 6-2

--------------------------------------------------------------------------------


 

Item
No.

 

Description

 

Date Due

 

Status

 

28.

 

[RESERVED.]

 

Delivery Date

 

 

 

29.

 

Letters addressed to Eurocontrol (if the Aircraft is operated to or over
Europe), authorizing the recipient to issue to Lessor, upon Lessor’s request
made from time to time, a statement of account of all sums due by Lessee to the
authority with respect to the Aircraft and which letters shall survive the
cancellation, termination and expiration of the Lease

 

Delivery Date

 

 

 

30.

 

[RESERVED.]

 

 

 

 

 

31.

 

Opinions of Lessee’s counsel, general counsel, and reguatory counsel
substantially in the forms appearing in Appendix 8 to the Lease

 

Delivery Date

 

 

 

32.

 

such other certificates, documents, opinions and agreements relating to the
transactions contemplated by or related to this Lease and the other Operative
Documents, as may be necessary or reasonably requested by Lessor

 

Delivery Date

 

 

 

33.

 

Copy of [permanent] Certificate of Registration for the Aircraft showing due
registration in the name of Lessor as owner and lessor and Lessee as lessee

 

Thirty (30) days following the Delivery Date

 

 

 

34.

 

UCC-1 Financing Statements to be filed with the Secretary of State of Delaware

 

Delivery Date

 

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 6-3

--------------------------------------------------------------------------------

 

Appendix 7

to Aircraft Lease Agreement

 

RETURN ACCEPTANCE CERTIFICATE

 

C.I.T. Leasing Corporation (“Lessor”) hereby acknowledges, pursuant to the
Aircraft Lease Agreement made between Lessor and Hawaiian Airlines, Inc.,
(“Lessee”) dated as of October 31, 2008 (the “Lease”), that on this           
day of                 , 200  , at       :         Central European Time it has
received from Lessee possession of the following Aircraft.  Capitalized terms
used but not defined herein shall have the meanings given such terms in the
Lease.

 

1.

Aircraft Details

 

 

 

 

 

(a)

Airframe

 

 

 

 

 

 

 

Aircraft Model:

Airbus A330-200

 

 

 

 

 

 

Manufacturer’s Serial Number:

 

 

 

 

 

 

 

Airframe Maintenance Status:

 

 

 

 

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

 

 

 

 

 

Total Flight Hours Since Last 6 Year HMV Check:

 

 

Total Cycles Since Last 6 Year HMV Check:

 

 

Date Last 6 Year HMV Check Accomplished:

 

 

 

 

 

 

Total Flight Hours Since Last 12 Year HMV Check:

 

 

Total Cycles Since Last 12 Year HMV Check:

 

 

Date Last 12 Year HMV Check Accomplished:

 

 

 

 

 

 

Total Flight Hours Since Last C-Check:

 

 

Total Cycles Since Last C-Check:

 

 

Date Last C-Check Accomplished:

 

 

 

 

 

(b)

Engines (Installed)

 

 

 

 

 

 

Engine Type

Rolls Royce Trent 772B

 

 

 

 

 

 

Manufacturer’s Serial Numbers:

                               and                           

 

 

 

 

 

 

Maximum Takeoff Thrust Rating:

                    lbs.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 7-1

--------------------------------------------------------------------------------


 

 

 

Engines Maintenance Status:

 

 

 

 

 

 

 

Position 1

 

 

 

 

 

 

 

ESN:

 

 

Total Flight Hours:

 

 

Total Cycles:

 

 

Total Flight Hours Since Last Engine Restoration:

 

 

Total Cycles Since Last Engine Restoration:

 

 

Date of Last Engine Restoration:

 

 

 

 

 

 

Position 2

 

 

 

 

 

 

 

ESN:

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

 

Total Flight Hours Since Last Engine Restoration:

 

 

Total Cycles Since Last Engine Restoration:

 

 

Date of Last Engine Restoration:

 

 

 

 

(c)

APU (Installed)

 

 

 

 

 

 

 

APU Manufacturer & Model

                                                    

 

 

 

 

 

 

Manufacturer’s Serial Number:

                                                    and

 

 

 

 

 

 

APU Maintenance Status:

 

 

 

 

 

 

 

Total APU Hours:

 

 

 

Total APU Cycles:

 

 

 

Total APU Hours Since Last Overhaul:

 

 

Total APU Cycles Since Last Overhaul:

 

 

Date of Last Overhaul:

 

 

 

 

 

(d)

Landing Gear (Installed)

 

 

 

 

 

 

Manufacturer’s Serial Numbers:

Left Main:                          

 

 

 

Right Main:                        

 

 

 

Nose:                                 

 

 

 

 

 

 

Landing Gear Maintenance Status:

 

 

 

 

 

 

Left Main

 

 

 

 

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

 

Total Flight Hours Since Last Overhaul:

 

 

Total Cycles Since Last Overhaul:

 

 

Date of Last Overhaul:

 

 

 

 

 

 

Right Main

 

 

 

 

 

 

 

Total Flight Hours:

 

 

 

Total Cycles:

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 7-2

--------------------------------------------------------------------------------


 

 

 

Total Flight Hours Since Last Overhaul:

 

 

Total Cycles Since Last Overhaul:

 

 

Date of Last Overhaul:

 

 

 

 

 

 

Nose

 

 

 

 

 

 

 

Total Flight Hours:

 

 

Total Cycles:

 

 

Total Flight Hours Since Last Overhaul:

 

 

Total Cycles Since Last Overhaul:

 

 

Date of Last Overhaul:

 

 

 

 

 

(e)

Interior Configuration

 

 

 

 

 

 

 

Seating

 

 

 

 

 

 

 

Lavatories

 

 

 

 

 

 

 

Galleys

 

 

 

 

 

 

 

Passenger Service Units

 

 

 

 

 

 

 

PSIU

 

 

 

 

 

 

(f)

Aircraft Documents and Other Equipment

 

 

 

 

 

As described in Attachment 1 to this Return Acceptance Certificate.

 

 

 

 

(g)

Fuel On Board

 

 

 

 

 

                                         kgs.

 

 

 

2.

Maintenance Reserves (check one)

 

 

 

 

o

There are no claims for reimbursement from the Maintenance Reserves outstanding
and unpaid as of the date hereof.

 

 

 

 

or

 

 

 

 

 

o

Claims for reimbursement from the Maintenance Reserves are outstanding as of the
date hereof and are itemized in Attachment [      ] hereto.

 

 

 

3.

Return Acceptance

 

 

 

 

The Aircraft and Aircraft Documents are hereby accepted by Lessor for return
under the Lease subject to (i) the provisions of the Lease and (ii) the
correction by Lessee (or procurement by Lessee at Lessee’s cost) within       
days following the date hereof of the discrepancies specified in Attachment 3
hereto.

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 7-3

--------------------------------------------------------------------------------


 

4.

Termination of Lease

 

 

 

Subject to the following paragraph, the Lease is hereby terminated without
prejudice to Lessee’s continuing obligations and Lessor’s continuing rights
under the Lease.

 

 

5.

Lessee’s Representations and Warranties

 

 

 

Lessee represents and warrants that during the Lease Term all maintenance and
repairs to the Aircraft and each Item of Equipment were performed in accordance
with the requirements of the Lease.  Lessee further confirms that all of its
Obligations, whether accruing prior to the date hereof or which survive the
termination or expiration of the Lease by their terms and accrue after the date
hereof, will remain in full force and effect until all such Obligations have
been satisfied in full.

 

 

6.

Governing Law

 

 

 

THIS RETURN ACCEPTANCE CERTIFICATE SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

 

 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Return Acceptance
Certificate to be duly

executed by their authorized representatives on the date first above written.

 

HAWAIIAN AIRLINES, INC.

C.I.T. LEASING CORPORATION

Lessee

Lessor

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

[MSN             ]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 7-4

--------------------------------------------------------------------------------


 

Attachment 1 to Return Acceptance Certificate

 

Aircraft Documents and Equipment Inventory

 

Aircraft Documents

 

 

1.

 

 

 

 

2.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

 

 

 

 

Aircraft Manuals

 

 

1.

 

 

 

 

2.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

 

 

 

 

Loose Equipment

 

 

1.

 

 

 

 

2.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

 

 

 

 

Avionics Inventory

 

 

 

 

 

 

1.

 

 

 

 

2.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

 

 

 

 

Hard Time Components Inventory

 

 

1.

 

 

 

 

2.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

.

 

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 7-5

--------------------------------------------------------------------------------


 

Attachment 2 to Return Acceptance Certificate

 

Maintenance Reserves Claims Outstanding at Return

 

[Write “None” if there are no claims outstanding]

 

Type of Work

 

Service Provider

 

Invoice Amount

 

—

 

—

 

—

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 7-6

--------------------------------------------------------------------------------


 

Attachment 3 to Return Acceptance Certificate

 

Aircraft Discrepancies

 

[Write “None” if there are no Aircraft Discrepancies]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 7-7

--------------------------------------------------------------------------------


 

Appendix 8

to Aircraft Lease Agreement

 

FORMS

 

Form 1

Form of Aircraft Utilization Report

Form 2

Form of Quiet Enjoyment Letter

Form 3

Form of Recognition of Rights (Engines)

Form 4

Maintenance Status Report

Form 5

Form of Lessee’s Counsel’s Opinion

Form 6

Form of ATC Authorization Letter

Form 7

Form of Lease Termination Agreement

Form 8

Form of Assignment and Consent – Warranties (Airframe)

Form 9

Form of Assignment and Consent – Warranties (Engines)

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-1

--------------------------------------------------------------------------------


 

Form 1

 

Form of Aircraft Utilization Report

 

UTILIZATION REPORT

 

Lessee:  Hawaiian Airlines, Inc.

Date of Report:  __________ 20    

Report Period:  ________ 20___ through ________ 20

 

=============

 

General Information

 

Aircraft Model: Airbus A330-200

Engine Type: Rolls-Royce Trent 772B

 

 

Airframe Serial Number:

 

 

Lease Engine 1 Serial Number:

 

 

 

 

Lease APU Serial Number:

 

 

Lease Engine 2 Serial Number:

 

 

 

 

Lease Nose Landing Gear S/N:

 

 

Lease Left Main Gear S/N:

 

 

 

 

 

 

Lease Right Main Gear S/N:

 

 

 

 

========

========

 

 

 

Installed 1 Engine S/N:

 

 

Installed 2 Engine S/N:

 

 

 

 

Installed APU S/N:

 

 

Installed Nose Landing Gear S/N:

 

 

 

 

Installed Left Main Gear S/N:

 

 

Installed Right Main Gear S/N:

 

 

 

 

Utilization Information — Airframe

 

 

 

 

 

Airframe Flight Hours:

 

 

Airframe Cycles:

 

 

 

 

Airframe Total FHSN:

 

 

Airframe Total CSN:

 

 

 

 

Airframe Base:

 

 

Airframe Status:

 

 

 

[In Service; Check; etc.]

Utilization Information —Engines

 

 

 

 

 

 

Lease Engine 1 — Serial Number

 

 

 

 

FH During Report Period:

 

 

Cycles During Report Period:

 

 

 

 

FH:Cycle Utilization Ratio:

       :1

 

Cycles Since New:

 

 

 

 

FH Since New:

 

 

Cycles Since Restoration:

 

 

 

 

FH Since Restoration:

 

 

Installed On MSN:

 

 

 

 

Airframe Position:

 

 

Airframe Reg’n Mark:

 

 

 

 

Airframe Owner (if not Lessor):

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-2

--------------------------------------------------------------------------------


 

Removed From Service:

 

 (Date)

 

Current Location:

 

 

 

 

Reason for Removal:

 

 

 

 

 

 

Lease Engine 2 — Serial Number

 

 

 

 

FH During Report Period:

 

 

Cycles During Report Period:

 

 

 

 

FH:Cycle Utilization Ratio:

       :1

 

Cycles Since New:

 

 

 

 

FH Since New:

 

 

Cycles Since Restoration:

 

 

 

 

FH Since Restoration:

 

 

Installed On MSN:

 

 

 

 

Airframe Position:

 

 

Airframe Reg’n Mark:

 

 

 

 

Airframe Owner (if not Lessor):

 

 

 

 

 

 

 

Removed From Service:

 

 (Date)

 

Current Location:

 

 

 

 

Reason for Removal:

 

 

 

 

 

 

Installed Engine 1 — Serial Number

 

 (if not Lease Engine)

 

 

Engine Owner:

 

 

Airframe Position:

 

 

 

 

 

 

Installed Engine 2 — Serial Number

 

 (if not Lease Engine)

 

 

Engine Owner:

 

 

Airframe Position:

 

 

 

Utilization Information —APU

 

 

 

 

Lease APU — S/N

 

 

 

 

APU Hours During Report
Period:

 

 

APU Cycles During Report
Period:

 

 

 

 

APU Hours Since New:

 

 

APU Cycles Since New:

 

 

 

 

APU Hours Since Overhaul:

 

 

APU Cycles Since Overhaul:

 

 

 

 

Installed On MSN:

 

 

Removed From Service:

 

 (Date)

 

 

 

Airframe Reg’n Mark:

 

 

Current Location:

 

 

 

 

Airframe Owner (if not Lessor):

 

 

 

 

Reason for Removal:

 

 

 

 

 

 

Installed APU — Serial Number

 

 (if not Lease APU)

 

 

APU Owner:

 

 

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-3

--------------------------------------------------------------------------------

 

Utilization Information –Landing Gear

 

Lease Nose Landing Gear – S/N __________________________

 

 

 

FH During Report
Period:

 

 

Cycles During Report
Period:

 

 

 

 

FH Since New:

 

 

Cycles Since New:

 

 

 

 

FH Since Overhaul:

 

 

Cycles Since Overhaul:

 

 

 

 

Removed From Service:

 

(Date)

 

Current Location:

 

 

 

 

Reason for Removal:

 

 

Installed Nose Landing Gear – S/N ______________________ (if not Lease Nose
Landing Gear)

 

NLG Owner:

 

 

 

 

 

Lease Left Main Landing Gear – S/N ______________________

 

 

 

 

 

FH During Report
Period:

 

 

Cycles During Report
Period:

 

 

 

 

FH Since New:

 

 

FH Since Restoration:

 

 

 

 

Cycles Since New:

 

 

Cycles Since Restoration:

 

 

 

 

Removed From Service:

 

(Date)

 

Current Location:

 

 

 

 

Reason for Removal:

 

 

Installed Left Main Landing Gear – S/N ______________________ (if not Lease Left
Main Landing Gear)

 

Left MLG Owner:

 

 

 

 

 

Lease Right Main Landing Gear – S/N _____________________

 

 

 

 

 

FH During Report
Period:

 

 

Cycles During Report
Period:

 

 

 

 

FH Since New:

 

 

FH Since Restoration:

 

 

 

 

Cycles Since New:

 

 

Cycles Since Restoration:

 

 

 

 

Removed From Service:

 

(Date)

 

Current Location:

 

 

 

 

Reason for Removal:

 

 

Installed Right Main Landing Gear – S/N ______________________ (if not Lease
Right Main Landing Gear)

 

Right MLG Owner:

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-4

--------------------------------------------------------------------------------


 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

(Name)

 

 

 

 

 

(Title)

 

 

 

 

 

(Date)

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-5

--------------------------------------------------------------------------------


 

Form 2

 

Form of Quiet Enjoyment Letter

 

To:

[·]

 

 

Dated:

[·]

 

Airbus A330-200, msn [·], registration mark [·] (the “Aircraft”) and the
Aircraft Lease Agreement dated October 31, 2008, between C.I.T. Leasing
Corporation (“Lessor”) and Hawaiian Airlines, Inc. (“Lessee”) relating to the
Aircraft (the “Lease”)

 

Dear Sirs

 

1.                                       Capitalized terms in this letter have
the meanings given to them in the Lease.

 

2.                                       Pursuant to Section 10.2(b) of the
Lease, in consideration of you issuing to us an acknowledgement to the [security
assignment] (the “Acknowledgement”) in respect of the Lease, we confirm to you
that neither we nor any person lawfully claiming through us (which expression
includes any Financing Party) will interfere with the quiet possession and use
of the Aircraft by Lessee [or any Permitted Sublessee] throughout the Lease Term
so long as no Event of Default has occurred and is continuing.

 

3.                                       The foregoing undertaking is not to be
construed as restricting our rights to dispose of the Aircraft in certain
circumstances to such persons and on such terms as we consider appropriate,
subject to any applicable provisions of the Lease and/or the Acknowledgement.
However, if we become entitled to exercise such rights during the Lease Term and
provided that no Event of Default has occurred and is continuing we will dispose
of the Aircraft expressly subject to the Lease provided that the purchaser
issues an undertaking to you that it will not interfere with the quiet
possession and use of the Aircraft by you throughout the remaining term of the
Lease and will be bound by the terms of the Lease as if named as Lessor
thereunder.

 

4.                                       THIS LETTER SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW PRINCIPLES (OTHER THAN THE
PROVISIONS OF SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

Please countersign the attached copy of this letter in order to confirm your
agreement to the arrangements contained herein.

 

 

 

C.I.T. Leasing Corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-6

--------------------------------------------------------------------------------


 

Acknowledged and agreed this        day of                      , 20   .

 

Hawaiian Airlines, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-7

--------------------------------------------------------------------------------


 

Form 3

 

Form of Recognition of Rights (Engines)

 

[ON THE LETTERHEAD OF THE OWNER/

LESSOR/SECURED PARTY OF THE AIRFRAME

ON WHICH THE ENGINE IS BEING INSTALLED]

 

[INSERT DATE]

 

[INSERT ADDRESS OF AIRCRAFT OWNER]

 

Re:                              Acknowledgment of ownership of and waiver of
lien interest in one (1) Rolls Royce Trent 772B Aircraft Engine Bearing
Manufacturer’s Serial Number ___________ (the “Engine”)

 

Dear Sirs:

 

The undersigned, _______________________ (“Secured Party”), is the legal and
beneficial owner of one (1) Airbus A330-200 aircraft bearing manufacturer’s
serial number [____] and [_____] registration mark [_____] (“Secured Aircraft”),
which aircraft is on lease to ____________________ (“Lessee”). [NOTE: PROVIDE
ALTERNATE STATEMENT FOR SECURED PARTY’S INTEREST AND/OR LESSOR’S INTEREST AS
NECESSARY]

 

We understand that, pursuant to an aircraft lease agreement dated October 31,
2008 (“Aircraft Lease”) between C.I.T. Leasing Corporation as lessor (“CIT”) and
Lessee, you are the owner of and have leased one (1) Airbus A330-200 aircraft
bearing manufacturer’s serial number [___] and [____________] registration mark
[________] to Lessee and which lease includes the lease of one
(1) [____________] aircraft engine bearing  manufacturer’s serial number
[________] (the “Leased Engine”). We have been advised by Lessee that it desires
to install the Leased Engine on the Secured Aircraft.

 

At the request of Lessee and for its benefit and the benefit of CIT, Secured
Party hereby (i) acknowledges and agrees that CIT is the owner and lessor to
Lessee of the Leased Engine under the Aircraft Lease, (ii) agrees that Secured
Party has not acquired or claimed nor will it acquire or claim, and hereby
waives, releases and renounces any right, title or interest in the Leased Engine
by reason of the Leased Engine being installed on the Secured Aircraft at any
time and that the foregoing shall apply notwithstanding any contrary laws of
accession, or the like, which may from time to time be enacted or in effect in
any jurisdiction where the Leased Engine and/or Secured Aircraft may be located,
and the same are expressly waived by Secured Party hereby, (iii) agrees not to
impede or interfere with the exercise by CIT of its rights and remedies to
regain possession of the Leased Engine pursuant to the Aircraft Lease,
(iv) agrees that the foregoing acknowledgements and agreements of Secured Party
shall inure to the benefit of CIT’s successors and assigns, and (v) if requested
by CIT, consents to and agrees to cooperate with CIT (at no cost to Secured
Party) in connection with the filing of any notices and registrations, in form
and substance reasonably satisfactory to Secured Party, of CIT’s interest in the
Leased Engine with the applicable governmental authorities in the country of
registration of the Secured Aircraft, the country of Lessee’s organization and
such other jurisdiction as CIT may deem appropriate and, if applicable, the
International Registry of Mobile Assets organized pursuant to the Cape Town
Convention.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-8

--------------------------------------------------------------------------------


 

THIS LETTER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, NEW YORK, U.S.A. APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR
CONFLICT OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Sincerely,

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-9

--------------------------------------------------------------------------------


 

Form 4

 

Maintenance Status Report – Required Information

 

1.                                      Airframe

 

a.                                       Aircraft and Appliances Airworthiness
Directive Summaries

b.                                      Aircraft times and cycles log

c.                                       Airframe Utilization Report

d.                                      Avionics Computerized Inventory

e.                                       CPCP Summary as may be applicable

f.                                         Dent and Damage Chart

g.                                      Emergency Equipment Layout Drawing

h.                                      Fire Blocking Certification

i.                                          Maintenance last done next due task
listing

j.                                          Life Limited Parts Summary

k.                                       Interior Layout configuration

l.                                          Maintenance Program Summary and Time
Interval Summary-Upon request

m.                                    Service Bulletin, Engineering Orders,
Major Repair and Alteration Summaries

n.                                      Scheduled Maintenance Checks Tally
Sheets

o.                                      Time Control Components Summary

 

2.                                      Engines

 

a.                                       Airworthiness Directive Summaries

b.                                      Last Shop visit/Engine Restoration Mini
Package

c.                                       Current Disk Sheet

d.                                      Date, Flight Hours and Cycles of Engine
at last Engine install (including Airframe Flight Hours and Cycles)

e.                                       Service Bulletin Status / Engineering
Orders and MOD Summaries

f.                                         Trend Monitor Readout for the three
(3) months prior to the report

 

3.                                      Landing Gear

 

a.                                       Aircraft date, Flight Hours and Cycles
at installation

b.                                      Landing Gear (each) Overhaul/restoration
date, Flight Hours and Cycles.

c.                                       Life Limited Parts Summary

d.                                      Last shop visit/Overhaul report

 

4.                                      APU

 

a.                                       Airworthiness Directive Summary

b.                                      Last shop visit/Overhaul mini package
report

c.                                       Flight Hours and Cycles formula (as
applicable if Hobbs not installed)

d.                                      Aircraft/ APU date, APU Hours and APU
Cycles at installation.

e.                                       Life Limited Parts Summary

f.                                         Service Bulletin Summary

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-10

--------------------------------------------------------------------------------


 

Form 5

 

Form of Lessee’s Counsel Opinions

 

The final agreed form of Lessee’s counsel opinion, general counsel opinion, and
regulatory counsel opinion, in form and substance reasonably satifactory to
Lessor and Lessee, shall be agreed by no later than fifteen (15) days from
execution and delivery of this Lease, with such final forms to be the legal
opinions as agreed between the Lessor and Lessee as required by item 31 of
Appendix 6 of this Lease.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-11

--------------------------------------------------------------------------------


 

Form 6

 

Form of Air Traffic Control and Airport Authorities Letters

 

[LESSEE’S LETTERHEAD]

 

To:

 

Eurocontrol Organization

 

 

for the Safety of Air Navigation

 

 

Rue de la Loi, 72

 

 

1040 Bruxelles

 

 

Belgium

 

 

 

Re:

 

Air Navigation / Airport Charges — Airbus A330-200 Aircraft with Manufacturer’s
Serial Number ____ and United States Registration Mark [*] (the “Aircraft”)

 

Ladies and Gentlemen,

 

We hereby confirm that Hawaiian Airlines, Inc. (the “Lessee”) has entered into
an Aircraft Lease Agreement with C.I.T. Leasing Corporation (“CIT”) dated
October 31, 2008 (the “Lease”).

 

We wish to enable CIT as lessor to monitor the value of air navigation and other
charges incurred by us in relation to the above Aircraft.

 

We hereby irrevocably and unconditionally authorize you to release to CIT as
lessor (or its duly authorized representatives) upon its request from time to
time, a statement of account of all sums due by us to you, as at the date of
each such request, in respect to all aircraft operated by Lessee, including but
not limited to the Aircraft, the subject of the aforementioned Lease.

 

This authorization may only be revoked or amended by a written instruction
signed by us and CIT.

 

Yours faithfully,

 

 

 

Hawaiian Airlines, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-12

--------------------------------------------------------------------------------


 

Form 7

 

Form of Lease Termination Agreement

 

LEASE TERMINATION

(MSN [*])

 

By execution hereof (this “Lease Termination”), the undersigned, C.I.T. LEASING
CORPORATION (“CIT”), as lessor, and HAWAIIAN AIRLINES, INC. (“Hawaiian”), as
lessee, acknowledge and agree that the Lease Agreement defined and described on
Exhibit A attached hereto, has by its terms expired or has otherwise been
cancelled or terminated and Lessee hereby releases the Equipment, which is also
defined and described on Exhibit A attached hereto, from the terms and
conditions of the Lease Agreement.

 

This Lease Termination is without prejudice to the surviving rights of the
parties under the Lease Agreement and nothing in this Lease Termination shall
relieve either party from its obligations under the Lease Agreement which are
still unsatisfied and/or from any of its obligations under the Lease Agreement
which may be due after the date of this Lease Termination.

 

This Lease Termination may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

Dated as of this _____ day of ______________, 20__.

 

 

HAWAIIAN AIRLINES, INC.

 

C.I.T. LEASING CORPORATION

Lessee

 

Lessor

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-13

--------------------------------------------------------------------------------

 

EXHIBIT A

 

The Equipment

 

[TO BE COMPLETED AT LEASE TERMINATION]

 

The Lease Agreement

 

 

[TO BE COMPLETED AT LEASE TERMINATION]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-14

--------------------------------------------------------------------------------


 

Form 8

 

Form of Assignment of Warranties and Consent (Airframe)

 

This Assignment of Warranty and Support Rights is made this ______ day of
____________, 20__ (the “Assignment Agreement”)

 

BETWEEN

 

(1)                                  C.I.T. LEASING CORPORATION, a company
organized and existing under the laws of the State of Delaware, U.S.A. and whose
principal place of business is at 505 Fifth Avenue, New York, New York, 10017,
U.S.A (“Lessor”); and

 

(2)                                  HAWAIIAN AIRLINES, INC., a corporation
organized and existing under the laws of Delaware, whose address and principal
place of business is at 3375 Koapaka Street, Suite G-350, Honolulu, Hawaii
96819, U.S.A. (“Lessee”).

 

1.                                       Preamble.     In connection with the
lease by Lessor to Lessee of one Airbus A330-200 model aircraft bearing
manufacturer’s serial number ___ (the “Aircraft”), reference is made to the
following documents:

 

(a)                                  the Airbus [______________] Purchase
Agreement between Lessor and Airbus S.A.S. (“Airbus”) dated as of
[________________], as the same may be further amended (the “Purchase
Agreement”)[, partially assigned with respect to the Aircraft to Lessor pursuant
to which Lessor agreed to purchase the Aircraft];

 

(b)                                 the Aircraft Lease Agreement between Lessor
and Lessee dated October 31, 2008 (the “Lease Agreement”); and

 

(c)                                  the Participation Agreement among Lessor
and Lessee dated ___________ ___, 200_ (the “Participation Agreement”).

 

2.                                       Assignment.     Pursuant to the Lease,
Lessor has leased the Aircraft to Lessee. Included in such Lease is a commitment
by Lessor to assign to Lessee certain warranty and other rights related to the
Aircraft under the Purchase Agreement. With effect from the actual delivery date
of the Aircraft by Lessor to Lessee in respect of (a) through [___] below,
Lessor hereby assigns to Lessee and Lessee accepts the assignment on the terms
and conditions specified herein of the benefit of the following rights (the
“Rights”) under the Articles of the Purchase Agreement indicated below (the
“Assigned Provisions”) with respect to the Aircraft:

 

(a)                                  Article 12 (Warranties and Service Life
Policy); [and]

 

(b)                                 Article 13 (Patent and Copyright
Indemnity)[; and]

 

(c)                                  Article 15 (Seller Representative) as
follows:  a Manufacturer’s technical representative will be at Lessee’s premises
for six (6) man-months after the Delivery Date, with the precise location to be
agreed upon between Lessee and Manufacturer;][and]

 

(d)                                 Article 16 (Training), but only to the
following extent:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-15

--------------------------------------------------------------------------------


 

(i)                                   eight (8) flight crew transition courses
consisting of one (1) captain and one (1) first officer per crew,

 

(ii)                                one hundred (100) trainee days of
maintenance training, the courses to be selected out of the standard listing of
the Manufacturer’s A330-200 Maintenance Courses, and

 

(iii)                             one (1) cabin attendant course for up to three
(3) cabin attendant instructors; [and]

 

[(___)               Article 17 (Vendors’ Product Support)].

 

3.                                       Conditions of Assignment.     This
Assignment Agreement is made subject to the following conditions:

 

(a)                                  Lessee hereby agrees to be bound by and to
comply with all applicable terms, conditions and limitations of the Articles of
the Purchase Agreement referred to in Section 2 above (copies of which are
attached hereto as Schedule 2) with respect to the exercise of any of the Rights
and to be bound by the covenants of the Buyer (as defined in the Purchase
Agreement) in the Assigned Provisions to the same extent as if Lessee had been
named “Buyer” of the Aircraft under the Purchase Agreement.

 

(b)                                 Nothing contained herein shall subject
Airbus to any liability or additional obligations whatsoever to which it would
not otherwise be subject under the Purchase Agreement, or, except to the extent
set forth in section 3(c) below, modify in any respect whatsoever its
contractual rights under the Purchase Agreement.

 

(c)                                  So long as this Assignment Agreement is in
full force and effect, Lessee and not Lessor will be responsible for compliance
with Articles 12 [and][,] 13[,] [15,][16 ][and 17] of the Purchase Agreement, in
each case with respect to the Aircraft. Upon termination of this Assignment
Agreement, Lessor shall once again be bound by such Articles with respect to the
obligations thereunder, and Lessor shall be entitled to the rights and benefits
described in Section 2 above originally received by Lessor in connection with
its purchase of the Aircraft from Airbus.

 

(d)                                 Other than with respect to the obligations
assumed by Lessee under this Assignment Agreement as set forth in section
3(a) above, Lessor shall remain fully bound by all provisions of the Purchase
Agreement other than those provisions relating to rights reserved to Lessor with
respect to which Lessor shall remain fully bound by.

 

4.                                       Reassignment.     Upon expiration or
termination of the Lease, and provided that Lessee and Lessor shall have
furnished Airbus with written notice thereof, upon receipt of such notice by
Airbus, the rights contained herein and remaining available on the date of such
notice shall automatically be reassigned to Lessor, and in connection therewith
Lessee shall execute any and all such acknowledgements or assurances Lessor may
reasonably require.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-16

--------------------------------------------------------------------------------


 

5.                                       Assignment by Lessee.     The rights of
Lessee under this Assignment Agreement in respect of the Purchase Agreement
shall not, without the consent of Lessor and Airbus, be further assigned by
Lessee.

 

6.                                       Notification.

 

(a)                                  It shall be a condition subsequent to this
Assignment Agreement that this Assignment Agreement shall, at the expense of
Lessee, be notified to Airbus within two (2) weeks of the date hereof pursuant
to Article 1690 of the French Civil Code.

 

(b)                                 All notices and requests required or
authorized under this Assignment Agreement shall be given in writing either by
personal delivery to a responsible officer of the party to whom the same is
given or by internationally recognized courier service or by telefax directed as
set forth below:

 

Lessor shall be addressed at:

 

C.I.T. Leasing Corporation
11 West 42nd Street, 12th Floor
New York, New York 10036
U.S.A.
Attention:  Chief Counsel — Transportation Finance
Fax: +212 461-5402

 

Lessee shall be addressed at:

 

 

Hawaiian Airlines, Inc.

 

 

 

 

 

 

 

 

Attention:

 

 

 

Fax: +

 

 

 

Airbus shall be addressed at:

 

1 Rond-Point Maurice Bellonte
31707 Blagnac Cedex, France
Attention:  Executive Vice-President Customer Services
Fax:  (33) 5 61 93 46 65
Telephone:  (33) 5 61 30 40 12

 

or such other address or to such other person as the party receiving the notice
or request may designate from time to time.

 

Such notice or request shall be deemed to be effective in the case of
(i) personal delivery, on the date upon which personally delivered,
(ii) delivery by courier, on the date of receipt or (iii) telefax transmission,
on the date of confirmation of successful transmission.

 

7.                                       Consent of Airbus.     It shall be a
condition precedent to this Assignment Agreement becoming effective that Airbus
execute the Consent contained in Schedule 1 hereto.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-17

--------------------------------------------------------------------------------


 

8.                                       Applicable Law and
Jurisdiction.     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CHOICE OF LAW, AND THE PARTIES AGREE THAT ANY COMPETENT FEDERAL OR
STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION OVER ANY
DISPUTE ARISING IN CONNECTION HEREWITH. Nothing in this section will prevent
either party from making a claim in a court of competent jurisdiction in France
if Airbus is involved.

 

9.                                       Confidentiality.     Each of Lessor and
Lessee (which for this purpose will include their employees, agents and
advisors) will maintain the terms and conditions of this Assignment Agreement
and any reports, documentation (including the provisions of the Purchase
Agreement furnished under section 2 hereof) or other data furnished hereunder
(collectively, “Information”) strictly confidential and will not, without the
prior written consent of the other party and Airbus, disclose such Information
to any other person or entity; provided that Lessor and Lessee may, without the
consent of the other party or Airbus, disclose the Information in any of the
following situations:

 

(i)                                   to directors, officers, employees and
permitted assignees of Lessor and Lessee; or

 

(ii)                                to auditors, accountants or legal advisors
of Lessor, the Lessee or their respective permitted assignees; or

 

(iii)                             to such other parties as may be required by
law, by government regulation or order (including, without limitation, any
regulation or order of a bank regulatory agency), by subpoena or by any other
legal process. In the event that a disclosure becomes necessary, as provided in
this sub-clause (iii), Lessor and Lessee shall consult and cooperate with Airbus
to limit the scope and form of such disclosure to the extent permissible and
will make such applications as will be necessary to implement the foregoing.

 

Notwithstanding any of the foregoing, Information will not be considered
confidential and Lessor and Lessee and their respective permitted assignees may
disclose any item of Information without restriction in any of the following
circumstances:  If such item:

 

(i)                                   is publicly available (either to the
general public or to any relevant trade or industry) prior to either party’s
receipt of it from Airbus hereto;

 

(ii)                                is thereafter made publicly available
(either to the general public or to any relevant trade or industry) by Airbus
hereto or by a third party which is entitled to make such item publicly
available; or

 

(iii)                             becomes available to either party hereto on a
non-confidential basis from a source which has represented to such party that
such source is entitled to disclose it.

 

With respect to any public disclosure or filing containing Information, Lessor
and Lessee agree to submit to Airbus a copy of the proposed document to be filed
or disclosed and will give Airbus a reasonable period of time in which to review
the said document.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-18

--------------------------------------------------------------------------------


 

10.                                 Definitions.     Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Lease.

 

11.                                 Counterparts.     This Assignment Agreement
may be executed in any number of counterparts, each of which is an original and
all of which together evidence the same agreement.

 

IN WITNESS WHEREOF, the parties have caused this Assignment Agreement to be
executed on their behalf by their duly authorized representatives.

 

 

 

C.I.T. LEASING CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-19

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Manufacturer Consent

 

                        20      

 

Re:                               HAWAIIAN AIRLINES, INC.:  ASSIGNMENT OF
WARRANTY AND SUPPORT RIGHTS

 

Dear Sirs,

 

1.                                       Reference is made to that certain
Assignment of Warranty and Support Rights dated                   20        (the
“Assignment Agreement”), by and between C.I.T. Leasing Corporation (“Lessor”)
and Hawaiian Airlines, Inc. (the “Lessee”) concerning the assignment of certain
warranty rights, patent and copyright indemnities, rights with respect to seller
representatives and training, and vendors’ product support rights under Articles
12 [and][,] 13[,][15,][16][ and 17] of the Purchase Agreement, respectively,
with respect to the Aircraft.

 

2.                                       All terms defined herein bear the
meaning ascribed hereto in the Assignment Agreement.

 

3.                                       Airbus hereby consents to the
assignment and reassignment contained in Sections 2 and 4, respectively, of the
Assignment Agreement on the terms and conditions set forth therein, subject to
the following conditions:

 

(a)                                  Airbus shall have received formal
notification of the Assignment Agreement within two (2) weeks of the date hereof
pursuant to Article 1690 of the French Civil Code;

 

(b)                                 Airbus shall not be subject by reason of the
Assignment Agreement to any (i) liability or additional obligations whatsoever
to which it would not otherwise be subject under the Purchase Agreement, or
(ii) modification in any respect whatsoever of its contractual rights under the
said Purchase Agreement;

 

(c)                                  So long as the Assignment Agreement is in
full force and effect, Lessee and not Lessor will be responsible for compliance
with Articles 12 [and][,] 13[,][15,][16][ and 17] of the Purchase Agreement, in
each case with respect to the Aircraft. Upon termination of the Assignment
Agreement, Lessor shall once again be bound by such clauses with respect to the
obligations thereunder, and Lessor shall be entitled to the rights and benefits
described in Section 2 of the Assignment Agreement originally received by Lessor
in connection with its purchase of the Aircraft from Airbus.

 

(d)                                 Lessee hereby agrees to be bound by and to
comply with all applicable terms, conditions and limitations of Articles 12
[and][,] 13[,][15,][16][ and 17] of the Purchase Agreement with respect to the
exercise of any of the Rights and to be bound by the covenants of the Buyer in
the Assigned Provisions to the same extent as if Lessee had been named “Buyer”
of the Aircraft under the Purchase Agreement.

 

(e)                                  Other than with respect to the obligations
assumed by Lessee under the Assignment Agreement as set forth in section 3(a) of
the Assignment Agreement, Lessor shall remain fully bound by all provisions of
the Purchase Agreement.

 

(f)                                    For the avoidance of doubt, until Airbus
receives written notice from Lessor of the termination of the Lease, Airbus
shall be entitled to perform the obligations

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-20

--------------------------------------------------------------------------------


 

corresponding to the Rights assigned exclusively in favor of Lessee pursuant to
the Assignment Agreement.

 

4.               This Consent shall be governed by and construed in accordance
with the laws of the State of New York and any dispute arising hereunder may be
referred to any federal or state court located in New York, New York. Nothing in
this clause will prevent any party from making a claim in a court of competent
jurisdiction in France.

 

5.               Confidentiality. Each of Lessor and Lessee (which for this
purpose will include their employees, agents and advisors) will maintain the
terms and conditions of this Consent and any reports or other data furnished
hereunder (collectively, the “Information”) strictly confidential and will not,
without the prior written consent of the other party and Airbus, disclose such
Information to any other person or entity; provided that Lessor and Lessee may,
without the consent of the other party or Airbus, disclose the Information in
any of the following situations:

 

(i)                                   to directors, officers, employees and
permitted assignees of Lessor and Lessee; or

 

(ii)                                to auditors, accountants or legal advisors
of Lessor, Lessee or their respective permitted assignees; or

 

(iii)                             to such other parties as may be required by
law, by government regulation or order (including, without limitation, any
regulation or order of a bank regulatory agency), by subpoena or by any other
legal process. In the event that a disclosure becomes necessary, as provided in
this sub-clause (iii), Lessor and Lessee shall consult and cooperate with Airbus
to limit the scope and form of such disclosure to the extent permissible and
will make such applications as will be necessary to implement the foregoing.

 

Notwithstanding any of the foregoing, Information will not be considered
confidential and Lessor and Lessee and their respective permitted assignees may
disclose any item of Information without restriction in any of the following
circumstances:  If such item:

 

(i)                                   is publicly available (either to the
general public or to any relevant trade or industry) prior to either party’s
receipt of it from Airbus hereto;

 

(ii)                                is thereafter made publicly available
(either to the general public or to any relevant trade or industry) by Airbus
hereto or by a third party which is entitled to make such item publicly
available; or

 

(iii)                             becomes available to either party hereto on a
non-confidential basis from a source which has represented to such party that
such source is entitled to disclose it.

 

With respect to any public disclosure or filing containing Information, Lessor
and Lessee agree to submit to Airbus a copy of the proposed document to be filed
or disclosed and will give Airbus a reasonable period of time in which to review
the said document.

 

6.               Counterparts. This Consent may be executed in any number of
counterparts, each of which is an original and all of which together evidence
the same agreement.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-21

--------------------------------------------------------------------------------


 

 

 

For and on behalf of AIRBUS, S.A.S.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Signed in acknowledgment for and on behalf of

 

Signed in acknowledgment for and on behalf of

 

 

 

C.I.T. Leasing Corporation

 

Hawaiian Airlines, Inc.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-22

--------------------------------------------------------------------------------


 

Form 9

 

Form of Assignment of Warranties and Consent (Engines)

 

The final agreed form of the Assignment of Warranties and Consent (Engines), in
form and substance reasonably satifactory to the parties therein, shall be
agreed by no later than fifteen (15) days from execution and delivery of this
Lease, with such final form to be the Assignment of Warranties and Consent
(Engines) as agreed between the parties.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

App 8-23

--------------------------------------------------------------------------------
